Exhibit 10.16(a)(i)
$1.1 Billion Revolver Agreement Schedules
Schedule 1.1.1 — Permitted Existing Indebtedness (w/o duplication)
In 000’s of USD Equivalent
As of September 30, 2007

                      In 000’s of         US$ Equivalent Company   Party  
Outstanding  
Section (a) — Borrowed Money
      N/A  
Section (b) — Deferred Purchase Price
      N/A  
Section (c) — Lien Obligations
      N/A  
Section (d) — Notes

           
Chicago Bridge & Iron Company
  Praxair
Employee Benefits Agreement   219  
Section (e) — Capitalized Leases
      N/A  
Section (f) — Contingent Obligations
      Refer to Schedule 1.1.4

Page 1 of 50



--------------------------------------------------------------------------------



 



$1.1 Billion Revolver Agreement Schedules
Schedule 1.1.1 — Permitted Existing Indebtedness (w/o duplication)
In 000’s of USD Equivalent
As of September 30, 2007
Section (g) — Letters of Credit

                              Value in currency         Issued by   Currency  
of issue     In 000’s of USD  
Emirates Bank Int’l
  AED     640       174  
Emirates Bank Int’l
  AED     4,500       1,225  
Mashreq Bank
  AED     50       14  
Mashreq Bank
  AED     50       14  
Mashreq Bank
  AED     150       41  
Mashreq Bank
  AED     50       14  
Mashreq Bank
  AED     160       44  
Mashreq Bank
  AED     30       8  
Mashreq Bank
  AED     50       14  
Mashreq Bank
  AED     50       14  
ANZ Australian-New Zealand Banking Group
  AUD     85       75  
HSBC — Australia
  AUD     280       248  
HSBC — Australia
  AUD     62       55  
HSBC — Australia
  AUD     40       35  
De National Borg
  EUR     28       39  
Standard Chartered Bank — London
  GBP     3,000       6,140  
ANZ Australian-New Zealand Banking Group
  PGK     32       11  
ANZ Australian-New Zealand Banking Group
  PGK     5       2  
Saudi American Bank
  SAR     57       15  
Saudi American Bank
  SAR     292       78  
Saudi American Bank
  SAR     127       34  
Saudi American Bank
  SAR     50       13  
HSBC — Australia
  THB     1,000       31  
Standard Bank
  ZAR     3       0  
Credit linked Tranche C
                4,040  
Credit linked Tranche C
                915  
Credit linked Tranche C
                5,358 *
Credit linked Tranche C
                4,437  
REV Credit Facility
                9,441  
REV Credit Facility
                23,100  
REV Credit Facility
                2,000  
 
              $ 57,627  

      *  
This LC was reduced 10/11/07 from $5,358 to $1,208

 

Page 2 of 50



--------------------------------------------------------------------------------



 



$1.1 Billion Revolver Agreement Schedules
Schedule 1.1.1 — Permitted Existing Indebtedness (w/o duplication)
In 000’s of USD Equivalent
As of September 30, 2007
Refer to Schedule 1.1.4 for a list of all Performance and Financial Letters of
Credit

             
Section (h) — Off-Balance Sheet Liabilities
           
Sale and Leaseback of Plainfield Facility
  Approximately   $ 21,329  
 
           
Section (j) — Disqualified Stock
        N/A  

 

Page 3 of 50



--------------------------------------------------------------------------------



 



$1.1 Billion Revolver Agreement Schedules
Schedule 1.1.2 — Permitted Existing Investments
As of September 30, 2007
As of September 30, 2007, the Company had invested $488.4 million of its excess
cash into overnight funds, money market funds, or time deposits at JPMorgan
Chase Bank, N.A., Bank of America, N.A., Wells Fargo Bank, N.A., Credit Suisse,
Fortis Bank, UBS Financial Services, Inc., PNC Bank, N.A., Morgan Keegan, Allied
Irish Bank, Northern Trust, Amegy Bank, Bank of New York, Capital One, N.A.,
Woodforest National Bank, Standard Chartered Bank, Saudi American Bank, National
Westminster Bank, Banco Provincial, Citibank, Banesco, Venezolano de Credito,
Banco Exterior CA, Banco de Credito and ABN Amro.
As of September 30, 2007, the Company had invested $160.0 million of its excess
cash into tax-exempt auction rate certificates at Credit Suisse, UBS Financial
Services, Inc., Amegy Bank, Morgan Keegan, Bank of Texas, and Compass Bank.
The Company has investments in the following list of entities:
Arabian CBI Ltd.
Arabian CBI Tank Manufacturing Company Limited
CBI (Malaysia) Sdn. Bhd.
Chicago Bridge & Iron Company (Egypt) LLC
Horton CBI, Limited
CBI (Philippines) Inc.
CBI (Thailand) Limited
Chicago Bridge & Iron Company & Co. L.L.C.
Please refer to Schedule 6.8 for a more detailed presentation.

 

Page 4 of 50



--------------------------------------------------------------------------------



 



$1.1 Billion Revolver Agreement Schedules
Schedule 1.1.3 — Permitted Existing Liens
In 000’s of USD Equivalent
As of September 30, 2007
None
Schedule 1.1.4 — Permitted Existing Contingent Obligations

 

Page 5 of 50



--------------------------------------------------------------------------------



 



$1.1 Billion Revolver Agreement Schedules
As of September 30, 2007
(See attached LC and Surety Bond reports)

 

Page 6 of 50



--------------------------------------------------------------------------------



 



$1.1 Billion Revolver Agreement Schedules
Schedule 1.1.5 — Material Subsidiaries and Foreign Material
Subsidiaries that are not Excluded Foreign Subsidiaries as of September 30,
2007:
SUBSIDIARY BORROWERS;

              Organized   Equity
Chicago Bridge & Iron Company (Delaware)
  Delaware   100.0%
CBI Services, Inc.
  Delaware   100.0%
CB&I Constructors, Inc.
  Texas   100.0%
CB&I Tyler Company
  Delaware   100.0%
Chicago Bridge & Iron Company B.V.
  Netherlands   100.0%
Chicago Bridge & Iron Company
  Delaware   100.0%

MATERIAL SUBSIDIARIES:

          U.S. Material Subsidiaries   Organized   Equity
Chicago Bridge & Iron Company
  Delaware   100.0%
Chicago Bridge & Iron Company (Delaware)
  Delaware   100.0%
Chicago Bridge & Iron Company
  Illinois   100.0%
CB&I Constructors, Inc.
  Texas   100.0%
CB&I Tyler Company
  Delaware   100.0%
CBI Services, Inc.
  Delaware   100.0%
CBI Company Ltd.
  Delaware   100.0%
CBI Overseas, LLC
  Delaware   100.0%
Asia Pacific Supply Co.
  Delaware   100.0%
Central Trading Company, Ltd.
  Delaware   100.0%
Howe-Baker International, L.L.C.
  Delaware   100.0%
Howe-Baker Engineers, Ltd.
  Texas   100.0%
Howe-Baker Holdings, L.L.C.
  Delaware   100.0%
Howe-Baker Management, L.L.C.
  Delaware   100.0%
Matrix Engineering, Ltd.
  Texas   100.0%
HBI Holdings, L.L.C.
  Delaware   100.0%
Howe-Baker International Management, L.L.C.
  Delaware   100.0%
A & B Builders, Ltd.
  Texas   100.0%
Matrix Management Services, L.L.C.
  Delaware   100.0%
Constructors International, L.L.C.
  Delaware   100.0%
CB&I Woodlands LLC
  Delaware   100.0%
CBI Americas, Ltd.
  Delaware   100.0%
CSA Trading Company, Ltd.
  Delaware   100.0%
Oceanic Contractors, Inc.
  Delaware   100.0%

          Foreign Material Subsidiaries        
Chicago Bridge & Iron Company B.V.
  Netherlands   100.0%
Chicago Bridge & Iron (Antilles) N.V.
  Curacao   100.0%
Lealand Finance Company B.V.
  Netherlands   100.0%
Horton CBI, Limited
  Canada   99.9%
CBI Constructors Limited
  United Kingdom   100.0%
CBI (Europe) B.V.
  Netherlands   100.0%
CBI Venezolana, S.A.
  Venezuela   100.0%
CBI Construcciones S.A
  Argentina   100.0%
CBI Constructors S.A. (Proprietary) Limited
  South Africa   100.0%
CBI Eastern Anstalt
  Liechtenstein   100.0%

 

Page 7 of 50



--------------------------------------------------------------------------------



 



$1.1 Billion Revolver Agreement Schedules
Schedule 1.1.5 — Material Subsidiaries and Foreign Material
Subsidiaries that are not Excluded Foreign Subsidiaries as of September 30,
2007:

          Foreign Material Subsidiaries   Organized   Equity
CBI Constructors Pty. Ltd.
  Australia   100.0%
Arabian CBI Ltd.
  Saudi Arabia   75.0%
CMP Holdings B.V.
  Netherlands   100.0%
CBI Holdings (U.K.) Limited
  United Kingdom   100.0%
CB&I (Nigeria) Limited
  Nigeria   100.0%
Chicago Bridge & Iron (Espana) S.A.
  Spain   100.0%
CBI (Philippines) Inc.
  Philippines   99.9%
Arabian Gulf Material Supply Company, Ltd.
  Cayman Islands   100.0%
Pacific Rim Material Supply Company, Ltd.
  Cayman Islands   100.0%
Southern Tropic Material Supply Company, Ltd.
  Cayman Islands   100.0%
CB&I Hungary Holding Limited Liability Company
  Hungary   100.0%
CB&I UK Limited
  United Kingdom   100.0%
CBI Luxembourg S.A.R.L.
  Luxembourg   100.0%
CBI Finance Company Limited
  Ireland   100.0%
Woodlands International Insurance Co. Ltd.
  Ireland   100.0%
Material Supply Companies
  Various   100.0%
CBI Peruana SAC
  Peru   99.9%
CBI Montajes de Chile Limitada
  Chile   100.0%

FOREIGN SUBSIDIARIES THAT ARE NOT EXCLUDED FOREIGN SUBSIDIARIES:

          Company Name   Organized   Equity
Chicago Bridge & Iron Company B.V.
  Netherlands   100.0%
Chicago Bridge & Iron (Antilles) N.V.
  Curacao   100.0%
Lealand Finance Company B.V.
  Netherlands   100.0%
Horton CBI, Limited
  Canada   99.9%
CBI Constructors Limited
  United Kingdom   100.0%
CBI (Europe) B.V.
  Netherlands   100.0%
CBI Venezolana, S.A.
  Venezuela   100.0%
CBI Construcciones S.A
  Argentina   100.0%
CBI Eastern Anstalt
  Liechtenstein   100.0%
CBI Constructors Pty. Ltd.
  Australia   100.0%
CMP Holdings B.V.
  Netherlands   100.0%
CBI Holdings (U.K.) Limited
  United Kingdom   100.0%
CB&I (Nigeria) Limited
  Nigeria   100.0%
Chicago Bridge & Iron (Espana) S.A.
  Spain   100.0%
CBI (Philippines) Inc.
  Philippines   99.9%
Arabian Gulf Material Supply Company, Ltd.
  Cayman Islands   100.0%
Pacific Rim Material Supply Company, Ltd.
  Cayman Islands   100.0%
Southern Tropic Material Supply Company, Ltd.
  Cayman Islands   100.0%
CB&I Hungary Holding Limited Liability Company
  Hungary   100.0%
CB&I UK Limited
  United Kingdom   100.0%
CBI Luxembourg S.A.R.L.
  Luxembourg   100.0%
CBI Finance Company Limited
  Ireland   100.0%
Woodlands International Insurance Co. Ltd.
  Ireland   100.0%

 

Page 8 of 50



--------------------------------------------------------------------------------



 



$1.1 Billion Revolver Agreement Schedules
Schedule 1.1.5 — Material Subsidiaries and Foreign Material
Subsidiaries that are not Excluded Foreign Subsidiaries as of September 30,
2007:
FOREIGN SUBSIDIARIES THAT ARE NOT EXCLUDED FOREIGN SUBSIDIARIES:

          Company Name   Organized   Equity
CBI Peruana SAC
  Peru   99.9%
CBI Montajes de Chile Limitada
  Chile   100.0%

 

Page 9 of 50



--------------------------------------------------------------------------------



 



$1.1 Billion Revolver Agreement Schedules
SCHEDULE 1.1.6 — Definition of PMP in the Dutch Exemption Regulation

1.  
a professional market party within the meaning of section 1a subsection three of
the Exemption Regulation Securities Trade Act 1995.

2.  
an enterprise or institution which, according to its balance sheet as at the end
of the year preceding the date it extends the relevant repayable funds has
assets totalling EUR 500,000,000 or more;

3.  
an enterprise, institution or natural person which has net equity (eigen
vermogen) totalling EUR 10,000,000 or more at the end of the year preceding the
date it extends the relevant repayable funds and which has been active on the
financial markets at least twice a month, on average, during two consecutive
years preceding the date it extends the relevant repayable funds;

4.  
a subsidiary of an enterprise or institution mentioned under 1 over which
supervision is exercised by way of consolidation with the professional market
party;

5.  
an enterprise or institution which has a rating from an agency which is in the
opinion of the Dutch Central Bank a professional rating agency or which offers
securities which have a rating from an agency which is in the opinion of the
Dutch Central Bank a professional rating agency;

The following entities are ‘professional market parties’ within the meaning of
section 1a, subsection three of the Exemption Regulation Securities Trade Act
1995:

  (a)  
anyone who is under supervision of the Netherlands Authority for the Financial
Markets and/or the Dutch Central Bank, or of a regulatory authority of another
state which allows that entity to be active on the financial markets;

  (b)  
anyone who in any other way exercises a regulated activity on the financial
markets;

  (c)  
the State of the Netherlands, the Dutch Central Bank, a foreign public body
constituting part of the central government, Dutch and foreign regional and
local governments, foreign central banks, international and supranational public
institutions;

  (d)  
a legal entity or corporation which, according to the most recent financial
statements or consolidated financial statements, complies with at least two of
three of the following criteria: (i) an average number of employees during the
financial year of 250 or more; (ii) assets totalling, according to its balance
sheet, EUR 43 million or more; and (iii) yearly net revenues of at least EUR
50 million;

  (e)  
entities with statutory seat in the Netherlands which do not meet at least two
of the three criteria mentioned in sub (d) above, which have asked the Dutch
competent authority to be considered as professional market parties (and which
consequently have been registered as such), as well as natural persons with
place of residence in the Netherlands who have asked the Dutch competent
authority to be considered as a professional market party, and who meet at least
two of the following three criteria: (i) the person has carried out transactions
of a significant size on securities markets at an average frequency of at least
10 per quarter over the previous four quarters, (ii) the size of the person’s
securities portfolio is at least EUR 500,000, and (iii) the person works or has
worked for at least one year in the financial sector in a professional position
which requires knowledge of securities investment;

 

Page 10 of 50



--------------------------------------------------------------------------------



 



SCHEDULE 1.1.6 — Definition of PMP in the Dutch Exemption Regulation
$1.1 Billion Revolver Agreement Schedules

  (f)  
a legal entity or corporation which has as its only business purpose the
investment in securities;

  (g)  
entities which have been incorporated with the specific purpose of engaging in
transactions with the goal of acquiring assets as referred to in Section 2:364
of the Dutch Civil Code which serve to provide security for securities which
have been issued or will be issued, all to the extent such entities engage in
such transactions.

 

Page 11 of 50



--------------------------------------------------------------------------------



 



$1.1 Billion Revolver Agreement Schedules
Schedule 3.2 — Transitional Letters of Credit
to be rolled under the Second Amended and Restated Agreement

              LC Number   Beneficiary   In 000’s of USD  
338560
  Southern LNG Inc.     19,608  
SB07/4031 / W000231
  Saudi Kayan Petrochemical Co.     4,133  
3086808
  Petrotrin     4,900  
3086807
  Petrotrin     1,600  
323904
  GNL Quintero S.A.     7,964  
323901
  GNL Quintero S.A.     31,527  
323907
  GNL Quintero S.A.     37,949  
649901
  Bear Head LNG c/o Anadarko        
 
  Petroleum Corp     1,519  
533636030
  Samsung Saudi Arabia Ltd     1,405  
253550
  Cabinda Gulf Oil Company Ltd     26,465  
339459
  Marathon Petroleum     3,671  
350702
  Sunoco Inc (R&M)     408  
410872
  Dominion Cove Point LNG Lmt     28,000  
SB07/4029 / W000234
  Middle East Engineering &        
 
  Development Co.Ltd     1,734  
SB07/4030 / W000233
  Middle East Engineering &        
 
  Development Co. Ltd.     2,601  
ST4003/04
  EnCana (UK) Limited     7,559  
3086000
  Petrotrin     2,500  
3085999
  Petrotrin     7,500  
334422
  Refineria La Pampilla     169  
334423
  Enaex S.A.     94  
348003
  Enaex S.A.     203  
346975
  ENAP Refinerias S.A.     638  
348004
  ENAP Refinerias S.A.     564  
346974
  ENAP Refinerias S.A.     358  
344410
  ENAP Refinerias     425  
273585
  Refineria la Pompilla     197  
273586
  Refineria la Pompilla     131  
332163
  Southern LNG Inc.     5,000  
333470
  Synagro-WWT     625  
SLT751624
  Trunkline LNG Company, LLC     4,595  
410679
  Trunkline LNG     3,207  

Page 12 of 50



--------------------------------------------------------------------------------



 



$1.1 Billion Revolver Agreement Schedules
Schedule 3.2 — Transitional Letters of Credit
to be rolled under the Second Amended and Restated Agreement

              LC Number   Beneficiary   In 000’s of USD  
293951
  Compania de Petroleos de Chile COPEC     213  
253547
  Cabinda Gulf Oil Company Ltd     26,465  
307606
  Houston Fuel Oil Terminal Company     859  
334266
  Enaex S.A.     914  
223002
  CNOOC-Fujian LNG, ltd     5,115  
246955
  Zurich American Insurance Company     23,100  
533636028
  Samsung Saudi Arabia Ltd     2,810  
533636029
  Samsung Saudi Arabia Ltd     562  
533636027
  Samsung Saudi Arabia Ltd     843  
297020
  SNC-Lavalin UK Limited     146  
252574
  Toyo Engineering India Ltd     60  
293953
  Compania de Petroleos de Chile COPEC     98  
SLT751064
  Continental Casualty Company     9,441  
SB07/4028 / W000232
  Saudi Kayan Petrochemical Co.     8,266  
207192
  Ingeneria y Construccion Sigdo        
 
  Koppers S.A.     84  
207123
  Ingeneria y Construccion Sigdo        
 
  Koppers S.A.     349  
299681
  Bayer Material Sciences LLC     167  
379626
  PDV     500  
218562
  Pluspetrol Peru     7,223  
G5002/04
  MW Kellogg     34  
301713
  CNOOC Fujian LNG     2,010  
301714
  CNOOC Fujian LNG     657  
301715
  CNOOC Fujian LNG     1,743  
329333
  Toyo Engineering Corporation     1,752  
212424
  Hovensa L.L.C.     1,753  
301318
  Hess Corporation     1,497  
346695
  Bariven S.A.     521  
286747
  Kinder Morgan Liquids Terminals, LP     321  
410634
  Marathon Ashland Petroleum LLC     522  
751680
  Marathon Ashland Petroleum LLC     1,655  
264150
  Pluspetrol Peru Corporation     1,163  

Page 13 of 50



--------------------------------------------------------------------------------



 



$1.1 Billion Revolver Agreement Schedules
Schedule 3.2 — Transitional Letters of Credit
to be rolled under the Second Amended and Restated Agreement

              LC Number   Beneficiary   In 000’s of USD  
410692
  Yankee Gas Services Company     20,000  
91899003
  Pluspetrol Peru Corp S.A.     2,010  
577397
  Marathon Petroleum Company LLC     1,904  
to be assigned
  ENAP Refinerias S.A.     1,488  
 
  Sub-total :     333,491  
 
  Plus 3% currency adjustment:     294  
 
         
 
  Total:     333,786  
 
         

Calculation of Foreign Currency LC’s:

         
ST4003/04
    7,559  
533636030
    1,405  
533636027
    843  
 
    0  
 
     
Total USD Equiv. of Foreign Currency LC’s
    9,807  
 
     
3% adjustment to Total Utilization
    294  
 
     

 

Page 14 of 50



--------------------------------------------------------------------------------



 



$1.1 Billion Revolver Agreement Schedules
Schedule 6.4 — Pro Forma Financial Statements
Refer to Chicago Bridge & Iron’s Proxy Statement Pursuant to Section 14(a) of
the Securities Exchange Act of 1934, as amended, filed on October 18, 2007 with
the United States Securities and Exchange Commission for CB&I/ABB Lummus Pro
Forma Financial Statements.

 

Page 15 of 50



--------------------------------------------------------------------------------



 



$1.1 Billion Revolver Agreement Schedules
Schedule 6.7 — Litigation; Loss Contingencies and Violations
Antitrust Proceedings—In October 2001, the U.S. Federal Trade Commission (the
“FTC” or the “Commission”) filed an administrative complaint (the “Complaint”)
challenging our February 2001 acquisition of certain assets of the Engineered
Construction Division of Pitt-Des Moines, Inc. (“PDM”) that we acquired together
with certain assets of the Water Division of PDM (the Engineered Construction
and Water Divisions of PDM are hereafter sometimes referred to as the “PDM
Divisions”). The Complaint alleged that the acquisition violated Federal
antitrust laws by threatening to substantially lessen competition in four
specific business lines in the United States: liquefied nitrogen, liquefied
oxygen and liquefied argon (LIN/LOX/LAR) storage tanks; liquefied petroleum gas
(LPG) storage tanks; liquefied natural gas (LNG) storage tanks and associated
facilities; and field erected thermal vacuum chambers (used for the testing of
satellites) (the “Relevant Products”).
In June 2003, an FTC Administrative Law Judge ruled that our acquisition of PDM
assets threatened to substantially lessen competition in the four business lines
identified above and ordered us to divest within 180 days of a final order all
physical assets, intellectual property and any uncompleted construction
contracts of the PDM Divisions that we acquired from PDM to a purchaser approved
by the FTC that is able to utilize those assets as a viable competitor.
We appealed the ruling to the full FTC. In addition, the FTC Staff appealed the
sufficiency of the remedies contained in the ruling to the full FTC. On
January 6, 2005, the Commission issued its Opinion and Final Order. According to
the FTC’s Opinion, we would be required to divide our industrial division,
including employees, into two separate operating divisions, CB&I and New PDM,
and to divest New PDM to a purchaser approved by the FTC within 180 days of the
Order becoming final. By order dated August 30, 2005, the FTC issued its final
ruling substantially denying our petition to reconsider and upholding the Final
Order as modified.
We believe that the FTC’s Order and Opinion are inconsistent with the law and
the facts presented at trial, in the appeal to the Commission, as well as new
evidence following the close of the record. We have filed a petition for review
of the FTC Order and Opinion with the United States Court of Appeals for the
Fifth Circuit. Oral arguments occurred on May 2, 2007. In addition to the legal
proceedings, we also continue to explore a negotiated resolution of this matter
with the FTC. We are not required to divest any assets until we have exhausted
all appeal processes available to us, including appeal to the United States
Supreme Court. Because (i) the remedies described in the Order and Opinion are
neither consistent nor clear, (ii) the needs and requirements of any purchaser
of divested assets could impact the amount and type of possible additional
assets, if any, to be conveyed to the purchaser to constitute it as a viable
competitor in the Relevant Products beyond those contained in the PDM Divisions,
and (iii) the demand for the Relevant Products is constantly changing, we have
not been able to definitively quantify the potential effect on our financial
statements. The divested entity could include, among other things, certain
fabrication facilities, equipment, contracts and employees of CB&I. The remedies
contained in the Order, depending on how and to the extent they are ultimately
implemented to establish a viable competitor in the Relevant Products, could
have an adverse effect on us, including the possibility of a potential
write-down of the net book value of divested assets, a loss of revenue relating
to divested contracts and costs associated with a divestiture.

 

Page 16 of 50



--------------------------------------------------------------------------------



 



$1.1 Billion Revolver Agreement Schedules
Schedule 6.7 — Litigation; Loss Contingencies and Violations
Securities Class Action—A class action shareholder lawsuit was filed on
February 17, 2006 against us, Gerald M. Glenn, Robert B. Jordan, and Richard E.
Goodrich in the United States District Court for the Southern District of New
York entitled Welmon v. Chicago Bridge & Iron Co. NV, et al. (No. 06 CV 1283).
The complaint was filed on behalf of a purported class consisting of all those
who purchased or otherwise acquired our securities from March 9, 2005 through
February 3, 2006 and were damaged thereby.
The action asserts claims under the U.S. securities laws in connection with
various public statements made by the defendants during the class period and
alleges, among other things, that we misapplied percentage-of-completion
accounting and did not follow our publicly stated revenue recognition policies.
Since the initial lawsuit, other suits containing substantially similar
allegations and with similar, but not exactly the same, class periods were
filed.
On July 5, 2006, a single Consolidated Amended Complaint was filed in the Welmon
action in the Southern District of New York consolidating all previously filed
actions. We and the individual defendants filed a motion to dismiss the
Complaint, which was denied by the Court. On March 2, 2007, the lead plaintiffs
filed a motion for class certification, and we and the individual defendants
filed an opposition to class certification on April 2, 2007. After an initial
hearing on the motion for class certification held on May 29, 2007, the Court
scheduled another hearing to be held on November 13-14, 2007, to resolve factual
issues regarding the typicality and adequacy of the proposed class
representatives. The parties have agreed to a rescheduling of the hearing to a
later date. Although we believe that we have meritorious defenses to the claims
made in the above action and intend to contest it vigorously, an adverse
resolution of the action could have a material adverse effect on our financial
position and results of operations in the period in which the lawsuit is
resolved.
Asbestos Litigation—We are a defendant in lawsuits wherein plaintiffs allege
exposure to asbestos due to work we may have performed at various locations. We
have never been a manufacturer, distributor or supplier of asbestos products. As
of September 30, 2007, we have been named a defendant in lawsuits alleging
exposure to asbestos involving approximately 4,645 plaintiffs, and of those
claims, approximately 1,993 claims were pending and 2,652 have been closed
through dismissals or settlements. As of September 30, 2007, the claims alleging
exposure to asbestos that have been resolved have been dismissed or settled for
an average settlement amount per claim of approximately one thousand dollars.
With respect to unasserted asbestos claims, we cannot identify a population of
potential claimants with sufficient certainty to determine the probability of a
loss and to make a reasonable estimate of liability, if any. We review each case
on its own merits and make accruals based on the probability of loss and our
ability to estimate the amount of liability and related expenses, if any. We do
not currently believe that any unresolved asserted claims will have a material
adverse effect on our future results of operations or financial position and at
September 30, 2007 we had accrued $873 for liability and related expenses. While
we continue to pursue recovery for recognized and unrecognized contingent losses
through insurance, indemnification arrangements or other sources, we are unable
to quantify the amount, if any, that may be expected to be recoverable because
of the variability in the coverage amounts, deductibles, limitations and
viability of carriers with respect to our insurance policies for the years in
question.

 

Page 17 of 50



--------------------------------------------------------------------------------



 



$1.1 Billion Revolver Agreement Schedules
Schedule 6.7 — Litigation; Loss Contingencies and Violations
Environmental Matters—Our operations are subject to extensive and changing U.S.
federal, state and local laws and regulations, as well as laws of other nations,
that establish health and environmental quality standards. These standards,
among others, relate to air and water pollutants and the management and disposal
of hazardous substances and wastes. We are exposed to potential liability for
personal injury or property damage caused by any release, spill, exposure or
other accident involving such pollutants, substances or wastes.
In connection with the historical operation of our facilities, substances which
currently are or might be considered hazardous were used or disposed of at some
sites that will or may require us to make expenditures for remediation. In
addition, we have agreed to indemnify parties to whom we have sold facilities
for certain environmental liabilities arising from acts occurring before the
dates those facilities were transferred. We are not aware of any manifestation
by a potential claimant of its awareness of a possible claim or assessment with
respect to any such facility.
We believe that we are currently in compliance, in all material respects, with
all environmental laws and regulations. We do not anticipate that we will incur
material capital expenditures for environmental controls or for investigation or
remediation of environmental conditions during the remainder of 2007 or 2008.
Other—We were served with subpoenas for documents on August 15, 2005 and
January 24, 2006 by the Securities and Exchange Commission in connection with
its investigation titled “In the Matter of Halliburton Company, File
No. HO-9968,” relating to an LNG construction project on Bonny Island, Nigeria,
where we served as one of several subcontractors to a Halliburton affiliate. We
are cooperating fully with such investigation.

 

Page 18 of 50



--------------------------------------------------------------------------------



 



$1.1 Billion Revolver Agreement Schedules
Schedule 6.8 — Subsidiaries of CB&I
850 PINE STREET INC.
Common Shares

                         
Number Authorized:
    1,000.00     Par Value:     0  
Number Issued:
    1,000.00                  
Percent Issued:
    100.00 %                

                          Shareholders (Corporations)   Number of Shares     %
of Issued     % of Outstanding  
A & B Builders, Ltd (MANAGED BY MATRIX MANAGEMENT SERVICES, L.L.C.)
    1,000.00       100.0000 %        

A & B Builders, Ltd (MANAGED BY MATRIX MANAGEMENT SERVICES, L.L.C.)
Common Shares

         
Number Authorized:
    100.00  
Number Issued:
    100.00  
Percent Issued:
    100.00 %

                          Shareholders (Corporations)   Number of Shares     %
of Issued     % of Outstanding  
Matrix Engineering, Ltd. (MANAGED BY HOWE-BAKER INTERNATIONAL MANAGEMENT,
L.L.C.)
    99.00       99.0000 %        

                          Shareholders (Shareholders)   Number of Shares     %
of Issued     % of Outstanding  
Matrix Management Services, L.L.C. (General Partner) 1%
    1.00       1.0000 %        

Arabian CBI Ltd.
Common Shares

                         
Number Authorized:
    400.00     Par Value:   SR 5,000
Number Issued:
    400.00                  
Percent Issued:
    100.00 %                
Treasury Shares:
    0.00                  
Number Outstanding:
    400.00                  
Percent Outstanding:
    100.00 %                

Comments:   
05/20/1981: “...the paid-in-capital of the company is to be increased by
2 million Saudi Riyals, making the total paid-in-capital 4 million Saudi Riyals
instead of 2 million.”

                          Shareholders (Corporations)   Number of Shares     %
of Issued     % of Outstanding  
Chicago Bridge & Iron Company B.V.
    300.00       75.0000 %     75.0000 %

                          Shareholders (Officers/Directors)   Number of Shares  
  % of Issued     % of Outstanding  
Saleh Abdullah Alfadl
    70.00       17.5000 %     17.5000 %

                          Shareholders (Shareholders)   Number of Shares     %
of Issued     % of Outstanding  
Ibrahim Abdullah Alfadl
    30.00       7.5000 %     7.5000 %

 

Page 19 of 50



--------------------------------------------------------------------------------



 



$1.1 Billion Revolver Agreement Schedules
Schedule 6.8 — Subsidiaries of CB&I
Arabian CBI Tank Manufacturing Company Limited
Common Shares

                         
Number Authorized:
    400.00     Par Value:   9,250 SR
Number Issued:
    400.00                  
Percent Issued:
    100.00 %                

Comments:   
SR = Saudi Riyals

                          Shareholders (Corporations)   Number of Shares     %
of Issued     % of Outstanding  
Chicago Bridge & Iron Company B.V.
    300.00       75.0000 %        

                          Shareholders (Shareholders)   Number of Shares     %
of Issued     % of Outstanding  
Commercial & Industrial Services Co. Ltd.
    100.00       25.0000 %        

Arabian Gulf Material Supply Company, Ltd.
Common Shares

                         
Number Authorized:
    50,000.00     Par Value:   $ 1.00  
Number Issued:
    2.00                  
Percent Issued:
    0.00 %                
Treasury Shares:
    0.00                  
Number Outstanding:
    2.00                  
Percent Outstanding:
    100.00 %                

                          Shareholders (Corporations)   Number of Shares     %
of Issued     % of Outstanding  
Chicago Bridge & Iron (Antilles) N. V.
    2.00       100.0000 %     100.0000 %

Asia Pacific Supply Co.
Common Shares

                         
Number Authorized:
    100,000.00     Par Value:   $ 10.00  
Number Issued:
    100.00                  
Percent Issued:
    0.10 %                

                          Shareholders (Corporations)   Number of Shares     %
of Issued     % of Outstanding  
Chicago Bridge & Iron Company
    100.00       100.0000 %        

Atlantis Contractors Inc.
Common Shares

                         
Number Authorized:
    100.00     Par Value:   $ 0.00  
Number Issued:
    100.00                  
Percent Issued:
    100.00 %                
Treasury Shares:
    0.00                  
Number Outstanding:
    100.00                  
Percent Outstanding:
    100.00 %                

                          Shareholders (Corporations)   Number of Shares     %
of Issued     % of Outstanding  
Chicago Bridge & Iron Company
    100.00       100.0000 %     100.0000 %

 

Page 20 of 50



--------------------------------------------------------------------------------



 



$1.1 Billion Revolver Agreement Schedules
Schedule 6.8 — Subsidiaries of CB&I
CB&I (Global Services) Limited
Ordinary

                         
Number Authorized:
    100,000.00     Par Value:   US$ 1.00  
Number Issued:
    1,000.00                  
Percent Issued:
    1.00 %                

                          Shareholders (Corporations)   Number of Shares     %
of Issued     % of Outstanding  
Chicago Bridge & Iron Company B.V.
    1,000.00       100.0000 %        

CB&I (Nigeria) Limited
Common Shares

                         
Number Authorized:
    5,000,000.00     Par Value:     N5,000,000.00  
Number Issued:
    5,000,000.00                  
Percent Issued:
    100.00 %                

Comments:   
N = Nigerian Naira

                          Shareholders (Corporations)   Number of Shares     %
of Issued     % of Outstanding  
Chicago Bridge & Iron Company B.V.
    4,999,999.00       100.0000 %        

                          Shareholders (Shareholders)   Number of Shares     %
of Issued     % of Outstanding  
CB&I Europe B.V.
    1.00       0.0000 %        

CB&I CANADA LTD.
Common Shares

         
Number Authorized:
    1,000,000.00  
Number Issued:
    100.00  
Percent Issued:
    0.01 %

Comments:   
Cert No. 1 for 1 share issued to Lawrence Stordy was cancelled pm 12/19/01.

                          Shareholders (Corporations)   Number of Shares     %
of Issued     % of Outstanding  
CB&I UK LIMITED
    100.00       100.0000 %        

 

Page 21 of 50



--------------------------------------------------------------------------------



 



$1.1 Billion Revolver Agreement Schedules
Schedule 6.8 — Subsidiaries of CB&I
CB&I Constructors, Inc.
Common Shares

                         
Number Authorized:
    1,000,000.00     Par Value:   $ 1.00  
Number Issued:
    1,000,000.00                  
Percent Issued:
    100.00 %                
Treasury Shares:
    0.00                  
Number Outstanding:
    1,000,000.00                  
Percent Outstanding:
    100.00 %                

                          Shareholders (Corporations)   Number of Shares     %
of Issued     % of Outstanding  
Chicago Bridge & Iron Company
    1,000,000.00       100.0000 %     100.0000 %

Preferred Shares

                         
Number Authorized:
    125,000.00     Par Value:   $ 1.00  

CB&I Engineering Consultant (Shanghai) Co. Ltd.
Capital Contributions

Comments:   
Total investment of the Company is US$200,000 Registered capital is US$140,000

                          Shareholders (Corporations)   Number of Shares     %
of Issued     % of Outstanding  
CB&I Europe B. V.
                       

CB&I Europe B. V.
Common Shares

                         
Number Authorized:
    200.00     Par Value:   NLG 1,000
Number Issued:
    40.00                  
Percent Issued:
    20.00 %                
Treasury Shares:
    0.00                  
Number Outstanding:
    40.00                  
Percent Outstanding:
    100.00 %                

Comments:   
NLG = Dutch Guilders

                          Shareholders (Corporations)   Number of Shares     %
of Issued     % of Outstanding  
CMP Holdings B.V.
    40.00       100.0000 %     100.0000 %

CB&I Finance Company Limited
Common Shares

                         
Number Authorized:
    100,000.00     Par Value:   1 Euro
Number Issued:
    2.00                  
Percent Issued:
    0.00 %                

                          Shareholders (Corporations)   Number of Shares     %
of Issued     % of Outstanding  
Chicago Bridge & Iron Company B.V.
    2.00       100.0000 %        

 

Page 22 of 50



--------------------------------------------------------------------------------



 



$1.1 Billion Revolver Agreement Schedules
Schedule 6.8 — Subsidiaries of CB&I
CB&I HOLDINGS B.V.
Registered Shares

                         
Number Authorized:
    9,000,000.00     Par Value:   EUR 0.01
Number Issued:
    1,800,000.00                  
Percent Issued:
    20.00 %                

                          Shareholders (Corporations)   Number of Shares     %
of Issued     % of Outstanding  
Chicago Bridge & Iron Company N.V.
    1,800,000.00       100.0000 %        

CB&I HOUSTON 06 LLC
Membership Units

         
Number Authorized:
    100.00  
Number Issued:
    1.00  
Percent Issued:
    1.00 %

                          Shareholders (Corporations)   Number of Shares     %
of Issued     % of Outstanding  
CB&I UK LIMITED
    1.00       100.0000 %        

CB&I HOUSTON 07 LLC
Membership Units

         
Number Authorized:
    100.00  
Number Issued:
    1.00  
Percent Issued:
    1.00 %

                          Shareholders (Corporations)   Number of Shares     %
of Issued     % of Outstanding  
CB&I Tyler Company
    1.00       100.0000 %        

CB&I HOUSTON 08 LLC
Membership Units

         
Number Authorized:
    100.00  
Number Issued:
    1.00  
Percent Issued:
    1.00 %

                          Shareholders (Corporations)   Number of Shares     %
of Issued     % of Outstanding  
CB&I Tyler Company
    1.00       100.0000 %        

 

Page 23 of 50



--------------------------------------------------------------------------------



 



$1.1 Billion Revolver Agreement Schedules
Schedule 6.8 — Subsidiaries of CB&I
CB&I HOUSTON 09 LLC
Membership Units

         
Number Authorized:
    100.00  
Number Issued:
    1.00  
Percent Issued:
    1.00 %

                          Shareholders (Corporations)   Number of Shares     %
of Issued     % of Outstanding  
CB&I Tyler Company
                       

CB&I HOUSTON 10 LLC
Membership Units

         
Number Authorized:
    100.00  
Number Issued:
    1.00  
Percent Issued:
    1.00 %

                          Shareholders (Corporations)   Number of Shares     %
of Issued     % of Outstanding  
CB&I Tyler Company
    1.00       100.0000 %        

CB&I HOUSTON 11 LLC
Membership Units

         
Number Authorized:
    100.00  
Number Issued:
    1.00  
Percent Issued:
    1.00 %

                          Shareholders (Corporations)   Number of Shares     %
of Issued     % of Outstanding  
CB&I Tyler Company
    1.00       100.0000 %        

CB&I HOUSTON 12 LLC
Membership Units

         
Number Authorized:
    100.00  
Number Issued:
    1.00  
Percent Issued:
    1.00 %

                          Shareholders (Corporations)   Number of Shares     %
of Issued     % of Outstanding  
CB&I Tyler Company
    1.00       100.0000 %        

 

Page 24 of 50



--------------------------------------------------------------------------------



 



$1.1 Billion Revolver Agreement Schedules
Schedule 6.8 — Subsidiaries of CB&I
CB&I HOUSTON 13 LLC

 
Membership Units

         
Number Authorized:
    100.00  
Number Issued:
    1.00  
Percent Issued:
    1.00 %

                          Shareholders (Corporations)   Number of Shares     %
of Issued     % of Outstanding  
CB&I Tyler Company
    1.00       100.0000 %        

CB&I HOUSTON LLC
Membership Units

         
Number Authorized:
    100.00  
Number Issued:
    1.00  
Percent Issued:
    1.00 %

                          Shareholders (Corporations)   Number of Shares     %
of Issued     % of Outstanding  
CB&I UK LIMITED
    1.00       100.0000 %        

CB&I Hungary Holding Limited Liabiltiy Company (CBI Hungary Kft.)
Registered Capital

         
Number Authorized:
    15,000.00  
Number Issued:
    15,000.00  
Percent Issued:
    100.00 %

Comments:   
Reduced 102,500 by 87,500 = 15,000. HOC Restructuring

                          Shareholders (Corporations)   Number of Shares     %
of Issued     % of Outstanding  
Chicago Bridge & Iron (Antilles) N. V.
    14,500.00       96.6667 %        
Chicago Bridge & Iron Company B.V.
    500.00       3.3333 %        

CB&I London
Membership Units

         
Number Authorized:
    1.00  
Number Issued:
    1.00  
Percent Issued:
    100.00 %

Comments:   
$500,000,000 authorized capital divided into 500,000,000 shaes of US$1

                          Shareholders (Corporations)   Number of Shares     %
of Issued     % of Outstanding  
CB&I UK LIMITED
    1.00       100.0000 %        

 

Page 25 of 50



--------------------------------------------------------------------------------



 



$1.1 Billion Revolver Agreement Schedules
Schedule 6.8 — Subsidiaries of CB&I
CB&I Paddington Limited
Common Shares

                         
Number Authorized:
    500,000,000.00     Par Value:   US$ 1.00  
Number Issued:
    3,589,077.00                  
Percent Issued:
    0.72 %                

                          Shareholders (Corporations)   Number of Shares     %
of Issued     % of Outstanding  
CB&I Tyler Company
    3,589,077.00       100.0000 %        

CB&I Tyler Company
Common Shares

                         
Number Authorized:
    1,000.00     Par Value:   US$ 1.00  
Number Issued:
    1,000.00                  
Percent Issued:
    100.00 %                

                          Shareholders (Corporations)   Number of Shares     %
of Issued     % of Outstanding  
Chicago Bridge & Iron Company
    1,000.00       100.0000 %        

Preferred Shares

                         
Number Authorized:
    100.00     Par Value:   $ 1.00  
Number Issued:
    10.00                  
Percent Issued:
    10.00 %                

Comments:   
Issued to CB&I Woodlands LLC

                          Shareholders (Corporations)   Number of Shares     %
of Issued     % of Outstanding  
CB&I WOODLANDS LLC
    10.00       100.0000 %        

CB&I UK LIMITED
Common Shares

                         
Number Authorized:
    207,200,000.00     Par Value:     1.00  
Number Issued:
    117,074,741.00                  
Percent Issued:
    56.50 %                

Comments:   
(pounds)
Increased by the creation of 200,000,000 ordinary shares in July 2004.

                          Shareholders (Corporations)   Number of Shares     %
of Issued     % of Outstanding  
Chicago Bridge & Iron (Antilles) N. V.
    1.00       0.0000 %        
Chicago Bridge & Iron Company B.V.
    117,074,740.00       100.0000 %        

 

Page 26 of 50



--------------------------------------------------------------------------------



 



$1.1 Billion Revolver Agreement Schedules
Schedule 6.8 — Subsidiaries of CB&I
CB&I WOODLANDS LLC
Membership Units

         
Number Authorized:
    2.00  
Number Issued:
    2.00  
Percent Issued:
    100.00 %

Comments:  
CB&I (Delaware) assigned its membership unit to CB&I London Limited

                          Shareholders (Corporations)   Number of Shares     %
of Issued     % of Outstanding  
CB&I Tyler Company
    2.00       100.0000 %        

CBI (Malaysia) Sdn. Bhd.
Common Shares

                         
Number Authorized:
    5,000,000.00     Par Value:     M$1  
Number Issued:
    1,500,000.00                  
Percent Issued:
    30.00 %                

Comments:  
M$ = Malaysian Ringgit

                          Shareholders (Corporations)   Number of Shares     %
of Issued     % of Outstanding  
Chicago Bridge & Iron Company B.V.
    735,000.00       49.0000 %        
 
                       

                          Shareholders (Officers/Directors)   Number of Shares  
  % of Issued     % of Outstanding  
Haji Sulaiman Bin Ali
    140,000.00       9.3333 %        
Abdul R. Muhammed
    30,000.00       2.0000 %        
Datuk Abdullah Bin Ali
    595,000.00       39.6667 %        

CBI (Philippines) Inc.
Common Shares

         
Number Authorized:
    2,000,000.00  
Number Issued:
    1,200,000.00  
Percent Issued:
    60.00 %

Comments:  
3/30/04: Increased authorized capital from Php5,0000,000.00 to Php20,000,000.00
divided into 2,000,000 shs, par value Php10.00 each

                          Shareholders (Corporations)   Number of Shares     %
of Issued     % of Outstanding  
Chicago Bridge & Iron Company B.V.
    1,199,993.00       99.9994 %        

                          Shareholders (Shareholders)   Number of Shares     %
of Issued     % of Outstanding  
Carlito H. Javier
    1.00       0.0001 %        
Salomon F. Reyes
    1.00       0.0001 %        
Badong, Orlando B.
    1.00       0.0001 %        
Tsurusaki, Kenneth T.
    1.00       0.0001 %        
Chung-Han, Ping
    1.00       0.0001 %        
David J. Cochrane
    1.00       0.0001 %        
Pedro T. Molo
    1.00       0.0001 %        

 

Page 27 of 50



--------------------------------------------------------------------------------



 



$1.1 Billion Revolver Agreement Schedules
Schedule 6.8 — Subsidiaries of CB&I
CBI (Thailand) Limited
Common Shares

                         
Number Authorized:
    1,000,000.00     Par Value:     100 B  
Number Issued:
    1,000,000.00                  
Percent Issued:
    100.00 %                

Comments:  
B = Thai Baht
Group A Shares are number 1-6,250 and 12,501 to 506,250.
Group B Shares are numbered 6,251 to 12,500 and 506,251 to 1,000,000.

                          Shareholders (Corporations)   Number of Shares     %
of Issued     % of Outstanding  
Chicago Bridge & Iron Company B.V.
    499,998.00       49.9998 %        
Neo Creator Co, Limited
    499,997.00       49.9997 %        

                          Shareholders (Officers/Directors)   Number of Shares  
  % of Issued     % of Outstanding  
Ping-Chung Han
    1.00       0.0001 %        
Poosit Titanantabutr
    1.00       0.0001 %        

                          Shareholders (Shareholders)   Number of Shares     %
of Issued     % of Outstanding  
Vasinwatanapong, Pattara
    1.00       0.0001 %        
Sensupa, Satit
    1.00       0.0001 %        
Malawan, Anawat
    1.00       0.0001 %        

CBI ARUBA N.V.
Common Shares

                         
Number Authorized:
    500.00     Par Value:   50,000.00 Aruban Florins
Number Issued:
    100.00                  
Percent Issued:
    20.00 %                

                          Shareholders (Corporations)   Number of Shares     %
of Issued     % of Outstanding  
Chicago Bridge & Iron Company B.V.
    100.00       100.0000 %        

CBI Americas Ltd.
Common Shares

                         
Number Authorized:
    10,000.00     Par Value:     0.00  
Number Issued:
    10,000.00                  
Percent Issued:
    100.00 %                

Comments:  
CBI (a Delaware corp.) is shareholder.

                          Shareholders (Corporations)   Number of Shares     %
of Issued     % of Outstanding  
Chicago Bridge & Iron Company
    10,000.00       100.0000 %        

 

Page 28 of 50



--------------------------------------------------------------------------------



 



$1.1 Billion Revolver Agreement Schedules
Schedule 6.8 — Subsidiaries of CB&I
CBI Bahamas Limited
Common Shares

                         
Number Authorized:
    5,000.00     Par Value:   $ 1.00  
Number Issued:
    5,000.00                  
Percent Issued:
    100.00 %                

                          Shareholders (Corporations)   Number of Shares     %
of Issued     % of Outstanding  
Chicago Bridge & Iron (Antilles) N. V.
    5,000.00       100.0000 %        

CBI COLOMBIANA S.A.
Common Shares

                         
Number Authorized:
    60,000.00     Par Value:   1.00 peso
Number Issued:
    60,000.00                  
Percent Issued:
    100.00 %                

                          Shareholders (Corporations)   Number of Shares     %
of Issued     % of Outstanding  
CBI Bahamas Limited
    3,000.00       5.0000 %        
Chicago Bridge & Iron Company B.V.
    57,000.00 *     95.0000 %        

                          Shareholders (Shareholders)   Number of Shares     %
of Issued     % of Outstanding  
Jaime Eduardo Trujillo Calcedo
                       
Clare Montgomery
                       
Martha Tatiana Garces Carvajal
                       

*  
Note: Chicago Bridge & Iron Company B.V. holds 56,999.997 shares and the above
individuals each hold .001 shares.

CBI Caribe, Limited
Common Shares

                         
Number Authorized:
    3,500.00     Par Value:   $ 100.00  
Number Issued:
    3,500.00                  
Percent Issued:
    100.00 %                
Treasury Shares:
    0.00                  
Number Outstanding:
    3,500.00                  
Percent Outstanding:
    100.00 %                

                          Shareholders (Corporations)   Number of Shares     %
of Issued     % of Outstanding  
Chicago Bridge & Iron Company
    2,128.00       60.8000 %     60.8000 %

 

Page 29 of 50



--------------------------------------------------------------------------------



 



$1.1 Billion Revolver Agreement Schedules
Schedule 6.8 — Subsidiaries of CB&I
CBI Company Ltd.
Common Shares

                         
Number Authorized:
    10,000.00     Par Value:     0  
Number Issued:
    5,310.00                  
Percent Issued:
    53.10 %                
Treasury Shares:
    0.00                  
Number Outstanding:
    5,310.00                  
Percent Outstanding:
    100.00 %                

                          Shareholders (Corporations)   Number of Shares     %
of Issued     % of Outstanding  
Chicago Bridge & Iron Company
    5,310.00       100.0000 %     100.0000 %

CBI Construcciones S.A.
Common Shares

                         
Number Authorized:
    1,000,000.00     Par Value:   $ 1  
Number Issued:
    1,000,000.00                  
Percent Issued:
    100.00 %                

                          Shareholders (Corporations)   Number of Shares     %
of Issued     % of Outstanding  
Chicago Bridge & Iron (Antilles) N. V.
    50,000.00       5.0000 %        
Chicago Bridge & Iron Company B.V.
    950,000.00       95.0000 %        

CBI Constructors (Jebel Ali) FZE
Common Shares

         
Number Authorized:
    1.00  
Number Issued:
    1.00  
Percent Issued:
    100.00 %

                          Shareholders (Corporations)   Number of Shares     %
of Issued     % of Outstanding  
Chicago Bridge & Iron (Antilles) N. V.
    1.00       100.0000 %        

CBI Constructors (PNG) Pty. Limited
Common Shares

                         
Number Authorized:
    100,000.00     Par Value:     K1.00  
Number Issued:
    100,000.00                  
Percent Issued:
    100.00 %                

Comments:  
K = Papua New Guinean Kina

                          Shareholders (Corporations)   Number of Shares     %
of Issued     % of Outstanding  
CBI Constructors Pty. Limited
    100,000.00       100.0000 %        

 

Page 30 of 50



--------------------------------------------------------------------------------



 



$1.1 Billion Revolver Agreement Schedules
Schedule 6.8 — Subsidiaries of CB&I
CBI Constructors Limited
Common Shares

                         
Number Authorized:
    200,000.00     Par Value:     L1  
Number Issued:
    163,536.00                  
Percent Issued:
    81.77 %                

Comments:   
L = English pounds

                          Shareholders (Corporations)   Number of Shares     %
of Issued     % of Outstanding  
CBI Holdings (U.K.) Limited
    163,536.00       100.0000 %        

CBI Constructors Pty. Limited
Common Shares

                         
Number Authorized:
    500,000.00     Par Value:   $ 1.00  
Number Issued:
    302,623.00                  
Percent Issued:
    60.52 %                

                          Shareholders (Corporations)   Number of Shares     %
of Issued     % of Outstanding  
Chicago Bridge & Iron Company B.V.
    302,623.00       100.0000 %        

CBI Constructors S.A. (Proprietary) Limited
Common Shares

                         
Number Authorized:
    275,000.00     Par Value:     R2  
Number Issued:
    263,000.00                  
Percent Issued:
    95.64 %                

Comments:   
R2 = South African Rand
Authorised Share Capital was increased by resolution on 08/21/1980.

                          Shareholders (Corporations)   Number of Shares     %
of Issued     % of Outstanding  
Chicago Bridge & Iron Company B.V.
    263,000.00       100.0000 %        

CBI Eastern Anstalt
Common Shares

                         
Number Authorized:
    1.00     Par Value:   Sfr.20,000
Number Issued:
    1.00                  
Percent Issued:
    100.00 %                
Treasury Shares:
    0.00                  
Number Outstanding:
    1.00                  
Percent Outstanding:
    100.00 %                

Comments:   
Sfr = Swiss francs

                          Shareholders (Corporations)   Number of Shares     %
of Issued     % of Outstanding  
Chicago Bridge & Iron (Antilles) N. V.
    1.00       100.0000 %     100.0000 %

 

Page 31 of 50



--------------------------------------------------------------------------------



 



$1.1 Billion Revolver Agreement Schedules
Schedule 6.8 — Subsidiaries of CB&I
CBI Holdings (U.K.) Limited
Common Shares

         
Number Authorized:
    1,001,000.00  
Number Issued:
    1,000,001.00  
Percent Issued:
    99.90 %

                          Shareholders (Corporations)   Number of Shares     %
of Issued     % of Outstanding  
Chicago Bridge & Iron Company B.V.
    1,000,001.00       100.0000 %        

CBI Ireland Limited
Common Shares

                         
Number Authorized:
    6,000.00     Par Value:   IR 1,000
Number Issued:
    51.00                  
Percent Issued:
    0.85 %                

Comments:   
IR = Irish pounds

                          Shareholders (Corporations)   Number of Shares     %
of Issued     % of Outstanding  
Chicago Bridge & Iron Company B.V.
    50.00       98.0392 %        

                          Shareholders (Officers/Directors)   Number of Shares  
  % of Issued     % of Outstanding  
J. Hendrik Schurink
    1.00       1.9608 %        

CBI JAMAICA LIMITED
Common Shares

         
Number Authorized:
    5,000.00  
Number Issued:
    5,000.00  
Percent Issued:
    100.00 %

                          Shareholders (Corporations)   Number of Shares     %
of Issued     % of Outstanding  
Chicago Bridge & Iron Company B.V.
    5,000.00       100.0000 %        

CBI Luxembourg S.a.r.l.
Common Shares

         
Number Authorized:
    640.00  
Number Issued:
    640.00  
Percent Issued:
    100.00 %

Comments:   
Issued Share Capital US$16,000.00

                          Shareholders (Corporations)   Number of Shares     %
of Issued     % of Outstanding  
Chicago Bridge & Iron Company B.V.
    640.00       100.0000 %        

 

Page 32 of 50



--------------------------------------------------------------------------------



 



$1.1 Billion Revolver Agreement Schedules
Schedule 6.8 — Subsidiaries of CB&I
CBI MONTAJES DE CHILE LIMITADA
Class A Common Shares

                         
Number Authorized:
    1,000.00     Par Value:   1.00 peso
Number Issued:
    1,000.00                  
Percent Issued:
    100.00 %                

                          Shareholders (Corporations)   Number of Shares     %
of Issued     % of Outstanding  
Chicago Bridge & Iron (Antilles) N. V.
    10.00       1.0000 %        
Chicago Bridge & Iron Company B.V.
    990.00       99.0000 %        

CBI Overseas, LLC
Common Shares

         
Treasury Shares:
    0.00  

                          Shareholders (Corporations)   Number of Shares     %
of Issued     % of Outstanding  
Chicago Bridge & Iron (Antilles) N. V.
    0.00                  

CBI Peruana SAC
Common Shares

         
Number Authorized:
    5,000.00  
Number Issued:
    5,000.00  
Percent Issued:
    100.00 %

                          Shareholders (Corporations)   Number of Shares     %
of Issued     % of Outstanding  
Chicago Bridge & Iron Company B.V.
    4,999.99       99.9998 %        

                          Shareholders (Officers/Directors)   Number of Shares  
  % of Issued     % of Outstanding  
Cipriano Cedano
    0.01       0.0002 %        

 

Page 33 of 50



--------------------------------------------------------------------------------



 



$1.1 Billion Revolver Agreement Schedules
Schedule 6.8 — Subsidiaries of CB&I
CBI Services, Inc.
Preferred Shares Series B

         
Number Authorized:
    48,000.00  
Number Issued:
    8,000.00  
Percent Issued:
    16.67 %

                          Shareholders (Corporations)   Number of Shares     %
of Issued     % of Outstanding  
Horton CBI, Limited
    8,000.00       100.0000 %        

Common Shares

                         
Number Authorized:
    1,000,000.00     Par Value:   $ 1.00  
Number Issued:
    11,000.00                  
Percent Issued:
    1.10 %                
Treasury Shares:
    0.00                  
Number Outstanding:
    11,000.00                  
Percent Outstanding:
    100.00 %                

                          Shareholders (Corporations)   Number of Shares     %
of Issued     % of Outstanding  
Chicago Bridge & Iron Company
    11,000.00       100.0000 %     100.0000 %

Preferred Shares

                         
Number Authorized:
    100,000.00     Par Value:   $ 1.00  
Number Issued:
    22,202.00                  
Percent Issued:
    22.20 %                

Comments:   
(Preferred Shares Series A)

                          Shareholders (Corporations)   Number of Shares     %
of Issued     % of Outstanding  
Horton CBI, Limited
    22,202.00       100.0000 %        

CBI Venezolana, S. A.
Common Shares

         
Number Authorized:
    17,200.00  
Number Issued:
    17,200.00  
Percent Issued:
    100.00 %

                          Shareholders (Corporations)   Number of Shares     %
of Issued     % of Outstanding  
Chicago Bridge & Iron Company B.V.
    17,200.00       100.0000 %        

 

Page 34 of 50



--------------------------------------------------------------------------------



 



$1.1 Billion Revolver Agreement Schedules
Schedule 6.8 — Subsidiaries of CB&I
CBI de Nicaragua, Sociedad Anónima
Common Shares

                         
Number Authorized:
    1,000.00     Par Value:     C$10.00  
Number Issued:
    1,000.00                  
Percent Issued:
    100.00 %                

Comments:  
C = Nicaraguan Cordobas

                          Shareholders (Corporations)   Number of Shares     %
of Issued     % of Outstanding  
CBI Caribe, Limited
    1.00       0.1000 %        
Chicago Bridge & Iron Company
    1.00       0.1000 %        
CBI Company Ltd.
    998.00       99.8000 %        

CBI de Venezuela, C. A.
Common Shares

                         
Number Authorized:
    25,050.00     Par Value:   Bs. 100
Number Issued:
    25,050.00                  
Percent Issued:
    100.00 %                

Comments:  
Bs. = Venzuelan Bolivars

                          Shareholders (Corporations)   Number of Shares     %
of Issued     % of Outstanding  
Chicago Bridge & Iron Company
    25,050.00       100.0000 %        

CMP Holdings B.V.
Common Shares

                         
Number Authorized:
    60,000,000.00     Par Value:   NLG 0,51
Number Issued:
    42,889,195.00                  
Percent Issued:
    71.48 %                
Treasury Shares:
    0.00                  
Number Outstanding:
    42,889,195.00                  
Percent Outstanding:
    100.00 %                

Comments:  
NLG = Dutch guilders

                          Shareholders (Corporations)   Number of Shares     %
of Issued     % of Outstanding  
Chicago Bridge & Iron Company B.V.
    42,889,195.00       100.0000 %     100.0000 %

CSA Trading Company Ltd.
Common Shares

                         
Number Authorized:
    10,000.00     Par Value:     0.00  
Number Issued:
    10,000.00                  
Percent Issued:
    100.00 %                

Comments:  
CBI (a Del corp. is shareholder)

                          Shareholders (Corporations)   Number of Shares     %
of Issued     % of Outstanding  
Chicago Bridge & Iron Company
    10,000.00       100.0000 %        

 

Page 35 of 50



--------------------------------------------------------------------------------



 



$1.1 Billion Revolver Agreement Schedules
Schedule 6.8 — Subsidiaries of CB&I
Cape Steel Material Supply Company, Ltd.
Common Shares

                         
Number Authorized:
    50,000.00     Par Value:   $ 1.00  
Number Issued:
    2.00                  
Percent Issued:
    0.00 %                
Treasury Shares:
    0.00                  
Number Outstanding:
    2.00                  
Percent Outstanding:
    100.00 %                

                          Shareholders (Corporations)   Number of Shares     %
of Issued     % of Outstanding  
Chicago Bridge & Iron (Antilles) N. V.
    2.00       100.0000 %     100.0000 %

Central Trading Company, Ltd.
Common Shares

                         
Number Authorized:
    1,000.00     Par Value:   $ 1.00  
Number Issued:
    1,000.00                  
Percent Issued:
    100.00 %                
Treasury Shares:
    0.00                  
Number Outstanding:
    1,000.00                  
Percent Outstanding:
    100.00 %                

                          Shareholders (Corporations)   Number of Shares     %
of Issued     % of Outstanding  
Chicago Bridge & Iron Company
    1,000.00       100.0000 %     100.0000 %

Chicago Bridge & Iron (Antilles) N. V.
Common Shares

                         
Number Authorized:
    30,000.00     Par Value:   $ 1.00  
Number Issued:
    6,000.00                  
Percent Issued:
    20.00 %                
Treasury Shares:
    0.00                  
Number Outstanding:
    6,000.00                  
Percent Outstanding:
    100.00 %                

Comments:  
Paid up Capital — $6,000

                          Shareholders (Corporations)   Number of Shares     %
of Issued     % of Outstanding  
Chicago Bridge & Iron Company B.V.
    6,000.00       100.0000 %     100.0000 %

Chicago Bridge & Iron (España) S.A.
Common Shares

                         
Number Authorized:
    25,000,000.00     Par Value:   1 peseta
Number Issued:
    25,000,000.00                  
Percent Issued:
    100.00 %                

                          Shareholders (Corporations)   Number of Shares     %
of Issued     % of Outstanding  
Chicago Bridge & Iron Company B.V.
    25,000,000.00       100.0000 %        

 

Page 36 of 50



--------------------------------------------------------------------------------



 



$1.1 Billion Revolver Agreement Schedules
Schedule 6.8 — Subsidiaries of CB&I
Chicago Bridge & Iron Company
Common Shares

                         
Number Authorized:
    1,000.00     Par Value:   $ 1.00  
Number Issued:
    1,000.00                  
Percent Issued:
    100.00 %                
Treasury Shares:
    0.00                  
Number Outstanding:
    1,000.00                  
Percent Outstanding:
    100.00 %                

                          Shareholders (Corporations)   Number of Shares     %
of Issued     % of Outstanding  
Chicago Bridge & Iron Company
    1,000.00       100.0000 %     100.0000 %

Chicago Bridge & Iron Company
Common Shares

                         
Number Authorized:
    3,000.00     Par Value:     0  
Number Issued:
    100.00                  
Percent Issued:
    3.33 %                
Treasury Shares:
    0.00                  
Number Outstanding:
    100.00                  
Percent Outstanding:
    100.00 %                

                          Shareholders (Corporations)   Number of Shares     %
of Issued     % of Outstanding  
Chicago Bridge & Iron Company N.V.
    100.00       100.0000 %     100.0000 %

Chicago Bridge & Iron Company & Co. L.L.C.
Common Shares

         
Number Authorized:
    150,000.00  
Number Issued:
    150,000.00  
Percent Issued:
    100.00 %

Comments:  
Capital RD 150,000

Sayyid Slaem Musallam Ali Al-Bussaidy 45,000 = 30%
Chicago Bridge & Iron Company B.V. 105,000 = 70%

                          Shareholders (Corporations)   Number of Shares     %
of Issued     % of Outstanding  
Chicago Bridge & Iron Company B.V.
    105,000.00       70.0000 %        

                          Shareholders (Shareholders)   Number of Shares     %
of Issued     % of Outstanding  
Sayyid Slaem Musallam Ali Al Bussaidy
    45,000.00       30.0000 %        

 

Page 37 of 50



--------------------------------------------------------------------------------



 



$1.1 Billion Revolver Agreement Schedules
Schedule 6.8 — Subsidiaries of CB&I
Chicago Bridge & Iron Company (Delaware)
Common Shares

                         
Number Authorized:
    1,000.00     Par Value:   $ 1.00  
Number Issued:
    1,000.00                  
Percent Issued:
    100.00 %                
Treasury Shares:
    0.00                  
Number Outstanding:
    1,000.00                  
Percent Outstanding:
    100.00 %                

                          Shareholders (Corporations)   Number of Shares     %
of Issued     % of Outstanding  
Chicago Bridge & Iron Company
    1,000.00       100.0000 %     100.0000 %

Chicago Bridge & Iron Company (Egypt) LLC
Common Shares

                         
Number Authorized:
    2,000.00     Par Value:   LE 100.00
Number Issued:
    2,000.00                  
Percent Issued:
    100.00 %                

Comments:  
LE = Egyptian pounds

                          Shareholders (Corporations)   Number of Shares     %
of Issued     % of Outstanding  
Chicago Bridge & Iron Company B.V.
    1,600.00       80.0000 %        

                          Shareholders (Officers/Directors)   Number of Shares  
  % of Issued     % of Outstanding  
Basil Marco
    200.00       10.0000 %        

                          Shareholders (Shareholders)   Number of Shares     %
of Issued     % of Outstanding  
Mike Nassar
    200.00       10.0000 %        

Chicago Bridge & Iron Company B.V.
Common Shares

                         
Number Authorized:
    200.00     Par Value:   NLG 1,000
Number Issued:
    50.00                  
Percent Issued:
    25.00 %                
Treasury Shares:
    0.00                  
Number Outstanding:
    50.00                  
Percent Outstanding:
    100.00 %                

Comments:  
PAR value is in Dutch guilders

                          Shareholders (Corporations)   Number of Shares     %
of Issued     % of Outstanding  
Lealand Finance Company B.V.
    50.00       100.0000 %     100.0000 %

 

Page 38 of 50



--------------------------------------------------------------------------------



 



$1.1 Billion Revolver Agreement Schedules
Schedule 6.8 — Subsidiaries of CB&I
Chicago Bridge & Iron Company N.V.
Common Shares

                         
Number Authorized:
    250,000,000.00     Par Value:   NLG 0,01
Number Issued:
    98,083,608.00                  
Percent Issued:
    39.23 %                

Comments:   
Share Capital EUR 500,000

Chicago Bridge Uruguay S.A.
Common Shares

                         
Number Authorized:
    1,050,000.00     Par Value:   $ 1  
Number Issued:
    262,500.00                  
Percent Issued:
    25.00 %                

Comments:   
$ = Uruguayan peso

                          Shareholders (Corporations)   Number of Shares     %
of Issued     % of Outstanding  
Chicago Bridge & Iron Company B.V.
    262,500.00       100.0000 %        

Chicago Bridge de México, S.A. de C.V.
Common Shares

                         
Number Authorized:
    1,000.00     Par Value:   $ 50.00 M.N.  
Number Issued:
    1,000.00                  
Percent Issued:
    100.00 %                

Comments:   
Class B shares

                          Shareholders (Corporations)   Number of Shares     %
of Issued     % of Outstanding  
Chicago Bridge & Iron (Antilles) N. V.
    1.00       0.1000 %        
Chicago Bridge & Iron Company B.V.
    999.00       99.9000 %        

Constructora C.B.I. Limitada
Common Shares

                         
Number Authorized:
    205,000.00     Par Value:   1 peso
Number Issued:
    205,000.00                  
Percent Issued:
    100.00 %                
Treasury Shares:
    0.00                  
Number Outstanding:
    205,000.00                  
Percent Outstanding:
    100.00 %                

Comments:   
205,000 pesos = US $1,000.00

                          Shareholders (Corporations)   Number of Shares     %
of Issued     % of Outstanding  
Chicago Bridge & Iron Company
    2,050.00       1.0000 %     1.0000 %
CBI Company Ltd.
    202,950.00       99.0000 %     99.0000 %

 

Page 39 of 50



--------------------------------------------------------------------------------



 



$1.1 Billion Revolver Agreement Schedules
Schedule 6.8 — Subsidiaries of CB&I
Constructors International, L.L.C.
Units of Ownership

         
Number Authorized:
    2,500.00  
Number Issued:
    2,500.00  
Percent Issued:
    100.00 %
Treasury Shares:
    0.00  
Number Outstanding:
    2,500.00  
Percent Outstanding:
    100.00 %

Fibre Making Processes, Inc.
Common Shares

                         
Number Authorized:
    750.00     Par Value:   $ 100.00  
Number Issued:
    750.00                  
Percent Issued:
    100.00 %                

                          Shareholders (Corporations)   Number of Shares     %
of Issued     % of Outstanding  
Chicago Bridge & Iron Company
    750.00       100.0000 %        

HBI Holdings, LLC
Units of Ownership

         
Number Authorized:
    100.00  
Number Issued:
    100.00  
Percent Issued:
    100.00 %

                          Shareholders (Corporations)   Number of Shares     %
of Issued     % of Outstanding  
Howe-Baker International Management, LLC
    100.00       100.0000 %        

Highland Trading Company, Ltd.
Common Shares

                         
Number Authorized:
    50,000.00     Par Value:   $ 1.00  
Number Issued:
    2.00                  
Percent Issued:
    0.00 %                
Treasury Shares:
    0.00                  
Number Outstanding:
    2.00                  
Percent Outstanding:
    100.00 %                

Comments:   
09/26/1994: Reduction in authorized capital from 900,000 shares of US$1.00 each
to 50,000 shares of US$1.00 each

                          Shareholders (Corporations)   Number of Shares     %
of Issued     % of Outstanding  
Chicago Bridge & Iron Company
    2.00       100.0000 %     100.0000 %

 

Page 40 of 50



--------------------------------------------------------------------------------



 



$1.1 Billion Revolver Agreement Schedules
Schedule 6.8 — Subsidiaries of CB&I
Horton CBI, Limited
Common Shares

                         
Number Authorized:
    65,000.00     Par Value:   $ 10.00  
Number Issued:
    64,979.00                  
Percent Issued:
    99.97 %                

Comments:   
$ = Canadian dollars

                          Shareholders (Corporations)   Number of Shares     %
of Issued     % of Outstanding  
Chicago Bridge & Iron Company B.V.
    64,965.00       99.9785 %        

                          Shareholders (Shareholders)   Number of Shares     %
of Issued     % of Outstanding  
William Inman
    13.00       0.0200 %        
Phil Chasin
    1.00       0.0015 %        

Howe-Baker Eastern Limited
Common Shares

         
Number Authorized:
    1,000,000.00  
Number Issued:
    1.00  
Percent Issued:
    0.00 %

                          Shareholders (Corporations)   Number of Shares     %
of Issued     % of Outstanding  
Chicago Bridge & Iron Company B.V.
    1.00       100.0000 %        

Howe-Baker Engineers, Ltd.
Stock Units

         
Number Authorized:
    100.00  
Number Issued:
    100.00  
Percent Issued:
    100.00 %

                          Shareholders (Corporations)   Number of Shares     %
of Issued     % of Outstanding  
Howe-Baker Holdings, L.L.C.
    99.00       99.0000 %        
Howe-Baker Management, L.L.C.
    1.00       1.0000 %        

Howe-Baker Holdings, L.L.C.
Units of Ownership

         
Number Authorized:
    100.00  
Number Issued:
    100.00  
Percent Issued:
    100.00 %

                          Shareholders (Corporations)   Number of Shares     %
of Issued     % of Outstanding  
Howe-Baker International, L.L.C.
    100.00       100.0000 %        

 

Page 41 of 50



--------------------------------------------------------------------------------



 



$1.1 Billion Revolver Agreement Schedules
Schedule 6.8 — Subsidiaries of CB&I
Howe-Baker International Management, LLC
Units of Ownership

         
Number Authorized:
    100.00  
Number Issued:
    100.00  
Percent Issued:
    100.00 %

                          Shareholders (Corporations)   Number of Shares     %
of Issued     % of Outstanding  
Howe-Baker International, L.L.C.
    100.00       100.0000 %        

Howe-Baker International, L.L.C.
Units of Ownership

         
Number Authorized:
    880.00  
Number Issued:
    880.00  
Percent Issued:
    100.00 %

                          Shareholders (Corporations)   Number of Shares     %
of Issued     % of Outstanding  
CB&I Tyler Company
    880.00       100.0000 %        

Howe-Baker Management, L.L.C.
Units of Ownership

         
Number Authorized:
    1,000.00  
Number Issued:
    1,000.00  
Percent Issued:
    100.00 %

                          Shareholders (Corporations)   Number of Shares     %
of Issued     % of Outstanding  
Howe-Baker Holdings, L.L.C.
    1,000.00       100.0000 %        

International Process Supply Company, Ltd
Common Shares

         
Number Authorized:
    50,000.00  
Number Issued:
    50,000.00  
Percent Issued:
    100.00 %

                          Shareholders (Corporations)   Number of Shares     %
of Issued     % of Outstanding  
Chicago Bridge & Iron (Antilles) N. V.
    50,000.00       100.0000 %        

 

Page 42 of 50



--------------------------------------------------------------------------------



 



$1.1 Billion Revolver Agreement Schedules
Schedule 6.8 — Subsidiaries of CB&I
JOHN BROWN HYDROCARBONS B.V.
Common Shares

                         
Number Authorized:
    18,000.00     Par Value:     1.00  

Comments:   
(Euro). Upon incorporation the issued capital shall amount of 18,000 (Euro)
divided into 18,000 shares, numbered 1 to 18,000

                          Shareholders (Corporations)   Number of Shares     %
of Issued     % of Outstanding  
CMP Holdings B.V.
                       

Lealand Finance Company B.V.
Common Shares

                         
Number Authorized:
    200.00     Par Value:   NLG 1000
Number Issued:
    40.00                  
Percent Issued:
    20.00 %                

                          Shareholders (Corporations)   Number of Shares     %
of Issued     % of Outstanding  
Chicago Bridge & Iron Company N.V.
    40.00       100.0000 %        

Matrix Engineering, Ltd. (MANAGED BY HOWE-BAKER INTERNATIONAL MANAGEMENT,
L.L.C.)
Capital Contributions

         
Number Authorized:
    100.00  
Number Issued:
    100.00  
Percent Issued:
    100.00 %

                          Shareholders (Corporations)   Number of Shares     %
of Issued     % of Outstanding  
Howe-Baker Holdings, L.L.C.
    99.90       99.9000 %        
Howe-Baker International Management, LLC
    0.10       0.1000 %        

Matrix Management Services, L.L.C.
Units of Ownership

         
Number Authorized:
    100.00  
Number Issued:
    100.00  
Percent Issued:
    100.00 %

                          Shareholders (Corporations)   Number of Shares     %
of Issued     % of Outstanding  
Matrix Engineering, Ltd. (MANAGED BY HOWE-BAKER INTERNATIONAL MANAGEMENT,
L.L.C.)
    100.00       100.0000 %        

 

Page 43 of 50



--------------------------------------------------------------------------------



 



$1.1 Billion Revolver Agreement Schedules
Schedule 6.8 — Subsidiaries of CB&I
Neo Creator Co, Limited
Common Shares

                         
Number Authorized:
    1,000.00     Par Value:     100 B  
Number Issued:
    1,000.00                  
Percent Issued:
    100.00 %                

Comments:   
B = Thai Baht
Group A Shares are numbered 1 - 499
Group B Shares are numbered 500 - 1000

                          Shareholders (Corporations)   Number of Shares     %
of Issued     % of Outstanding  
Chicago Bridge & Iron Company B.V.
    499.00       49.9000 %        

                          Shareholders (Shareholders)   Number of Shares     %
of Issued     % of Outstanding  
Satit Sensupa
    1.00       0.1000 %        
Adisak Poonithet
    1.00       0.1000 %        
Thansammorn Manasarn
    1.00       0.1000 %        
Anawat Malamarn
    1.00       0.1000 %        
Patthara Wasinwatthanapong
    1.00       0.1000 %        
Pongyuth Chueasoey
    1.00       0.1000 %        
Chairat Traisarnsri
    1.00       0.1000 %        
VPPW Business Consultant Ltd.
    494.00       49.4000 %        

Oasis Supply Company Anstalt
Common Shares

                         
Number Authorized:
    1.00     Par Value:   sfr.20,000
Number Issued:
    1.00                  
Percent Issued:
    100.00 %                

Comments:   
sfr. = Swiss francs

                          Shareholders (Corporations)   Number of Shares     %
of Issued     % of Outstanding  
CBI Eastern Anstalt
    1.00       100.0000 %        

Oasis Supply Company, Ltd.
Common Shares

                         
Number Authorized:
    50,000.00     Par Value:   $ 1.00  
Number Issued:
    2.00                  
Percent Issued:
    0.00 %                
Treasury Shares:
    0.00                  
Number Outstanding:
    2.00                  
Percent Outstanding:
    100.00 %                

Comments:   
09/26/1994: Authorized capital reduce from 900,000 shares of US$1.00 each to
50,000 shares of US$1.00 each

                          Shareholders (Corporations)   Number of Shares     %
of Issued     % of Outstanding  
Chicago Bridge & Iron Company
    2.00       100.0000 %     100.0000 %

 

Page 44 of 50



--------------------------------------------------------------------------------



 



$1.1 Billion Revolver Agreement Schedules
Schedule 6.8 — Subsidiaries of CB&I
Oceanic Contractors, Inc.
Common Shares

                         
Number Authorized:
    100,000.00     Par Value:   $ 10.00  
Number Issued:
    45,720.00                  
Percent Issued:
    45.72 %                
Treasury Shares:
    0.00                  
Number Outstanding:
    45,720.00                  
Percent Outstanding:
    100.00 %                

                          Shareholders (Corporations)   Number of Shares     %
of Issued     % of Outstanding  
Chicago Bridge & Iron Company
    45,720.00       100.0000 %     100.0000 %

Oxford Metal Supply Limited
Common Shares

                         
Number Authorized:
    100.00     Par Value:     L1.00  
Number Issued:
    100.00                  
Percent Issued:
    100.00 %                

Comments:   
L = English pound

                          Shareholders (Corporations)   Number of Shares     %
of Issued     % of Outstanding  
CBI Constructors Limited
    99.00       99.0000 %        

                          Shareholders (Officers/Directors)   Number of Shares  
  % of Issued     % of Outstanding  
J. Robert McKenzie
    1.00       1.0000 %        

P.T. Chicago Bridge & Iron
Common Shares

                         
Number Authorized:
    6,624.00     Par Value:   Rp 1,720,000
Number Issued:
    1,656.00                  
Percent Issued:
    25.00 %                

Comments:   
Rp=Indonesian Rupiah

Pacific Rim Material Supply Company, Ltd.
Common Shares

                         
Number Authorized:
    50,000.00     Par Value:   $1.00
Number Issued:
    2.00                  
Percent Issued:
    0.00 %                
Treasury Shares:
    0.00                  
Number Outstanding:
    2.00                  
Percent Outstanding:
    100.00 %                

                          Shareholders (Corporations)   Number of Shares     %
of Issued     % of Outstanding  
Chicago Bridge & Iron (Antilles) N. V.
    2.00       100.0000 %     100.0000 %

Page 45 of 50



--------------------------------------------------------------------------------



 



$1.1 Billion Revolver Agreement Schedules
Schedule 6.8 — Subsidiaries of CB&I
Southern Tropic Material Supply Company, Ltd.
Common Shares

                         
Number Authorized:
    50,000.00     Par Value:   $ 1.00  
Number Issued:
    2.00                  
Percent Issued:
    0.00 %                
Treasury Shares:
    0.00                  
Number Outstanding:
    2.00                  
Percent Outstanding:
    100.00 %                

                          Shareholders (Corporations)   Number of Shares     %
of Issued     % of Outstanding  
Chicago Bridge & Iron (Antilles) N. V.
    2.00       100.0000 %     100.0000 %

UltraPure Services, Inc.
Common Shares

                         
Number Authorized:
    1,000.00     Par Value:   $1.00
Number Issued:
    1,000.00                  
Percent Issued:
    100.00 %                

                          Shareholders (Corporations)   Number of Shares     %
of Issued     % of Outstanding  
Chicago Bridge & Iron Company
    1,000.00       100.0000 %        

WOODLANDS INTERNATIONAL INSURANCE COMPANY
Ordinary

         
Number Authorized:
    5,000,000.00  
Number Issued:
    860,000.00  
Percent Issued:
    17.20 %

Comments:   
5,000,000 at US$1.00 and 1,000,000 at Euro 1 each

                          Shareholders (Corporations)   Number of Shares     %
of Issued     % of Outstanding  
Chicago Bridge & Iron Company B.V.
    860,000.00       100.0000 %        

 

Page 46 of 50



--------------------------------------------------------------------------------



 



$1.1 Billion Revolver Agreement Schedules
Schedule 6.9 — Pension and Postretirement Plans
CB&I reviewed a valuation of ABB Lummus’ pension and postretirement medical
plans as performed by Watson Wyatt — the previous actuary of the ABB Lummus’
plans. From the Watson Wyatt valuation, the under-funded status of $79.4 million
as of December 31, 2006, was detailed as follows by country:

         
Germany
  (52.7 ) million
Netherlands
  (5.6 ) million
United States
  (23.0 ) million
Other
  1.9   million
 
     
Total
  (79.4 ) million under-funded status

 

Page 47 of 50



--------------------------------------------------------------------------------



 



$1.1 Billion Revolver Agreement Schedules
Schedule 6.17 — Environmental Matters
A (iii) A subsidiary of the Company is subject to a consent order at its former
facility in New Castle, Delaware.
Other matters disclosed in the Company’s Annual Reports on Form 10-K for the
years ended December 31, 1998, 1999, 2000, 2001, 2002, 2003, 2004, 2005 and
2006.
A (iv) The Company and its subsidiaries have operated for many years at many
facilities at which there are or may have been landfills, waste piles,
underground storage tanks, aboveground storage tanks, surface impoundments and
hazardous waste storage facilities of all kinds, polychlorinated biphenyls
(PCBs) used in hydraulic oils, electric transformers or other equipment or
asbestos containing materials.
A (v) A subsidiary of the Company was a minority shareholder in a company which
owned or operated wood treating facilities at sites in the United States, some
of which are currently under investigation, monitoring or remediation under
various environmental laws. With respect to some of these sites, the subsidiary
has been named a potentially responsible party (“PRP”) under the Comprehensive
Environmental Response, Compensation and Liability Act (“CERCLA”) and similar
state laws. Without admitting any liability, the subsidiary has entered into a
consent decree with the federal government regarding one of these sites and has
had an administrative order issued against it with respect to another. Without
admitting any liability, the subsidiary has reached settlements at most sites,
which require the other PRP’s to perform the environmental clean-up. In July,
1996, a judgment in favor of the subsidiary was entered in the suit Aluminum
Company of America v. Beazer East, Inc. v. Chicago Bridge & Iron Company,
instituted in January 1991, before the U.S. District Court for the Western
District of Pennsylvania. On September 2, 1997, the United States Court of
Appeals for the Third Circuit affirmed the judgment in favor of the subsidiary.
There were no further appeals.
The Company has agreed to indemnify parties to whom it has sold facilities for
certain environmental liabilities arising from acts occurring before the dates
those facilities were transferred.
Other matters disclosed in the Company’s Annual Reports on Form 10-K for the
years ended December 31, 1998, 1999, 2000, 2001, 2002, 2003, 2004, 2005 and
2006.

 

Page 48 of 50



--------------------------------------------------------------------------------



 



$1.1 Billion Revolver Agreement Schedules
Schedule 7.3 (N) — Existing Restrictions

         
1)
  CBI Constructors Pty. Ltd.   (Borrower)
 
  Australia and New Zealand    
 
  Banking Group Limited   (Bank)
 
       
 
  Restriction/Condition   Borrower undertakes to obtain the consent of the Bank
in writing prior to the remittance of monies by way of a loan or dividend
 
       
2)
  CBI Constructors Pty. Ltd.   (Borrower)
 
  HSBC Bank   (Bank)
 
       
 
  Restriction/Condition   Borrower undertakes to obtain the consent of the Bank
in writing prior to the remittance of monies by way of a loan or dividend
 
       
2)
  CBI Constructors S.A. (Pty.) Limited   (Borrower)
 
       
 
  Restriction/Condition   As a non-resident controlled company; Borrower must be
capitalized in an amount not less than one third of its shareholders’ loan
funds. Dividend payments are subject to 12.5% secondary tax.

 

Page 49 of 50



--------------------------------------------------------------------------------



 



$1.1 Billion Revolver Agreement Schedules
Schedule 7.3 (S) — Permitted Restricted Payments
Executive Equity Repurchase Payment not exceeding $36,500,000.
Effective February 6, 2006, a former executive received, pursuant to and as
required by the Company’s Management Defined Contribution Plan (“Plan”) dated
March 26, 1997, distribution of 2,485,352 restricted stock units from a rabbi
trust. To satisfy our responsibility under the Plan for all applicable tax
withholding, the Company withheld 901,532 shares, at a cost of approximately
$20.1 million, as treasury shares.
Pursuant to an agreement between the Company and the former executive, the
distribution of shares during the first quarter of 2006 included a put provision
that required the Company to redeem the shares for cash upon exercise of the
put. In November 2006, the former executive exercised the put, requiring the
Company, pursuant to the agreement to redeem 1,456,720 shares for a price, as
determined under the agreement of approximately $38 million.

 

Page 50 of 50



--------------------------------------------------------------------------------



 



CHICAGO BRIDGE & IRON COMPANY N.V.
Consolidated LC’s & Bank Guarantee’s as of September 30, 2007

                                                                               
              Value in                                                 currency
        Entity   LC Number   Issued by   Beneficiary   Purpose   Issued   Expiry
Date   Currency   of issue     Value in USD  
68 CBI Eastern Anstalt
  PPU/LA7801 / MEAE2AE07G501849   ABN-AMRO   Jebel Ali Free Zone Authority  
Labor     2/27/2001       3/1/2008     AED     50,000       13,616  
68 CBI Eastern Anstalt
  008330/0000/00 / MEAE2AE07G501851   ABN-AMRO   Ministry of Labor   Labor    
7/24/2001       7/23/2008     AED     3,000       817  
68 CBI Eastern Anstalt
  LA9275 / MEAE2AE07G501850   ABN-AMRO   Ministry of Labor   Labor     5/2/2002
      5/2/2008     AED     30,000       8,169  
68 CBI Eastern Anstalt
  008302/0000/00 / MEAE2AE7G501853   ABN-AMRO   Ministry of Labor   Labor    
7/15/2001       4/15/2008     AED     24,000       6,535  
68 CBI Eastern Anstalt
  LA12751 / MEAE2AE07G501847   ABN-AMRO   Jebel Ali Free Zone Authority   Labor
    3/10/2005       3/9/2008     AED     50,000       13,616  
73 CBI Constructors FZE
  PPU/LA8838 / MEAE2AE07G401854   ABN-AMRO   Jebel Ali Free Zone Authority  
Labor     7/26/2001       7/25/2008     AED     75,000       20,423  
61 CBI Constructors Pty (Australia)
  3325392   ANZ Australian-New Zealand Banking Group   Blacktown Council  
Financial     7/7/1992       7/6/2008     AUD     84,500       74,983  
61 CBI Constructors Pty (Australia)
  3335992   ANZ Australian-New Zealand Banking Group   Shepparton Waterboard  
Performance     11/27/1992       11/25/2007     AUD     7,996       7,095  
61 CBI Constructors Pty (Australia)
  21197   ANZ Australian-New Zealand Banking Group   Internal Revenue PNG  
Financial     10/21/1997       11/20/2007     PGK     32,206       10,936  
61 CBI Constructors Pty (Australia)
  29070196-A   ANZ Australian-New Zealand Banking Group   Collector of Customs
PNG   Financial     7/31/1996       7/31/2008     PGK     4,552       1,546  
58 CBI UK
  10001/ ST4003/04   Bank of America - Houston   Encana UK Ltd.   Performance  
  7/1/2003       12/31/2008     GBP     7,000,000       14,326,760  
55 Horton CBI, Ltd
  BMCH16684OS   BMO Bank of Montreal   Imperial Oil ltd   Performance    
8/5/2002       12/31/2007     CAD     150,000       151,068  
13 Southern Tropic Material Supply Company
  715837055   Calyon NY   GNL Quintero S.A.   Retention     6/7/2007      
6/7/2008     0     0       6,688,673  
135 CBI Montajes de Chile
  715837056   Calyon NY   GNL Quintero S.A.   Retention     6/7/2007      
6/7/2008     0     0       9,158,209  
57 CBI UK
  715837053   Calyon NY   GNL Quintero S.A.   Retention     6/7/2007      
6/7/2008     0     0       3,128,452  
117 Pacific Rim-Fujian Br.
  10847 AA 000022   De National Borg   Emmanuel Cotessat-Societe D’Advocats  
Tax     11/16/2005       11/16/2007     EUR     50,000       71,309  
58 CBI UK
  10847 AA 23   De National Borg   BG International Limited   Performance    
6/9/2006       12/30/2007     GBP     180,200       368,812  
583 CB & I John Brown Limited
  10847 AA 24   De National Borg   South Hook LNG Terminal Company Ltd.  
Performance     10/16/2006       4/30/2010     GBP     12,354,265      
25,285,227  
50 CBI Europe BV
  10847 AA 0013   De National Borg   Kantoren Fonds Nederland B.V.   Financial  
  4/10/2002       12/10/2007     EUR     27,663       39,453  
68 CBI Eastern Anstalt
  EBI1OG06003790 / BE06Q0600812   Emirates Bank Int’l   Uhde GmbH   Performance
    8/25/2006       12/31/2007     0     0       60,000  
68 CBI Eastern Anstalt
  EBI1OG06002669   Emirates Bank Int’l   Nouman Fouad Trading   Financial    
6/18/2006       11/30/2007     AED     4,500,000       1,225,395  
68 CBI Eastern Anstalt
  EBI1OG06002754   Emirates Bank Int’l   Enoc Processing Company LLC  
Performance     6/22/2006       10/27/2007     0     0       751,000  
68 CBI Eastern Anstalt
  EBI1OG07002228   Emirates Bank Int’l   Nouman Fouad Trading   Financial    
5/24/2007       12/31/2007     AED     640,000       174,278  
69 Arabian CBI Ltd
  EBI1OG06001334   Emirates Bank Int’l   AMC Industrial Construction Company
Limited   Advance     3/30/2006       2/26/2008     0     0       2,556,120  
69 Arabian CBI Ltd
  EBI1OG06003773   Emirates Bank Int’l   Daelim Industrial Co. Ltd (DIC)  
Advance     8/28/2006       7/8/2008     0     0       960,000  
69 Arabian CBI Ltd
  EBI1OG06003774   Emirates Bank Int’l   Daelim Industrial Co. Ltd (DIC)  
Performance     8/28/2006       7/8/2008     0     0       480,000  
02 CBI Foreign
  EBI-PFG-0200344   Emirates Bank Int’l   Saudi Aramco - Qatif   Performance    
2/19/2002       10/18/2007     0     0       5,786,135  
61 CBI Constructors Pty (Australia)
  20095   HSBC - Australia   ANZ Bank   Financial     12/24/2003      
12/31/2007     AUD     280,000       248,464  
61 CBI Constructors Pty (Australia)
  40013   HSBC - Australia   John & Susan Kupferman   Financial     2/19/2004  
    12/1/2008     AUD     61,500       54,573  
61 CBI Constructors Pty (Australia)
  40114   HSBC - Australia   Ravensthorpe Nickel Corporation   Performance    
12/24/2004       12/24/2007     AUD     1,781,140       1,580,530  
61 CBI Constructors Pty (Australia)
  40115   HSBC - Australia   Ravensthorpe Nickel Operations   Performance    
12/24/2004       12/24/2007     AUD     1,781,140       1,580,530  
61 CBI Constructors Pty (Australia)
  50048   HSBC - Australia   Ravensthorpe Nickel Operations   Performance    
5/16/2005       4/6/2008     AUD     284,910       252,821  
61 CBI Constructors Pty (Australia)
  50125   HSBC - Australia   Vopak Terminal Australia Pty Ltd.-Botany Bay  
Performance     10/13/2005       12/21/2007     AUD     1,419,871      
1,259,951  
61 CBI Constructors Pty (Australia)
  50127   HSBC - Australia   Vopak Terminal Australia Pty Ltd - Darwin  
Performance     10/13/2005       10/2/2007     AUD     455,172       403,906  
61 CBI Constructors Pty (Australia)
  60207   HSBC - Australia   Caltex Refineries (NSW) Pty Ltd.   Performance    
12/15/2006       12/14/2007     AUD     159,608       141,631  
61 CBI Constructors Pty (Australia)
  60208   HSBC - Australia   Caltex Refineries (NSW) Pty Ltd.   Performance    
12/15/2006       12/14/2007     AUD     159,608       141,631  
61 CBI Constructors Pty (Australia)
  60209   HSBC - Australia   Caltex Refineries (NSW) Pty Ltd.   Performance    
12/15/2006       12/14/2007     AUD     617,796       548,214  
61 CBI Constructors Pty (Australia)
  60210   HSBC - Australia   Caltex Refineries(NSW) Pty Ltd.   Performance    
12/15/2006       12/14/2007     AUD     617,796       548,214  
61 CBI Constructors Pty (Australia)
  70049   HSBC - Australia   Woodside Burrup Pty Ltd.   Performance    
4/26/2007       4/26/2008     AUD     1,700,000       1,508,529  
61 CBI Constructors Pty (Australia)
  60114   HSBC - Australia   Woodside Energy Ltd.   Performance     8/2/2006    
  8/1/2008     AUD     5,000,000       4,436,850  
61 CBI Constructors Pty (Australia)
  60115   HSBC - Australia   Woodside Energy Ltd   Performance     8/2/2006    
  8/1/2008     AUD     5,000,000       4,436,850  
61 CBI Constructors Pty (Australia)
  60139   HSBC - Australia   Goro Nickel SA   Performance     8/30/2006      
12/30/2007     0     0       815,974  
61 CBI Constructors Pty (Australia)
  60141   HSBC - Australia   Goro Nickel SA   Advance     8/30/2006      
12/30/2007     0     0       1,631,949  
61 CBI Constructors Pty (Australia)
  70095   HSBC - Australia   Comalco Aluminum Ltd.   Performance     10/13/2006
      9/30/2008     AUD     331,913       294,530  
61 CBI Constructors Pty (Australia)
  70091   HSBC - Australia   Comalco Aluminum Ltd   Performance     10/13/2006  
    10/2/2007     AUD     331,913       294,530  
61 CBI Constructors Pty (Australia)
  70134   HSBC - Australia   RISC PTY Ltd.   Financial     8/30/2007      
9/1/2010     AUD     39,699       35,227  
11 Pacific Rim Material Supply Company
  60203 / 63962   HSBC - Australia   Thai Oil Company Limited   Performance    
12/5/2006       6/18/2009     0     0       330,939  
11 Pacific Rim Material Supply Company
  60202 / 63960   HSBC - Australia   Thai Oil Public Company Limited   Advance  
  12/5/2006       11/21/2008     0     0       165,470  
11 Pacific Rim Material Supply Company
  60201 / 63959   HSBC - Australia   Thai Oil Public Company Limited   Advance  
  12/5/2006       11/21/2008     0     0       661,878  
11 Pacific Rim Material Supply Company
  60120 / 62259   HSBC - Australia   Thai Oil Public Company Limited  
Performance     8/7/2006       12/31/2007     0     0       144,517  
11 Pacific Rim Material Supply Company
  60119 / 62260   HSBC - Australia   Thai Oil Public Company Limited   Advance  
  8/7/2006       12/31/2007     0     0       289,033  
11 Pacific Rim Material Supply Company
  60138   HSBC - Australia   Goro Nickel SA   Performance     8/30/2006      
10/29/2007     0     0       570,775  
11 Pacific Rim Material Supply Company
  60140   HSBC - Australia   Goro Nickel SA   Advance     8/30/2006      
10/29/2007     0     0       1,141,549  
117 Pacific Rim-Fujian Br.
  PEBPTH050060   HSBC - Australia   CNOOC Fujian   Performance     6/8/2005    
  6/8/2013     0     0       10,025,325  
117 Pacific Rim-Fujian Br.
  APGTH050061   HSBC - Australia   CNOOC Fujian   Advance     6/8/2005      
6/8/2008     0     0       4,545,547  
77 CBI ST Limited(Thailand)
  SLCPTH060204 / 60204   HSBC - Australia   Thai Oil Company Limited  
Performance     12/5/2006       12/5/2007     0     0       392,883  
77 CBI ST Limited(Thailand)
  SLCPTH060205 / 60205   HSBC - Australia   Thai Oil Company Limited   Advance  
  12/5/2006       12/5/2007     0     0       392,883  
77 CBI ST Limited(Thailand)
  60122 / 62257   HSBC - Australia   Thai Oil Public Company Limited  
Performance     8/7/2006       12/31/2008     THB     5,918,633       183,833  
77 CBI ST Limited(Thailand)
  60121 / 62258   HSBC - Australia   Thai Oil Public Company Limited   Advance  
  8/7/2006       12/31/2007     THB     11,837,265       367,665  
77 CBI ST Limited(Thailand)
  60150   HSBC - Australia   Thai Oil Consumer Co Operative Ltd.   Financial    
9/18/2006       11/30/2007     THB     1,000,000       31,060  
505 CBI Europe BV (China)
  60045   HSBC - Australia   Zhejiang China   Bid     3/3/2006       12/30/2007
    0     0       100,000  
508 CBI Europe/Chengda Cons
  60218   HSBC - Australia   Cnooc Fujian China   Advance     1/8/2007      
1/8/2008     0     0       479,460  
508 CBI Europe/Chengda Cons
  60216   HSBC - Australia   CNOOC Fujian - china   Advance     1/8/2007      
1/8/2008     CNY     4,348,039       578,376  
508 CBI Europe/Chengda Cons
  60217   HSBC - Australia   CNOOC Fujian - China   Advance     1/8/2007      
1/8/2008     CNY     1,018,139       135,433  
68 CBI Eastern Anstalt
  PEB/CCO/061333/B / PEB DOH 061055   HSBC - Bank Middle East   Fluor Mideast
Limited   Performance     4/3/2006       6/16/2009     0     0       15,398,782
 
68 CBI Eastern Anstalt
  PEB/CCO/037573/B   HSBC - Bank Middle East   Chiyoda Snamprogetti & Co W.L.L.
  Performance     8/24/2003       10/19/2007     0     0       4,835,312  
68 CBI Eastern Anstalt
  PEB/CCO/047267/B   HSBC - Bank Middle East   Chiyoda Snamprogetti & Co W.L.L.
  Performance     6/29/2004       5/30/2008     0     0       4,410,312  
68 CBI Eastern Anstalt
  APG/CCO/510392/B   HSBC - Bank Middle East   Snamprogetti S.p.A   Advance    
9/28/2005       5/4/2008     0     0       14,000,000  
68 CBI Eastern Anstalt
  PEB/CCO/510393/B   HSBC - Bank Middle East   Snamprogetti S.p.A.   Performance
    9/28/2005       3/3/2010     0     0       14,000,000  
68 CBI Eastern Anstalt
  FNG GTY/0612013/B & GTE DOH 063537   HSBC - Bank Middle East   Qatar Shell GTL
Limited   Tax     11/30/2006       9/30/2010     0     0       100,000  
12 Arabian Gulf Material Supply Company
  REB/GTY/064197/B   HSBC - Bank Middle East   Proman GmbH   Retention    
9/25/2006       12/31/2008     0     0       970,000  

 

 



--------------------------------------------------------------------------------



 



CHICAGO BRIDGE & IRON COMPANY N.V.
Consolidated LC’s & Bank Guarantee’s as of September 30, 2007

                                                                               
              Value in                                                 currency
        Entity   LC Number   Issued by   Beneficiary   Purpose   Issued   Expiry
Date   Currency   of issue     Value in USD  
68 CBI Eastern Anstalt
  PEB/CCO/055418/B   HSBC - Bank Middle East   Chiyoda Snamprogetti & Co. W.L.L.
  Performance     1/25/2005       10/30/2007     0     0       80,000  
68 CBI Eastern Anstalt
  PEB/CCO/055419/B   HSBC - Bank Middle East   Chiyoda Snamprogetti & Co. W.L.L.
  Performance     1/25/2005       10/30/2007     0     0       19,500  
68 CBI Eastern Anstalt
  PEB/CCO/057325/B   HSBC - Bank Middle East   Arabian Bemco Contracting Co.
Ltd.   Performance     5/5/2005       4/30/2008     0     0       76,250  
68 CBI Eastern Anstalt
  PEB/CCO/044089/B / PEB DOH 042531   HSBC - Bank Middle East   Qatar Fuel
(WOQOD)   Performance     11/24/2004       12/31/2007     QAR     775,000      
212,815  
68 CBI Eastern Anstalt
  PEB/CCO/063775/B   HSBC - Bank Middle East   Eastern Bechtel Co. Ltd. (EBCL)  
Performance     8/28/2006       2/28/2008     0     0       574,750  
68 CBI Eastern Anstalt
  APG/CCO/063776/B   HSBC - Bank Middle East   Eastern Bechtel Co. Ltd. (EBCL)  
Advance     8/27/2006       2/28/2008     0     0       1,149,500  
68 CBI Eastern Anstalt
  APG/GTY/064907/B   HSBC - Bank Middle East   Qatar Shell GTL Limited   Advance
    11/14/2006       9/30/2010     GBP     1,526,462       3,124,179  
68 CBI Eastern Anstalt
  APG/GTY/064908/B   HSBC - Bank Middle East   Qatar Shell GTL Limited   Advance
    11/14/2006       9/30/2010     EUR     5,559,742       7,929,193  
68 CBI Eastern Anstalt
  APG/GTY/064692/B   HSBC - Bank Middle East   Eastern Bechtel Co. Ltd.  
Advance     10/31/2006       12/31/2009     0     0       480,933  
68 CBI Eastern Anstalt
  PEB/GTY/064693/B   HSBC - Bank Middle East   Eastern Bechtel Co. Ltd.  
Performance     10/31/2006       12/31/2009     0     0       240,467  
68 CBI Eastern Anstalt
  GTE/GTY/01710312B / REB DOH 070250   HSBC - Bank Middle East   Qatar Shell GTL
Limited   Tax     1/22/2007       9/30/2010     0     0       1,216,622  
68 CBI Eastern Anstalt
  PEB/GTY/0751916/B   HSBC - Bank Middle East   Linde AG   Performance    
4/26/2007       12/31/2008     0     0       779,800  
68 CBI Eastern Anstalt
  APG/GTY/0751935/B   HSBC - Bank Middle East   Linde AG   Advance     4/28/2007
      12/31/2008     0     0       1,559,600  
68 CBI Eastern Anstalt
  APG/GTY/064906/B   HSBC - Bank Middle East   Qatar Shell GTL Limited   Advance
    11/14/2006       9/30/2010     0     0       29,146,888  
68 CBI Eastern Anstalt
  REB/GTY/0611602/B   HSBC - Bank Middle East   Eastern Bechtel Co. Ltd.  
Retention     11/12/2006       2/28/2008     0     0       1,630,083  
68 CBI Eastern Anstalt
  PEB/GTY/0611743/B   HSBC - Bank Middle East   Qatar Shell GTL Limited  
Performance     11/16/2006       9/30/2010     0     0       38,930,324  
68 CBI Eastern Anstalt
  PEB/CCO/069274/B   HSBC - Bank Middle East   SNC Lavalin Gulf Contractors  
Performance     7/10/2006       10/11/2007     0     0       73,300  
101 CBI Company & Co. LLC
  PEB/CCO/038279/B   HSBC - Bank Middle East   JGC Corporation   Performance    
10/23/2003       10/23/2007     0     0       867,435  
101 CBI Company & Co. LLC
  REB/GTY/0751160/B / GTE BAF 070025   HSBC - Bank Middle East   Oman Proman
Contracting & Trading L.L.C.   Retention     3/15/2007       12/31/2008     0  
  0       250,000  
68 CBI Eastern Anstalt
  PEB/CCO/510045/B   HSBC - Bank Middle East   Chiyoda Snamprogetti & Co W.L.L.
  Performance     9/13/2005       12/26/2007     0     0       41,000  
72 Oasis Supply Company Anstalt
  APG/GTY/0752151/B   HSBC - Bank Middle East   Hyundai Engineering &
Construction Co. Ltd.   Advance     5/10/2007       1/12/2009     0     0      
2,934,000  
72 Oasis Supply Company Anstalt
  PEB/GTY/0752152/B   HSBC - Bank Middle East   Hyundai Engineering &
Construction Co. Ltd.   Performance     5/10/2007       1/12/2009     0     0  
    1,956,000  
69 Arabian CBI Ltd
  PEB/CCO/059289/B   HSBC - Bank Middle East   JGC Arabia Limited   Performance
    8/8/2005       10/8/2007     SAR     6,476,250       1,727,864  
69 Arabian CBI Ltd
  APG/CCO/059288/B   HSBC - Bank Middle East   JGC Arabia Limited   Advance    
8/8/2005       10/4/2007     SAR     2,276,250       607,304  
68 CBI Eastern Anstalt
  G032738   Mashreq Bank   Ministry of Labor & Social Affairs   Labor    
2/3/2003       2/2/2008     AED     135,000       36,762  
68 CBI Eastern Anstalt
  G030505   Mashreq Bank   Ministry of Labor   Labor     9/11/2002      
4/11/2008     AED     15,000       4,085  
68 CBI Eastern Anstalt
  G031219   Mashreq Bank   Ministry of Labor   Labor     10/21/2002      
4/20/2008     AED     18,000       4,902  
68 CBI Eastern Anstalt
  G031797   Mashreq Bank   Ministry of Labor   Labor     12/1/2002      
4/1/2008     AED     51,000       13,888  
68 CBI Eastern Anstalt
  G032192   Mashreq Bank   Ministry of Labor   Labor     12/30/2002      
4/30/2008     AED     51,000       13,888  
68 CBI Eastern Anstalt
  G034082   Mashreq Bank   Ministry of Labor and Social Affairs   Labor    
4/22/2003       4/21/2008     AED     93,000       25,325  
68 CBI Eastern Anstalt
  G033317   Mashreq Bank   Ministry of Labor & Social Affairs - Labor Sector  
Labor     3/10/2003       3/9/2008     AED     9,000       2,451  
68 CBI Eastern Anstalt
  G033588   Mashreq Bank   Ministry of Labor and Social Affairs   Labor    
3/25/2003       3/24/2008     AED     81,000       22,057  
68 CBI Eastern Anstalt
  G041536   Mashreq Bank   Ministry of Labor and Social Affair   Labor    
8/8/2004       4/7/2008     AED     42,000       11,437  
68 CBI Eastern Anstalt
  G041830   Mashreq Bank   Ministry of Labor and Social Affair   Labor    
8/23/2004       4/23/2008     AED     3,000       817  
68 CBI Eastern Anstalt
  G041943000   Mashreq Bank   Ministry of Labor and Social Affair   Labor    
8/29/2004       4/28/2008     AED     3,000       817  
68 CBI Eastern Anstalt
  G042249000   Mashreq Bank   Ministry of Labor and Social Affair   Labor    
9/15/2004       4/14/2008     AED     3,000       817  
68 CBI Eastern Anstalt
  G033066   Mashreq Bank   Ministry of Labor and Social Affairs   Labor    
2/24/2003       2/23/2008     AED     24,000       6,535  
68 CBI Eastern Anstalt
  G034167   Mashreq Bank   Ministry of Labor and Social Affairs   Labor    
4/27/2003       4/26/2008     AED     3,000       817  
68 CBI Eastern Anstalt
  G044076   Mashreq Bank   Ministry of Labor and Social Affairs   Labor    
1/6/2005       1/5/2008     AED     3,000       817  
68 CBI Eastern Anstalt
  G044192   Mashreq Bank   Ministry of Labor and Social Affairs   Labor    
1/15/2005       1/14/2008     AED     3,000       817  
68 CBI Eastern Anstalt
  G044292   Mashreq Bank   Ministry of Labor and Social Affairs   Labor    
1/18/2005       1/17/2008     AED     3,000       817  
68 CBI Eastern Anstalt
  G044485   Mashreq Bank   Ministry of Labor and Social Affairs   Labor    
2/1/2005       2/1/2008     AED     3,000       817  
68 CBI Eastern Anstalt
  G044693   Mashreq Bank   Ministry of Labor and Social Affairs   Labor    
2/13/2005       2/12/2008     AED     3,000       817  
68 CBI Eastern Anstalt
  G046934   Mashreq Bank   Ministry of Labor and Social Affairs-Labor Secto  
Labor     6/12/2005       6/11/2008     AED     3,000       817  
68 CBI Eastern Anstalt
  G047122   Mashreq Bank   Ministry of Labor and Social Affair   Labor    
6/25/2005       6/24/2008     AED     3,000       817  
68 CBI Eastern Anstalt
  G047228   Mashreq Bank   Ministry of Labor and Social Affairs   Labor    
6/28/2005       6/27/2008     AED     3,000       817  
68 CBI Eastern Anstalt
  G047498   Mashreq Bank   Ministry of Labor and Social Affairs   Labor    
7/11/2005       7/10/2008     AED     3,000       817  
68 CBI Eastern Anstalt
  G047848   Mashreq Bank   Ministry of Labor and Social Affairs-Labor Sector  
Labor     8/2/2005       8/1/2008     AED     3,000       817  
68 CBI Eastern Anstalt
  G047973   Mashreq Bank   Ministry of Labor and Social Affairs   Labor    
8/11/2005       8/10/2008     AED     3,000       817  
68 CBI Eastern Anstalt
  G048182   Mashreq Bank   Ministry of Labor and Social Affair - Labor Secto  
Labor     8/23/2005       8/22/2008     AED     3,000       817  
68 CBI Eastern Anstalt
  G048313   Mashreq Bank   Ministry of Labor and Social Affairs   Labor    
8/30/2005       8/29/2008     AED     3,000       817  
68 CBI Eastern Anstalt
  G048417   Mashreq Bank   Ministry of Labor and Social Affairs   Labor    
9/7/2005       9/6/2008     AED     3,000       817  
68 CBI Eastern Anstalt
  G048567   Mashreq Bank   Ministry of Labor and Social Affairs   Labor    
9/14/2005       9/13/2008     AED     3,000       817  
68 CBI Eastern Anstalt
  G048832   Mashreq Bank   Ministry of Labor and Social Affairs   Labor    
9/29/2005       9/28/2008     AED     3,000       817  
68 CBI Eastern Anstalt
  G048838   Mashreq Bank   Ministry of Economy and Planning   Financial    
10/1/2005       10/1/2008     AED     50,000       13,616  
68 CBI Eastern Anstalt
  G048837   Mashreq Bank   Ministry of Economy and Plannning   Financial    
10/1/2005       10/1/2008     AED     50,000       13,616  
68 CBI Eastern Anstalt
  G042480   Mashreq Bank   Ministry of Labor and Social Affair   Labor    
9/27/2004       9/26/2008     AED     3,000       817  
68 CBI Eastern Anstalt
  G042598   Mashreq Bank   Ministry of Labor and Social Affair   Labor    
10/4/2004       10/3/2008     AED     3,000       817  
68 CBI Eastern Anstalt
  G042845   Mashreq Bank   Ministry of Labor and Social Affair   Labor    
10/19/2004       10/18/2008     AED     6,000       1,634  
68 CBI Eastern Anstalt
  G042846   Mashreq Bank   Ministry of Labor and Social Affair   Labor    
10/19/2004       10/18/2008     AED     6,000       1,634  
68 CBI Eastern Anstalt
  G045098   Mashreq Bank   Ministry of Labor and Social Affairs   Labor    
3/9/2005       3/8/2008     AED     3,000       817  
68 CBI Eastern Anstalt
  G049068   Mashreq Bank   Ministry of Labor and Social Affairs   Labor    
10/15/2005       10/14/2008     AED     3,000       817  
68 CBI Eastern Anstalt
  G048947   Mashreq Bank   Ministry of Labor and Social Affairs   Labor    
10/6/2005       10/5/2008     AED     3,000       817  
68 CBI Eastern Anstalt
  G049815   Mashreq Bank   Ministry of Labor & Social Affairs - Labor Secto  
Labor     11/24/2005       11/23/2008     AED     3,000       817  
68 CBI Eastern Anstalt
  G050130   Mashreq Bank   Ministry of Labor and Social Affairs Labor Sector  
Labor     12/12/2005       12/11/2008     AED     3,000       817  
68 CBI Eastern Anstalt
  G049951   Mashreq Bank   Ministry of Labor and Social Affairs   Labor    
12/4/2005       12/3/2008     AED     3,000       817  
68 CBI Eastern Anstalt
  G049952   Mashreq Bank   Ministry of Labor and Social Affairs   Labor    
12/4/2005       12/3/2008     AED     3,000       817  
68 CBI Eastern Anstalt
  G050332   Mashreq Bank   Ministry of Labor and Social Affairs   Labor    
12/22/2005       12/21/2008     AED     3,000       817  
68 CBI Eastern Anstalt
  G050450   Mashreq Bank   Abu Dhabi National Oil Company for Distribution  
Warranty     12/28/2005       12/1/2007     AED     500,000       136,155  
68 CBI Eastern Anstalt
  G051289   Mashreq Bank   Ministry of Labor & Social Affairs - Abu Dhabi  
Labor     2/21/2006       2/20/2008     AED     3,000       817  
68 CBI Eastern Anstalt
  G051524   Mashreq Bank   Ministry of Labor & Social Affairs   Labor    
3/2/2006       3/1/2008     AED     105,000       28,593  

 

 



--------------------------------------------------------------------------------



 



CHICAGO BRIDGE & IRON COMPANY N.V.
Consolidated LC’s & Bank Guarantee’s as of September 30, 2007

                                                                               
              Value in                                                 currency
        Entity   LC Number   Issued by   Beneficiary   Purpose   Issued   Expiry
Date   Currency   of issue     Value in USD  
68 CBI Eastern Anstalt
  G054874   Mashreq Bank   Ministry of Labor & Social Affairs - Abu Dhabi  
Labor     8/24/2006       8/23/2008     AED     9,000       2,451  
68 CBI Eastern Anstalt
  G052435   Mashreq Bank   Abu Dhabi National Oil Company   Financial    
4/19/2006       12/18/2007     AED     30,000       8,169  
68 CBI Eastern Anstalt
  G052190   Mashreq Bank   Ministry of Labor and Social Affairs   Labor    
4/4/2006       4/30/2008     AED     15,000       4,085  
68 CBI Eastern Anstalt
  G052203   Mashreq Bank   Ministry of Labor and Social Affairs   Labor    
4/5/2006       4/4/2008     AED     3,000       817  
68 CBI Eastern Anstalt
  G052409   Mashreq Bank   Ministry of Labor and Social Affairs   Labor    
4/19/2006       4/18/2008     AED     15,000       4,085  
68 CBI Eastern Anstalt
  G052474   Mashreq Bank   Ministry of Labor and Social Affairs   Labor    
4/23/2006       4/22/2008     AED     102,000       27,776  
68 CBI Eastern Anstalt
  G052618   Mashreq Bank   Ministry of Labor and Social Affairs   Labor    
4/30/2006       4/29/2008     AED     192,000       52,284  
68 CBI Eastern Anstalt
  G052652   Mashreq Bank   Ministry of Labor & Social Affairs - Abu Dhabi  
Labor     5/1/2006       4/30/2008     AED     96,000       26,142  
68 CBI Eastern Anstalt
  G052754   Mashreq Bank   Abu Dhabi National Oil Company for Distribution  
Financial     5/3/2006       5/2/2008     AED     160,000       43,570  
68 CBI Eastern Anstalt
  G052798   Mashreq Bank   Bemco Contracting Company Qatar (WLL)   Advance    
5/8/2006       11/30/2007     0     0       342,800  
68 CBI Eastern Anstalt
  G052946   Mashreq Bank   Ministry of Labor & Social Affairs   Labor    
5/15/2006       5/14/2008     AED     114,000       31,043  
68 CBI Eastern Anstalt
  G052967   Mashreq Bank   Ministry of Labor & Social Affairs   Labor    
5/15/2006       5/14/2008     AED     9,000       2,451  
68 CBI Eastern Anstalt
  G052990   Mashreq Bank   Ministry of Labor & Social Affairs   Labor    
5/15/2006       5/14/2008     AED     9,000       2,451  
68 CBI Eastern Anstalt
  G053160   Mashreq Bank   Ministry of Labor & Social Affairs - Abu Dhabi  
Labor     5/25/2006       5/24/2008     AED     165,000       44,931  
68 CBI Eastern Anstalt
  G052951   Mashreq Bank   Bemco Contracting Company Qatar (WLL)   Performance  
  5/14/2006       11/30/2007     0     0       85,700  
68 CBI Eastern Anstalt
  G053316   Mashreq Bank   Ministry of Labor and Social Affairs   Labor    
6/3/2006       6/2/2008     AED     9,000       2,451  
68 CBI Eastern Anstalt
  G053537   Mashreq Bank   Ministry of Labor and Social Affairs   Labor    
6/14/2006       6/13/2008     AED     30,000       8,169  
68 CBI Eastern Anstalt
  G053539   Mashreq Bank   Jebel Ali Free Zone Authority   Labor     6/14/2006  
    6/13/2008     AED     75,000       20,423  
68 CBI Eastern Anstalt
  G053611   Mashreq Bank   Ministry of Labor and Social Affairs   Labor    
6/18/2006       6/17/2008     AED     24,000       6,535  
68 CBI Eastern Anstalt
  G053859   Mashreq Bank   Ministry of Labor & Social Affairs   Labor    
7/1/2006       6/30/2008     AED     3,000       817  
68 CBI Eastern Anstalt
  G054072   Mashreq Bank   Ministry of Labor and social Affairs   Labor    
7/11/2006       7/10/2008     AED     99,000       26,959  
68 CBI Eastern Anstalt
  G054147   Mashreq Bank   Ministry of Labor and Social Affairs   Labor    
7/16/2006       7/15/2008     AED     3,000       817  
68 CBI Eastern Anstalt
  G054241   Mashreq Bank   Ministry of Labor and Soccial Affairs   Labor    
7/19/2006       7/18/2008     AED     30,000       8,169  
68 CBI Eastern Anstalt
  G054351   Mashreq Bank   Ministry of Labor & Social Affairs - Abu Dhabi  
Labor     7/25/2006       7/24/2008     AED     39,000       10,620  
68 CBI Eastern Anstalt
  G054491   Mashreq Bank   Ministry of Labor & Social Affairs   Labor    
8/1/2006       7/31/2008     AED     15,000       4,085  
68 CBI Eastern Anstalt
  G054507   Mashreq Bank   Ministry of Labor & Social Affairs   Labor    
8/2/2006       8/1/2008     AED     21,000       5,719  
68 CBI Eastern Anstalt
  G054560   Mashreq Bank   Ministry of Labor & Social Affairs   Labor    
8/6/2006       8/5/2008     AED     33,000       8,986  
68 CBI Eastern Anstalt
  G050558   Mashreq Bank   Jebel Ali Free Zone Authority   Labor     1/12/2006  
    1/12/2008     AED     50,000       13,616  
68 CBI Eastern Anstalt
  G050929   Mashreq Bank   Ministry of Labor & Social Affairs   Labor    
1/31/2006       1/30/2008     AED     3,000       817  
68 CBI Eastern Anstalt
  G050944   Mashreq Bank   Ministry of Labor & Social Affairs   Labor    
2/2/2006       2/1/2008     AED     3,000       817  
68 CBI Eastern Anstalt
  G051108   Mashreq Bank   Ministry of Labor & Social Affairs-Abu Dhabi   Labor
    2/12/2006       2/11/2008     AED     51,000       13,888  
68 CBI Eastern Anstalt
  G051180   Mashreq Bank   Ministry of Labor & Social Affairs   Labor    
2/15/2006       2/14/2008     AED     6,000       1,634  
68 CBI Eastern Anstalt
  G055918   Mashreq Bank   Ministry of Labor & Social Affairs   Labor    
11/2/2006       11/1/2008     AED     6,000       1,634  
68 CBI Eastern Anstalt
  G056079   Mashreq Bank   Ministry of Labor & social Affairs   Labor    
11/14/2006       11/13/2008     AED     6,000       1,634  
68 CBI Eastern Anstalt
  G056125   Mashreq Bank   Ministry of Labor & Social Affairs   Labor    
11/16/2006       11/15/2008     AED     6,000       1,634  
68 CBI Eastern Anstalt
  G055998   Mashreq Bank   Star Energy Resources Ltd.   Advance     11/9/2006  
    1/31/2008     0     0       2,005,000  
68 CBI Eastern Anstalt
  G056634   Mashreq Bank   Ministry of Labor & Social Affairs   Labor    
12/18/2006       12/17/2008     AED     21,000       5,719  
68 CBI Eastern Anstalt
  G056624   Mashreq Bank   Ministry of Economy and Planning   Financial    
12/18/2006       12/17/2007     AED     50,000       13,616  
68 CBI Eastern Anstalt
  G056617   Mashreq Bank   Ministry of Labor & Social Affairs   Labor    
12/17/2006       12/16/2008     AED     12,000       3,268  
68 CBI Eastern Anstalt
  G056843   Mashreq Bank   Ministry of Labor & Social Affairs   Labor    
1/7/2007       1/5/2008     AED     12,000       3,268  
68 CBI Eastern Anstalt
  G056844   Mashreq Bank   Ministry of Labor & Social Affairs   Labor    
1/7/2007       1/5/2008     AED     33,000       8,986  
68 CBI Eastern Anstalt
  G056850   Mashreq Bank   Abu Dhabi National Oil Company for Distribution  
Financial     1/7/2007       1/2/2008     AED     150,000       40,847  
68 CBI Eastern Anstalt
  G057028   Mashreq Bank   Ministry of Laboiur & Social Affairs   Labor    
1/18/2007       1/17/2008     AED     27,000       7,352  
68 CBI Eastern Anstalt
  G057175   Mashreq Bank   Ministry of Labor & Social Affairs - Abu Dhabi  
Labor     1/30/2007       1/29/2008     AED     24,000       6,535  
68 CBI Eastern Anstalt
  G057236   Mashreq Bank   Ministry of Labor & Social Affairs - Abu Dhabi  
Labor     2/4/2007       2/3/2008     AED     3,000       817  
68 CBI Eastern Anstalt
  G057284   Mashreq Bank   Ministry of Labor & Social Affairs   Labor    
2/8/2007       2/7/2008     AED     87,000       23,691  
68 CBI Eastern Anstalt
  G057363   Mashreq Bank   Ministry of Labor & Social Affairs - Abu Dhabi  
Labor     2/13/2007       2/12/2008     AED     33,000       8,986  
68 CBI Eastern Anstalt
  G057328   Mashreq Bank   Star Energy Resources Ltd.   Retention     2/8/2007  
    3/13/2009     0     0       2,005,000  
68 CBI Eastern Anstalt
  G057501   Mashreq Bank   Ministry of Labor & Social Affairs - Abu Dhabi  
Labor     2/22/2007       2/21/2008     AED     33,000       8,986  
68 CBI Eastern Anstalt
  G057586   Mashreq Bank   Ministry of Labor & social affairs - Abu Dhabi  
Labor     2/28/2007       2/7/2008     AED     18,000       4,902  
68 CBI Eastern Anstalt
  G057587   Mashreq Bank   Ministry of Labor & Social Affairs - Dubai   Labor  
  2/28/2007       2/27/2008     AED     45,000       12,254  
68 CBI Eastern Anstalt
  G057765   Mashreq Bank   Ministry of Labor & Social Affairs - Ajman   Labor  
  3/13/2007       3/12/2008     AED     27,000       7,352  
68 CBI Eastern Anstalt
  G058307   Mashreq Bank   Ministry of Labor & Social Affairs   Labor    
4/17/2007       4/16/2008     AED     9,000       2,451  
68 CBI Eastern Anstalt
  G058364   Mashreq Bank   Ministry of Labor & Social Affairs   Labor    
4/19/2007       4/18/2008     AED     9,000       2,451  
68 CBI Eastern Anstalt
  G058363   Mashreq Bank   Ministry of Labor & Social Affairs   Labor    
4/19/2007       4/18/2008     AED     30,000       8,169  
68 CBI Eastern Anstalt
  G058411   Mashreq Bank   Ministry of Labor & Social Affairs   Labor    
4/23/2007       4/22/2008     AED     24,000       6,535  
68 CBI Eastern Anstalt
  G058709   Mashreq Bank   Ministry of Labor & Social Affairs-Abu Dhabi   Labor
    5/10/2007       5/9/2008     AED     84,000       22,874  
68 CBI Eastern Anstalt
  G058746   Mashreq Bank   Ministry of Labor & Social Affairs - Dubai   Labor  
  5/14/2007       5/13/2008     AED     27,000       7,352  
68 CBI Eastern Anstalt
  G058831   Mashreq Bank   Ministry of Labor & Social Affairs - Ajman   Labor  
  5/20/2007       5/19/2008     AED     18,000       4,902  
68 CBI Eastern Anstalt
  G058873   Mashreq Bank   Ministry of Labor & Social Affairs - Abu Dhabi  
Labor     5/21/2007       5/20/2008     AED     102,000       27,776  
68 CBI Eastern Anstalt
  G058916   Mashreq Bank   Ministry of Labor & Social Affairs - Ajman   Labor  
  5/24/2007       5/23/2008     AED     33,000       8,986  
68 CBI Eastern Anstalt
  G058915   Mashreq Bank   Ministry of Labor & Social Affairs - Dubai   Labor  
  5/24/2007       5/23/2008     AED     27,000       7,352  
68 CBI Eastern Anstalt
  G055222   Mashreq Bank   Ministry of Labor & social Affairs - abu dhabi  
Labor     9/16/2006       9/15/2008     AED     30,000       8,169  
68 CBI Eastern Anstalt
  G055396   Mashreq Bank   Ministry of Labor & Social Affairs   Labor    
9/27/2006       9/26/2008     AED     63,000       17,156  
68 CBI Eastern Anstalt
  G055431   Mashreq Bank   Ministry of Labor & Social Affairs - Abu Dhabi  
Labor     9/28/2006       9/27/2008     AED     24,000       6,535  
68 CBI Eastern Anstalt
  G055572   Mashreq Bank   Ministry of Labor & Social Affairs - Dubai   Labor  
  10/9/2006       10/8/2008     AED     6,000       1,634  
68 CBI Eastern Anstalt
  G055669   Mashreq Bank   Ministry of Labor & Social Affairs   Labor    
10/15/2006       10/14/2008     AED     6,000       1,634  
68 CBI Eastern Anstalt
  G056206   Mashreq Bank   Ministry of Labor & Social Affairs   Labor    
11/21/2006       11/20/2008     AED     12,000       3,268  
68 CBI Eastern Anstalt
  G056290   Mashreq Bank   Ministry of Labor & Social Affairs - Abu Dhabi  
Labor     11/26/2006       11/25/2008     AED     3,000       817  
68 CBI Eastern Anstalt
  G059685   Mashreq Bank   Ministry of Labor & Social Affairs - Ajman   Labor  
  7/15/2007       7/14/2008     AED     3,000       817  
68 CBI Eastern Anstalt
  G059735   Mashreq Bank   Ministry of Labor & Social Affairs   Labor    
7/17/2007       7/16/2008     AED     6,000       1,634  

 

 



--------------------------------------------------------------------------------



 



CHICAGO BRIDGE & IRON COMPANY N.V.
Consolidated LC’s & Bank Guarantee’s as of September 30, 2007

                                                                               
              Value in                                                 currency
        Entity   LC Number   Issued by   Beneficiary   Purpose   Issued   Expiry
Date   Currency   of issue     Value in USD  
68 CBI Eastern Anstalt
  G059745   Mashreq Bank   Ministry of Labor & Social Affairs - Ajman   Labor  
  7/18/2007       7/17/2008     AED     24,000       6,535  
68 CBI Eastern Anstalt
  G059746   Mashreq Bank   Ministry of Labor & Social Affairs   Labor    
7/18/2007       7/17/2008     AED     18,000       4,902  
68 CBI Eastern Anstalt
  G059770   Mashreq Bank   Jebel Ali FreeZone Authority   Labor     7/19/2007  
    7/18/2008     AED     50,000       13,616  
68 CBI Eastern Anstalt
  G059922   Mashreq Bank   Ministry of Labor & Social Affairs   Labor    
7/29/2007       7/28/2008     AED     18,000       4,902  
68 CBI Eastern Anstalt
  G059959   Mashreq Bank   Ministry of Labor & Social Affairs   Labor    
8/1/2007       7/31/2008     AED     21,000       5,719  
68 CBI Eastern Anstalt
  G060582   Mashreq Bank   Ministry of Labor and Social Affairs   Labor    
9/20/2007       9/19/2008     AED     15,000       4,085  
68 CBI Eastern Anstalt
  G060655   Mashreq Bank   Ministry of Labor & Social Affairs   Labor    
9/26/2007       9/25/2008     AED     30,000       8,169  
68 CBI Eastern Anstalt
  G059084   Mashreq Bank   Ministry of Labor & social Affairs - Dubai   Labor  
  6/6/2007       6/5/2008     AED     18,000       4,902  
68 CBI Eastern Anstalt
  G059345   Mashreq Bank   Ministry of Labor & Social Affairs - Dubai   Labor  
  6/24/2007       6/23/2008     AED     21,000       5,719  
68 CBI Eastern Anstalt
  G059346   Mashreq Bank   Ministry of Labor & Social Affairs - Ajman   Labor  
  6/24/2007       6/23/2008     AED     30,000       8,169  
68 CBI Eastern Anstalt
  G059409   Mashreq Bank   Ministry of Labor and Social Affairs - Ajman   Labor
    6/27/2007       6/26/2008     AED     18,000       4,902  
684 Global Engineering Services
  G057128   Mashreq Bank   Ministry of Economy and Planning   Financial    
1/28/2007       1/24/2008     AED     50,000       13,616  
12 Arabian Gulf Material Supply Company
  G050954   Mashreq Bank   Mitsubishi Heavy Industries, Ltd.   Performance    
2/6/2006       5/31/2009     0     0       372,000  
101 CBI Company & Co. LLC
  G050942   Mashreq Bank   Mitsubishi Heavy Industries Fertiliser Project  
Performance     2/6/2006       5/31/2009     0     0       53,000  
28 Howe Baker Eastern Ltd.
  G047113   Mashreq Bank   Ministry of Economy and Planning   Financial    
6/23/2005       6/22/2008     AED     50,000       13,616  
68 CBI Eastern Anstalt
  DB/LG(F)06-00187   National Bank of Abu Dhabi   Eastern Bechtel Co., Ltd  
Performance     3/6/2006       12/31/2008     0     0       1,022,200  
68 CBI Eastern Anstalt
  DB/LG(F)06-00188   National Bank of Abu Dhabi   Eastern Bechtel Co., Ltd  
Advance     3/6/2006       10/6/2009     0     0       2,044,400  
37Ind Constructors (Industrial Division)
  TFO/PB/025097/F   National Bank of Abu Dhabi   Yemen LNG Company Ltd  
Performance     8/12/2007       9/26/2011     0     0       7,295,175  
68 CBI Eastern Anstalt
  S730450 / 20070877846   National Bank of Kuwait   Ministry of Social Affairs &
Labor   Labor     1/31/2007       6/30/2009     KWD     42,750       151,957  
68 CBI Eastern Anstalt
  S730443 / 20060843590   National Bank of Kuwait   Kuwait Paraxylene Production
Company, Kuwait   Advance     10/3/2006       7/19/2008     0     0      
1,750,000  
68 CBI Eastern Anstalt
  S730444 / 20060843608   National Bank of Kuwait   Kuwait Paraxylene Production
Company, Kuwait   Performance     10/3/2006       7/19/2008     0     0      
1,750,000  
37Ind Constructors (Industrial Division)
  S730464   National Bank of Kuwait   Qatar Fertiliser Company S.A.Q.   Advance
    6/22/2007       3/15/2009     0     0       2,367,959  
37Ind Constructors (Industrial Division)
  S730463   National Bank of Kuwait   Qatar Fertiliser Company S.A.Q.  
Performance     6/22/2007       3/15/2009     0     0       1,578,640  
583 CB & I John Brown Limited
  G838   Qatar National Bank   South Hook LNG Terminal Company Limited  
Performance     1/14/2005       4/30/2010     GBP     16,795,950      
34,375,935  
583 CB & I John Brown Limited
  G832   Qatar National Bank   South Hook LNG Terminal Company Limited  
Performance     11/1/2004       7/31/2009     GBP     40,936,750      
83,784,427  
69 Arabian CBI Ltd
  3000367598   Saudi American Bank   Jubail Chevron Phillips Co.   Performance  
  4/12/2005       2/5/2008     0     0       1,181,200  
69 Arabian CBI Ltd
  3000367604   Saudi American Bank   Saudi Chevron Petrochemical Co.  
Performance     4/12/2005       1/21/2009     0     0       146,960  
69 Arabian CBI Ltd
  3000367902   Saudi American Bank   Sharq   Performance     8/10/2005      
1/1/2009     0     0       5,975,726  
69 Arabian CBI Ltd
  3000367976   Saudi American Bank   Sharq   Retention     9/12/2005      
2/29/2008     0     0       5,630,603  
69 Arabian CBI Ltd
  3000368053   Saudi American Bank   Saudi Archirodon   Performance    
10/23/2005       10/30/2007     SAR     2,019,915       538,913  
69 Arabian CBI Ltd
  3000368170   Saudi American Bank   JUPC   Performance     1/18/2006      
1/28/2009     SAR     1,731,021       461,836  
69 Arabian CBI Ltd
  3000368590   Saudi American Bank   Saudi International Petrochemical (Sipchem)
  Retention     7/3/2006       10/9/2007     SAR     2,273,020       606,442  
69 Arabian CBI Ltd
  3000368591   Saudi American Bank   Saudi International Petrochemical (Sipchem)
  Retention     7/3/2006       10/9/2007     SAR     2,866,980       764,910  
69 Arabian CBI Ltd
  3000368650   Saudi American Bank   Linarco Ltd.   Performance     7/18/2006  
    3/1/2009     SAR     1,862,621       496,947  
69 Arabian CBI Ltd
  3000369028   Saudi American Bank   Saudi International Petrochem   Retention  
  2/20/2007       11/13/2008     SAR     2,412,550       643,668  
69 Arabian CBI Ltd
  3000369029   Saudi American Bank   Saudi International Petrochem   Retention  
  2/21/2007       11/13/2008     SAR     9,995,177       2,666,713  
69 Arabian CBI Ltd
  3000369030   Saudi American Bank   Saudi International Petrochem   Retention  
  2/21/2007       11/13/2008     SAR     723,668       193,075  
69 Arabian CBI Ltd
  3000368993   Saudi American Bank   Linarco   Warranty     2/6/2007      
12/2/2007     0     0       275,904  
69 Arabian CBI Ltd
  3000368994   Saudi American Bank   Saad Hospital   Financial     2/6/2007    
  2/4/2008     SAR     50,000       13,340  
69 Arabian CBI Ltd
  3000369106   Saudi American Bank   Samsung Engineering   Warranty    
3/27/2007       9/5/2008     0     0       215,000  
69 Arabian CBI Ltd
  3000368871   Saudi American Bank   Customs Department   Financial    
11/15/2006       11/3/2007     SAR     126,838       33,840  
69 Arabian CBI Ltd
  3000368880   Saudi American Bank   Finance Ministry   Financial     11/22/2006
      11/21/2007     SAR     291,698       77,825  
69 Arabian CBI Ltd
  3000369392   Saudi American Bank   Sabic / Petrokemya   Performance    
7/22/2007       12/6/2008     0     0       370,330  
69 Arabian CBI Ltd
  3000369402   Saudi American Bank   Jeddah Islamic Port   Financial    
7/31/2007       7/18/2008     SAR     56,753       15,142  
69 Arabian CBI Ltd
  3000369314   Saudi American Bank   Saudi Kayan Petrochemical Co.   Retention  
  6/18/2007       8/31/2009     0     0       826,645  
11 Pacific Rim Material Supply Company
  DU1/CGY50000213   SCB - Dubai   Shanghai Secco Petrochemical Company Ltd.  
Warranty     1/18/2005       10/18/2007     0     0       2,201,892  
117 Pacific Rim-Fujian Br.
  DU1/CG0505797   SCB - Dubai   CNOOC Fujian LNG Co. Ltd.   Performance    
12/19/2005       12/19/2007     0     0       13,700,000  
58 CBI UK
  CGU/CG0700040   SCB - Dubai   Abu Dhabi Company for Onshore Oil Operations  
Bid     1/6/2007       10/26/2007     0     0       70,000  
50 CBI Europe BV
  GCU/LC0700579   SCB - Dubai   Tengizchevroil   Performance     2/14/2007      
12/22/2007     0     0       947,232  
506 CBI Europe BV (Sakhalin)
  DU1/CGY303409   SCB - Dubai   CTSD Limited   Performance     7/28/2003      
11/30/2008     0     0       1,858,631  
506 CBI Europe BV (Sakhalin)
  DU1/CGY303410   SCB - Dubai   CTSD Limited   Advance     7/28/2003      
12/1/2007     0     0       1,938,494  
98 CMP BV
  DU/CGY303412   SCB - Dubai   Chiyotec Limited   Performance     7/28/2003    
  11/30/2008     0     0       2,941,370  
98 CMP BV
  DU1/CGY303411   SCB - Dubai   Chiyotec Limited   Advance     7/28/2003      
12/1/2007     0     0       3,898,300  
98 CMP BV
  GCU/LC0700580   SCB - Dubai   Tengizchevroil   Performance     2/14/2007      
12/22/2007     0     0       871,368  
68 CBI Eastern Anstalt
  DU1/CGY502015   SCB - Dubai   Taisei Corporation   Retention     5/5/2005    
  10/8/2007     0     0       838,308  
68 CBI Eastern Anstalt
  GCU/CG0700894   SCB - Dubai   Enelpower S.p.A.   Advance     2/22/2007      
12/31/2007     EUR     86,359       123,163  
68 CBI Eastern Anstalt
  GCU/CG0703608   SCB - Dubai   Enelpower S.P.A.   Advance     7/9/2007      
12/31/2007     EUR     65,231       93,031  
68 CBI Eastern Anstalt
  GCU/CG0703649   SCB - Dubai   Dolphin Energy Limited   Bid     7/11/2007      
7/10/2008     0     0       500,000  
68 CBI Eastern Anstalt
  GCU/CG0704691   SCB - Dubai   Tecnicas Reunidas Offsites   Advance    
9/9/2007       2/28/2008     0     0       6,495,000  
68 CBI Eastern Anstalt
  GCU/CG0704692   SCB - Dubai   Tecnicas Reunidas Offsites   Performance    
9/9/2007       11/20/2009     0     0       4,330,000  
70 CBI Constructors S.A. (South Africa)
  CG0700152 / ZABOG60091   SCB - Dubai   Linde AG   Warranty     2/7/2007      
11/30/2008     ZAR     2,495,000       360,453  
69 Arabian CBI Ltd
  DU1/CGY500815   SCB - Dubai   JGC Arabia Limited   Performance     3/1/2005  
    3/31/2009     0     0       798,823  
69 Arabian CBI Ltd
  GCU/CG0703904   SCB - Dubai   Mitsubishi Heavy Industries, Ltd.   Advance    
7/22/2007       2/3/2009     0     0       9,000,000  
69 Arabian CBI Ltd
  GCU/CG0704182   SCB - Dubai   Mitsubishi Heavy Industries Ltd.   Performance  
  8/2/2007       12/31/2010     0     0       6,000,000  
69 Arabian CBI Ltd
  GCU/CG0704250   SCB - Dubai   Mitsubishi Heavy Industries Ltd.   Warranty    
8/9/2007       2/28/2009     0     0       6,000,000  
69 Arabian CBI Ltd
  GCU/CG0704249   SCB - Dubai   Mitsubishi Heavy Industries Ltd.   Warranty    
8/9/2007       2/28/2009     0     0       3,000,000  
70 CBI Constructors S.A. (South Africa)
  M302406   Standard Bank   Dept. Customs & Excise   Financial     11/7/1995    
  12/31/2010     ZAR     2,500       361  
70 CBI Constructors S.A. (South Africa)
  M420120   Standard Bank   Sasol Petroleum Tamane   Retention     3/17/2003    
  10/17/2007     ZAR     226,211       32,681  
70 CBI Constructors S.A. (South Africa)
  ZABOG40043   Standard Chartered Bank   Linde AG   Warranty     8/11/2004      
12/12/2007     ZAR     2,009,673       290,337  
70 CBI Constructors S.A. (South Africa)
  ZABOG60089   Standard Chartered Bank   Sasol Polymers (Pty) ltd.   Warranty  
  12/12/2006       12/31/2008     ZAR     720,296       104,061  
702 CBI Constructors S.A. (Angola)
  ZABOG40053   Standard Chartered Bank   Group Five   Retention     8/27/2004  
    12/12/2007     0     0       582,000  

 

 



--------------------------------------------------------------------------------



 



CHICAGO BRIDGE & IRON COMPANY N.V.
Consolidated LC’s & Bank Guarantee’s as of September 30, 2007

                                                                               
              Value in                                                 currency
        Entity   LC Number   Issued by   Beneficiary   Purpose   Issued   Expiry
Date   Currency   of issue     Value in USD  
58 CBI UK
  10003 / 779-02-00539681   Standard Chartered Bank - London   HM Customs and
Excise   Financial     4/20/2005       12/31/2007     GBP     3,000,000      
6,140,040  
58 CBI UK
  779-02-0082311-1   Standard Chartered Bank - London   Deloitte Prosjekt AS  
Performance     1/4/2007       12/30/2007     NOK     2,500,000       463,450  
68 CBI Eastern Anstalt
  GT02/1999/0443 / DU1/CG9920443   Standard Chartered Bank - London   Jebel Ali
Free Zone Authority   Labor     9/1/1999       4/1/2008     AED     100,000    
  27,231  
584 CB & I John Brown Limited
  T401109   The Royal Bank of Scotland   National Grid Grain LNG Limited  
Performance     8/3/2006       11/27/2010     GBP     12,383,106      
25,344,256  
 
                                                 
Total Bi-lateral Utilization
                                                523,659,576  
 
                                                   
421 CBI Peruana S.A.C.
  302638-2   Credit linked Tranche A   Peru LNG S.R.L.   Performance    
1/2/2007       10/14/2011     0     0       50,000,000  
37Ind Constructors (Industrial Division)
  3083786   Credit linked Tranche B   Golden Pass   Performance     8/18/2006  
    7/7/2009     0     0       73,899,043  
37Ind Constructors (Industrial Division)
  3083788   Credit linked Tranche B   Golden Pass   Performance     8/18/2006  
    12/10/2009     0     0       26,100,957  
08 CBI NV
  750105   Credit linked Tranche C   AIG   Financial     10/22/2001      
2/7/2008     0     0       4,436,842  
08 CBI NV
  751694   Credit linked Tranche C   St Paul Fire and Marine Insurance  
Financial     11/21/2003       8/22/2008     0     0       5,357,546  
08 CBI NV
  286175   Credit linked Tranche C   Zurich American Insurance Company  
Financial     10/4/2006       10/3/2008     0     0       915,000  
421 CBI Peruana S.A.C.
  3086074   Credit linked Tranche C   Peru LNG S.R.L.   Performance    
12/29/2006       10/14/2011     0     0       81,250,000  
421 CBI Peruana S.A.C.
  302638-1   Credit linked Tranche C   Peru LNG S.R.L.   Performance    
1/2/2007       10/14/2011     0     0       18,750,000  
71 CSA Trading Company Ltd
  334259   Credit linked Tranche C   Enaex S.A.   Performance     6/6/2007      
10/30/2008     0     0       456,928  
71 CSA Trading Company Ltd
  334420   Credit linked Tranche C   Compania de Petroleos de Chile COPEC  
Performance     6/6/2007       12/15/2008     0     0       273,200  
71 CSA Trading Company Ltd
  323998   Credit linked Tranche C   Inelectra Services Ltd   Performance    
4/18/2007       7/24/2008     0     0       43,843  
92 Howe Baker Engineers
  289749   Credit linked Tranche C   Foster Wheeler Italiana SPA   Performance  
  10/25/2006       3/31/2009     0     0       32,549  
37Ind Constructors (Industrial Division)
  256940   Credit linked Tranche C   Golden Pass   Performance     4/27/2006    
  12/31/2009     0     0       9,322,829  
40 CBI Services
  410972   Credit linked Tranche C   Western Surety Company   Financial    
2/7/2005       2/7/2008     0     0       4,039,750  
40 CBI Services
  204167   Credit linked Tranche C   Hitachi America Ltd   Performance    
9/27/2005       6/30/2009     0     0       121,310  
 
                                                 
Total Credit linked Utilization
                                                274,999,796  
 
                                                   
117 Pacific Rim-Fujian Br.
  223002   REV Credit Facility   CNOOC-Fujian LNG, ltd   Advance     1/6/2006  
    4/21/2008     0     0       5,114,655  
39 CBI (Delaware)
  SLT321426   REV Credit Facility   Bank One NA   Financial     5/29/2001      
8/31/2008     0     0       2,000,000  
Woodlands International Insurance Comp.
  246955   REV Credit Facility   Zurich American Insurance Company   Financial  
  3/22/2006       3/31/2008     0     0       23,100,000  
13 Southern Tropic Material Supply Company
  323901   REV Credit Facility   GNL Quintero S.A.   Performance     4/17/2007  
    6/7/2010     0     0       31,526,674  
135 CBI Montajes de Chile
  323907   REV Credit Facility   GNL Quintero S.A.   Performance     4/17/2007  
    6/7/2010     0     0       37,948,914  
135 CBI Montajes de Chile
  348003   REV Credit Facility   Enaex S.A.   Advance     7/25/2007      
10/30/2008     0     0       202,591  
135 CBI Montajes de Chile
  348004   REV Credit Facility   ENAP Refinerias S.A.   Advance     7/25/2007  
    10/7/2008     0     0       563,973  
135 CBI Montajes de Chile
  346974   REV Credit Facility   ENAP Refinerias S.A.   Performance    
7/20/2007       10/7/2008     0     0       357,500  
45 Central Trading Company Ltd
  207192   REV Credit Facility   Ingeneria y Construccion Sigdo Koppers S.A.  
Performance     10/12/2005       1/28/2008     0     0       84,300  
45 Central Trading Company Ltd
  207123   REV Credit Facility   Ingeneria y Construccion Sigdo Koppers S.A.  
Performance     10/12/2005       1/28/2008     0     0       348,700  
71 CSA Trading Company Ltd
  273585   REV Credit Facility   Refineria la Pompilla   Performance    
8/4/2006       8/5/2008     0     0       196,863  
71 CSA Trading Company Ltd
  273586   REV Credit Facility   Refineria la Pompilla   Performance    
8/4/2006       8/5/2008     0     0       131,278  
71 CSA Trading Company Ltd
  3086808   REV Credit Facility   Petrotrin   Performance     2/16/2007      
7/15/2010     0     0       4,900,000  
71 CSA Trading Company Ltd
  293951   REV Credit Facility   Compania de Petroleos de Chile COPEC  
Performance     11/15/2006       5/4/2008     0     0       213,400  
71 CSA Trading Company Ltd
  293953   REV Credit Facility   Compania de Petroleos de Chile COPEC  
Performance     11/15/2006       2/2/2008     0     0       98,256  
71 CSA Trading Company Ltd
  344410   REV Credit Facility   ENAP Refinerias   Performance     7/17/2007    
  10/7/2008     0     0       425,100  
71 CSA Trading Company Ltd
  329337   REV Credit Facility   Toyo Engineering Corporation   Performance    
5/15/2007       11/30/2008     0     0       876,037  
71 CSA Trading Company Ltd
  329333   REV Credit Facility   Toyo Engineering Corporation   Performance    
5/15/2007       11/30/2007     0     0       1,752,073  
71 CSA Trading Company Ltd
  334266   REV Credit Facility   Enaex S.A.   Advance     6/6/2007      
4/30/2008     0     0       913,856  
71 CSA Trading Company Ltd
  334423   REV Credit Facility   Enaex S.A.   Performance     6/6/2007      
10/30/2008     0     0       93,655  
71 CSA Trading Company Ltd
  346975   REV Credit Facility   ENAP Refinerias S.A.   Advance     7/20/2007  
    10/7/2008     0     0       637,650  
71 CSA Trading Company Ltd
  3085999   REV Credit Facility   Petrotrin   Advance     12/26/2006      
12/16/2008     0     0       7,500,000  
CBI Americas Ltd
  324482   REV Credit Facility   Bariven S.A.   Advance     4/18/2007      
10/24/2007     0     0       106,080  
CBI Americas Ltd
  3086000   REV Credit Facility   Petrotrin   Advance     12/26/2006      
12/16/2008     0     0       2,500,000  
CBI Americas Ltd
  3086807   REV Credit Facility   Petrotrin   Performance     2/16/2007      
7/1/2010     0     0       1,600,000  
CBI Americas Ltd
  346695   REV Credit Facility   Bariven S.A.   Advance     7/20/2007      
11/15/2007     0     0       520,700  
CBI Americas Ltd
  379626   REV Credit Facility   PDV   Bid     8/8/2007       1/22/2008     0  
  0       500,000  
CBI Americas Ltd
  212424   REV Credit Facility   Hovensa L.L.C.   Performance     11/8/2005    
  11/29/2007     0     0       1,753,387  
20 CBI Company Ltd
  315659   REV Credit Facility   Bariven S.A.   Advance     3/12/2007      
10/24/2007     0     0       778,239  
21 Oceanic Contractors
  264150   REV Credit Facility   Pluspetrol Peru Corporation   Performance    
6/6/2006       10/17/2007     0     0       1,163,115  
21 Oceanic Contractors
  334422   REV Credit Facility   Refineria La Pampilla   Performance    
6/6/2007       11/13/2008     0     0       168,760  
58 CBI UK
  ST4003/04   REV Credit Facility   EnCana (UK) Limited   Performance    
1/22/2004       12/31/2008     GBP     3,700,000       7,437,925  
508 CBI Europe/Chengda Cons
  301715   REV Credit Facility   CNOOC Fujian LNG   Advance     12/26/2006      
12/31/2007     0     0       1,742,938  
508 CBI Europe/Chengda Cons
  301714   REV Credit Facility   CNOOC Fujian LNG   Advance     12/26/2006      
12/31/2007     0     0       657,123  
508 CBI Europe/Chengda Cons
  301713   REV Credit Facility   CNOOC Fujian LNG   Advance     12/26/2006      
12/31/2007     0     0       2,009,807  
58 CBI UK
  323904   REV Credit Facility   GNL Quintero S.A.   Performance     4/17/2007  
    6/7/2010     0     0       7,964,267  
69 Arabian CBI Ltd
  533636030   REV Credit Facility   Samsung Saudi Arabia Ltd   Performance    
12/2/2005       3/19/2010     SAR     5,268,570       1,404,965  
69 Arabian CBI Ltd
  533636027   REV Credit Facility   Samsung Saudi Arabia Ltd   Performance    
12/2/2005       3/19/2008     SAR     3,161,250       842,979  
69 Arabian CBI Ltd
  SB07/4030 / W000233   REV Credit Facility   Middle East Engineering &
Development Co. Ltd.   Advance     5/15/2007       1/12/2009     0     0      
2,601,000  
69 Arabian CBI Ltd
  SB07/4029 / W000234   REV Credit Facility   Middle East Engineering &
Development Co.Ltd   Performance     5/15/2007       1/12/2009     0     0      
1,734,000  
69 Arabian CBI Ltd
  SB07/4028 / W000232   REV Credit Facility   Saudi Kayan Petrochemical Co.  
Advance     5/15/2007       1/30/2008     0     0       8,266,444  
69 Arabian CBI Ltd
  SB07/4031 / W000231   REV Credit Facility   Saudi Kayan Petrochemical Co.  
Performance     7/7/2007       6/30/2011     0     0       4,133,222  
72 Oasis Supply Company Anstalt
  533636029   REV Credit Facility   Samsung Saudi Arabia Ltd   Performance    
12/2/2005       3/19/2008     0     0       562,000  
72 Oasis Supply Company Anstalt
  533636028   REV Credit Facility   Samsung Saudi Arabia Ltd   Performance    
12/2/2005       3/19/2008     0     0       2,810,000  

 

 



--------------------------------------------------------------------------------



 



CHICAGO BRIDGE & IRON COMPANY N.V.
Consolidated LC’s & Bank Guarantee’s as of September 30, 2007

                                                                               
              Value in                                                 currency
        Entity   LC Number   Issued by   Beneficiary   Purpose   Issued   Expiry
Date   Currency   of issue     Value in USD  
94 Callidus Technologies LLC
  G5097/03   REV Credit Facility   BP Exploration (Shah Deniz) Limited  
Performance     10/29/2003       9/30/2007     0     0       135,271  
92 Howe Baker Engineers
  751680   REV Credit Facility   Marathon Ashland Petroleum LLC   Retention    
11/19/2003       11/7/2007     0     0       1,654,791  
92 Howe Baker Engineers
  410634   REV Credit Facility   Marathon Ashland Petroleum LLC   Performance  
  9/28/2004       11/7/2007     0     0       521,810  
94 Callidus Technologies LLC
  G5002/04   REV Credit Facility   MW Kellogg   Performance     1/8/2004      
12/31/2007     0     0       34,425  
92 Howe Baker Engineers
  218562   REV Credit Facility   Pluspetrol Peru   Performance     12/5/2005    
  1/1/2008     0     0       7,223,160  
92 Howe Baker Engineers
  252574   REV Credit Facility   Toyo Engineering India Ltd   Performance    
4/5/2006       2/14/2008     0     0       59,539  
92 Howe Baker Engineers
  253550   REV Credit Facility   Cabinda Gulf Oil Company Ltd   Performance    
4/10/2006       12/1/2009     0     0       26,464,911  
92 Howe Baker Engineers
  253547   REV Credit Facility   Cabinda Gulf Oil Company Ltd   Advance    
4/10/2006       5/1/2008     0     0       26,464,911  
92 Howe Baker Engineers
  297020   REV Credit Facility   SNC-Lavalin UK Limited   Performance    
11/30/2006       2/28/2008     0     0       145,605  
37Ind Constructors (Industrial Division)
  332163   REV Credit Facility   Southern LNG Inc.   Performance     6/2/2003  
    6/2/2008     0     0       5,000,000  
37Ind Constructors (Industrial Division)
  SLT751624   REV Credit Facility   Trunkline LNG Company, LLC   Performance    
9/26/2003       5/30/2008     0     0       4,595,448  
37Ind Constructors (Industrial Division)
  410872   REV Credit Facility   Dominion Cove Point LNG Lmt   Performance    
1/5/2005       6/30/2009     0     0       28,000,000  
37Ind Constructors (Industrial Division)
  410679   REV Credit Facility   Trunkline LNG   Performance     10/19/2004    
  5/16/2008     0     0       3,207,014  
37Ind Constructors (Industrial Division)
  286747   REV Credit Facility   Kinder Morgan Liquids Terminals, LP   Retention
    10/6/2006       11/7/2007     0     0       320,887  
37Ind Constructors (Industrial Division)
  299681   REV Credit Facility   Bayer Material Sciences LLC   Retention    
12/14/2006       1/22/2008     0     0       166,684  
37Ind Constructors (Industrial Division)
  307606   REV Credit Facility   Houston Fuel Oil Terminal Company   Retention  
  1/30/2007       4/30/2008     0     0       859,326  
37Ind Constructors (Industrial Division)
  342775   REV Credit Facility   Houston Fuel Oil Terminal Company   Retention  
  7/11/2007       6/1/2009     0     0       1,263,928  
37Ind Constructors (Industrial Division)
  350702   REV Credit Facility   Sunoco Inc (R&M)   Retention     8/3/2007      
9/30/2009     0     0       1  
37Ind Constructors (Industrial Division)
  339459   REV Credit Facility   Marathon Petroleum   Performance     7/2/2007  
    9/30/2009     0     0       3,670,956  
37Ind Constructors (Industrial Division)
  338560   REV Credit Facility   Southern LNG Inc.   Performance     6/27/2007  
    8/9/2013     0     0       19,608,337  
39 CBI (Delaware)
  SLT751064   REV Credit Facility   Continental Casualty Company   Financial    
2/1/2003       2/1/2008     0     0       9,441,000  
40 CBI Services
  410692   REV Credit Facility   Yankee Gas Services Company   Performance    
10/15/2004       10/14/2007     0     0       20,000,000  
40 CBI Services
  264146   REV Credit Facility   Alstom Power   Warranty     6/6/2006      
10/1/2007     0     0       500,000  
40 CBI Services
  301318   REV Credit Facility   Hess Corporation   Retention     12/28/2006    
  11/20/2007     0     0       1,496,514  
40 CBI Services
  333470   REV Credit Facility   Synagro-WWT   Performance     6/4/2007      
6/1/2008     0     0       624,758  
55 Horton CBI, Ltd
  649901   REV Credit Facility   Bear Head LNG c/o Anadarko Petroleum Corp  
Performance     8/29/2005       5/12/2010     0     0       1,518,859  
 
                                                 
Total Committed Utilization w/o currency adjustment
                                                333,220,559  
 
                                                   
Plus: 3% Adjustment for Foreign Currency LC’s
                                                290,576  
 
                                                 
Total Committed Utilization
                                                333,511,135  
 
                                                 
 
                                                   
Total Bi-lateral, Credit-linked & Committed Utilization
                                                1,132,170,507  
 
                                                 
 
          Calculation of Foreign Currency LC’s:                                
       
 
          Revolving Facility:                                        
 
          ST4003/04   GBP     3,750,000     $ 7,437,925.00                      
 
          533636030   SAR     5,268,570     $ 1,404,964.88                      
 
          533636027   SAR     3,161,250     $ 842,978.93                      
 
          Total Foreign Currency LC’s           $ 9,685,868.81                  
   
 
                                                 
 
          3% adjustment to Total Utilization             $ 290,576.06          
           
 
                                                 

 

 



--------------------------------------------------------------------------------



 



CBI outstanding surety bonds as of 9/30/07

                                              Company ID   Bond #   ISSUING
company   BENEFICIARY   PURPOSE   ISSUED   EXPIRY   Curr   US Dollar  
37Ind Constructors (Industrial Division)
  213686   AMERICAN CONTRACTORS INDEMNITY COMPANY (ACI)   Interstate Engineering
Corporation   Performance and Payment   19-Apr-06   21-Nov-08         3,771,610
 
37Ind Constructors (Industrial Division)
  58618534   WESTERN SURETY COMPANY (WSC)   New Mexico Contractor’s Licensing
Service, Inc   License/Permit   20-Aug-03   20-Aug-08         5,000  
37Ind Constructors (Industrial Division)
  58618535   WESTERN SURETY COMPANY (WSC)   State of Iowa   License/Permit  
07-Aug-99   07-Aug-08         50,000  
37Ind Constructors (Industrial Division)
  58618538   WESTERN SURETY COMPANY (WSC)   State of Florida, Construction
Industry Licensing   License/Permit   15-Jul-02   27-Aug-08         50,000  
37Ind Constructors (Industrial Division)
  58618573   WESTERN SURETY COMPANY (WSC)   The Gardner Zemke Company  
Performance and Payment   06-Dec-04   06-Dec-07         1,235,000  
37Ind Constructors (Industrial Division)
  58618594   WESTERN SURETY COMPANY (WSC)   State of Oklahoma   License/Permit  
09-Jan-03   09-Jan-08         5,000  
37Ind Constructors (Industrial Division)
  58618600   WESTERN SURETY COMPANY (WSC)   City of Valparasio, IN  
License/Permit   12-Oct-04   01-Jul-08         5,000  
37Ind Constructors (Industrial Division)
  58633468   US Fidelity & Guaranty COMPANY   State of Arkansas   License/Permit
  01-Apr-99   01-Apr-09         10,000  
37Ind Constructors (Industrial Division)
  58633470   US Fidelity & Guaranty COMPANY   State of California  
License/Permit   02-Nov-98   02-Nov-08         12,500  
37Ind Constructors (Industrial Division)
  58633471   US Fidelity & Guaranty COMPANY   State of California  
License/Permit   11-Dec-98   11-Dec-08         12,500  
37Ind Constructors (Industrial Division)
  58633472   US Fidelity & Guaranty COMPANY   State of Washington  
License/Permit   12-Jun-99   12-Jun-09         12,000  
37Ind Constructors (Industrial Division)
  58637380   US Fidelity & Guaranty COMPANY   Grunley-Walsh   Performance and
Payment   19-Dec-05   01-May-09         5,215,000  
37Ind Constructors (Industrial Division)
  58637417   WESTERN SURETY COMPANY (WSC)   Village of Manhattan, IL  
Performance and Payment   01-Oct-06   01-Dec-07         1,710,000  
37Ind Constructors (Industrial Division)
  58637901   WESTERN SURETY COMPANY (WSC)   City of Greensburg, IN   Performance
and Payment   15-Dec-06   30-Nov-07         2,347,000  
37Ind Constructors (Industrial Division)
  81365479   FEDERAL INSURANCE COMPANY (FED)   City of Sealy, Texas  
Performance and Payment   01-Feb-07   20-Mar-08         723,000  
37Ind Constructors (Industrial Division)
  81558787   FEDERAL INSURANCE COMPANY (FED)   Terra Mississippi Nitrogen, INC.
  Retention   16-Sep-05   07-Oct-07         299,300  
37Ind Constructors (Industrial Division)
  81558803   FEDERAL INSURANCE COMPANY (FED)   Chevron Products Company  
Retention   07-Nov-05   07-Nov-07         128,091  
37Ind Constructors (Industrial Division)
  81558805   FEDERAL INSURANCE COMPANY (FED)   Pasadena Refining System, Inc.  
Retention   21-Oct-05   21-Dec-07         88,570  
37Ind Constructors (Industrial Division)
  CMS215360   RLI INSURANCE COMPANY (RLI)   State of Louisiana, Dept. of Revenue
and Taxation   Tax   21-May-02   21-May-08         2,500  
37Ind Constructors (Industrial Division)
  CMS215365   RLI INSURANCE COMPANY (RLI)   Calvert County Department of Public
Works   License/Permit   06-May-05   06-May-08         69,125  
37Ind Constructors (Industrial Division)
  CMS215366   RLI INSURANCE COMPANY (RLI)   State of Oregon   License/Permit  
31-May-05   31-May-08         15,000  
37Ind Constructors (Industrial Division)
  CMS226322   RLI INSURANCE COMPANY (RLI)   JE Merit Constructors, Inc.  
Retention   10-Jan-06   10-Jan-08         428,277  
37Ind Constructors (Industrial Division)
  CMS226329   RLI INSURANCE COMPANY (RLI)   Sunoco Pipeline L.P.   Retention  
01-Mar-06   01-Mar-08         393,200  
37Ind Constructors (Industrial Division)
  K07444448   WESTCHESTER FIRE INSURANCE COMPANY (WIF)   State of North Carolina
  License/Permit   31-Dec-06   01-Jan-08         2,000,000  
37Ind Constructors (Industrial Division)
  K07444515   WESTCHESTER FIRE INSURANCE COMPANY (WIF)   STATE OF NEW MEXICO  
License/Permit   02-Jan-07   02-Jan-08         76,067  
37Ind Constructors (Industrial Division)
  K07444540   WESTCHESTER FIRE INSURANCE COMPANY (WIF)   Village of Gilberts, IL
  License/Permit   13-Oct-06   30-Jan-08         3,000  
 
                                         
 
  Sub-total                                     18,666,740  
 
                                           
37Wtr Constructors (Water Division)
  15814608   WESTERN SURETY COMPANY (WSC)   State of Texas   Public   31-Mar-06
  31-Mar-10         10,000  
37Wtr Constructors (Water Division)
  58618537   WESTERN SURETY COMPANY (WSC)   City of Auburn Finance Department
Revenue Office   License/Permit   04-Aug-03   04-Aug-08         5,000  
37Wtr Constructors (Water Division)
  58618541   WESTERN SURETY COMPANY (WSC)   State of California   License/Permit
  05-Sep-02   04-Oct-07         12,500  
37Wtr Constructors (Water Division)
  58618566   WESTERN SURETY COMPANY (WSC)   City of Jamestown   License/Permit  
11-Nov-04   31-Dec-07         10,000  
37Wtr Constructors (Water Division)
  58618575   WESTERN SURETY COMPANY (WSC)   Alaska Department of Commerce  
License/Permit   01-Jan-05   31-Dec-07         10,000  
37Wtr Constructors (Water Division)
  58618586   WESTERN SURETY COMPANY (WSC)   Lawton Chiles, Governor of the State
of Florida   License/Permit   05-Dec-02   05-Dec-07         5,000  
37Wtr Constructors (Water Division)
  58618592   WESTERN SURETY COMPANY (WSC)   Norwich Public Utilitiies of the
City of Norwich   License/Permit   02-Dec-04   11-Jan-08         55,945  
37Wtr Constructors (Water Division)
  58633442   WESTERN SURETY COMPANY (WSC)   Secretary of State, State of
California   Public   09-Dec-05   08-Dec-09         15,000  
37Wtr Constructors (Water Division)
  58633445   WESTERN SURETY COMPANY (WSC)   City of Columbia   Maintenance  
06-Dec-05   09-May-09         3,646,951  
37Wtr Constructors (Water Division)
  58633466   WESTERN SURETY COMPANY (WSC)   Road Commission for Oakland County  
License/Permit   01-Mar-06   30-Nov-08         3,000  
37Wtr Constructors (Water Division)
  58633469   WESTERN SURETY COMPANY (WSC)   Northern Kentucky Water District  
Performance and Payment   17-Mar-06   01-Nov-07         2,298,300  
37Wtr Constructors (Water Division)
  58633477   WESTERN SURETY COMPANY (WSC)   State of Alaska   License/Permit  
02-Nov-03   02-Nov-08         10,000  
37Wtr Constructors (Water Division)
  58633478   WESTERN SURETY COMPANY (WSC)   Public Water Supply Disrict No. 2 of
St. Charles County   Performance and Payment   07-Jun-06   15-Sep-08        
1,554,300  
37Wtr Constructors (Water Division)
  58633479   WESTERN SURETY COMPANY (WSC)   State of Wyoming   Wage and Welfare
  03-Apr-05   03-Apr-08         16,000  
37Wtr Constructors (Water Division)
  58633482   WESTERN SURETY COMPANY (WSC)   State of Arkanzas   License/Permit  
20-Sep-03   20-Sep-08         10,000  
37Wtr Constructors (Water Division)
  58633483   WESTERN SURETY COMPANY (WSC)   State of Washington   License/Permit
  15-Sep-03   15-Sep-08         6,000  
37Wtr Constructors (Water Division)
  58637404   WESTERN SURETY COMPANY (WSC)   Chikaming Township (Harbert, MI)  
Performance and Payment   15-Sep-06   15-Oct-07         827,000  
37Wtr Constructors (Water Division)
  58637406   WESTERN SURETY COMPANY (WSC)   Village of Mundelein, IL  
Performance and Payment   06-Sep-06   01-Dec-07         2,289,000  
37Wtr Constructors (Water Division)
  58637414   WESTERN SURETY COMPANY (WSC)   Jonesboro City Water & Light  
Performance and Payment   01-Oct-06   01-Oct-07         2,089,500  
37Wtr Constructors (Water Division)
  58637415   WESTERN SURETY COMPANY (WSC)   City of Ottawa, IL   Performance and
Payment   01-Oct-06   01-Oct-07         1,448,500  
37Wtr Constructors (Water Division)
  58637418   WESTERN SURETY COMPANY (WSC)   Frederick County Div of Utilities  
Performance and Payment   10-Oct-06   10-Oct-07         2,094,660  
37Wtr Constructors (Water Division)
  58637420   WESTERN SURETY COMPANY (WSC)   City of Gonzales   Performance and
Payment   17-Oct-06   17-Dec-07         2,056,600  
37Wtr Constructors (Water Division)
  58637421   WESTERN SURETY COMPANY (WSC)   City of Lincoln   Performance and
Payment   16-Oct-06   01-Aug-08         2,893,000  
37Wtr Constructors (Water Division)
  58637423   WESTERN SURETY COMPANY (WSC)   Cole County Public Water Supply
District No. 1   Performance and Payment   31-Oct-06   31-Dec-08        
1,274,000  
37Wtr Constructors (Water Division)
  58637424   WESTERN SURETY COMPANY (WSC)   The City of Amarillo   Performance
and Payment   19-Sep-06   01-Jun-08         2,558,000  
37Wtr Constructors (Water Division)
  58637428   WESTERN SURETY COMPANY (WSC)   Rathbun Regional Water Association,
Inc   Performance and Payment   01-Dec-06   01-Aug-08         1,518,600  
37Wtr Constructors (Water Division)
  58637429   WESTERN SURETY COMPANY (WSC)   Board of Commissioners of the County
of LaGrange, IN   Performance and Payment   18-Dec-06   01-Aug-08        
907,700  
37Wtr Constructors (Water Division)
  58637904   WESTERN SURETY COMPANY (WSC)   City of Kerrville, Texas  
Performance and Payment   29-Nov-06   01-May-08         1,658,970  
37Wtr Constructors (Water Division)
  58637905   WESTERN SURETY COMPANY (WSC)   City of Piperton   Performance and
Payment   31-Dec-06   31-Dec-07         789,600  
37Wtr Constructors (Water Division)
  58637906   WESTERN SURETY COMPANY (WSC)   City of Alamogordo   Tax   02-Jan-07
  02-Jan-08         76,067  
37Wtr Constructors (Water Division)
  58637906   WESTERN SURETY COMPANY (WSC)   City of Alamogordo   Performance and
Payment   02-Jan-07   30-Nov-07         1,125,267  
37Wtr Constructors (Water Division)
  58637907   WESTERN SURETY COMPANY (WSC)   State of Illinois, Secretary of
State   Public   24-Apr-07   24-Apr-11         5,000  
37Wtr Constructors (Water Division)
  58637908   WESTERN SURETY COMPANY (WSC)   City of Forest Lake   Performance
and Payment   09-Jan-07   15-Jul-08         1,694,000  
37Wtr Constructors (Water Division)
  58643614   WESTERN SURETY COMPANY (WSC)   Baltimore County, MD   Performance
and Payment   01-Feb-07   01-Aug-08         4,739,660  

 

 



--------------------------------------------------------------------------------



 



CBI outstanding surety bonds as of 9/30/07

                                              Company ID   Bond #   ISSUING
company   BENEFICIARY   PURPOSE   ISSUED   EXPIRY   Curr   US Dollar  
37Wtr Constructors (Water Division)
  58643623   WESTERN SURETY COMPANY (WSC)   The City of Schertz, Texas  
Performance and Payment   15-Feb-07   15-Jun-08         3,861,000  
37Wtr Constructors (Water Division)
  58643624   WESTERN SURETY COMPANY (WSC)   PWSD No. 2 of St. Charles County, MO
  Performance and Payment   01-Apr-07   01-Jul-08         2,079,000  
37Wtr Constructors (Water Division)
  58643626   WESTERN SURETY COMPANY (WSC)   Charter Township of Northville  
Performance Payment Maintance Bond   30-Apr-07   30-Jun-08         1,699,000  
37Wtr Constructors (Water Division)
  58643629   WESTERN SURETY COMPANY (WSC)   City of Marion   Performance and
Payment   01-Apr-07   01-Aug-08         2,153,000  
37Wtr Constructors (Water Division)
  58643633   WESTERN SURETY COMPANY (WSC)   Village of Park Forest, IL  
Performance and Payment   09-Apr-07   01-Sep-08         1,147,000  
37Wtr Constructors (Water Division)
  58643636   WESTERN SURETY COMPANY (WSC)   Summit Township (Jackson, MI)  
Performance and Payment   01-Jun-07   03-Oct-08         1,743,000  
37Wtr Constructors (Water Division)
  58643641   WESTERN SURETY COMPANY (WSC)   City of Columbus Division of Power
and Water   Performance and Payment   12-Jun-07   01-Dec-08         4,442,900  
37Wtr Constructors (Water Division)
  58643642   WESTERN SURETY COMPANY (WSC)   Central Elmore Water and Sewer
Authority   Performance and Payment   08-May-07   30-Sep-08         1,645,700  
37Wtr Constructors (Water Division)
  58643644   WESTERN SURETY COMPANY (WSC)   Village of Channahon, IL  
Performance and Payment   29-Jun-07   30-Aug-08         1,180,000  
37Wtr Constructors (Water Division)
  58643645   WESTERN SURETY COMPANY (WSC)   City of Fargo   Performance and
Payment   07-Jun-07   01-Dec-08         2,223,000  
37Wtr Constructors (Water Division)
  58643648   WESTERN SURETY COMPANY (WSC)   City of Sparta, WI   Performance and
Payment   01-Jun-07   01-Aug-08         1,044,050  
37Wtr Constructors (Water Division)
  58643649   WESTERN SURETY COMPANY (WSC)   Cunningham Utility District  
Performance and Payment   15-Jul-07   15-Sep-08         2,134,000  
37Wtr Constructors (Water Division)
  58643651   WESTERN SURETY COMPANY (WSC)   The City of Alvin, Texas  
Performance and Payment   15-Jul-07   15-Sep-08         1,951,500  
37Wtr Constructors (Water Division)
  58643659   WESTERN SURETY COMPANY (WSC)   City of West Point   Performance and
Payment   30-Sep-07   30-Sep-08         1,987,000  
37Wtr Constructors (Water Division)
  58643661   WESTERN SURETY COMPANY (WSC)   Manitowoc Public Utilities  
Performance and Payment   30-Sep-07   31-May-09         1,878,000  
37Wtr Constructors (Water Division)
  58643664   WESTERN SURETY COMPANY (WSC)   Town of Ledyard, Water Pollution
Control Authority   Performance and Payment   10-Sep-07   31-Dec-08        
1,614,000  
37Wtr Constructors (Water Division)
  58643666   WESTERN SURETY COMPANY (WSC)   City of Wooster   Performance and
Payment   13-Sep-07   13-Sep-09         1,820,000  
37Wtr Constructors (Water Division)
  81365410   FEDERAL INSURANCE COMPANY (FED)   City of Abingdon, IL  
Performance and Payment   07-Mar-07   01-Oct-08         813,000  
37Wtr Constructors (Water Division)
  81365425   FEDERAL INSURANCE COMPANY (FED)   The Commonwealth of Virginia  
Performance and Payment   22-May-07   01-Jun-08         1,834,000  
37Wtr Constructors (Water Division)
  81365429   FEDERAL INSURANCE COMPANY (FED)   State of California - Dept. of
Corrections and Rehabilitation   Performance and Payment   12-Jun-07   31-Jan-08
        466,425  
37Wtr Constructors (Water Division)
  81365433   FEDERAL INSURANCE COMPANY (FED)   City of Nekoosa, WI   Bid  
12-Jun-07   30-Sep-08         1,052,300  
37Wtr Constructors (Water Division)
  81365434   FEDERAL INSURANCE COMPANY (FED)   Johnston County Department of
Public Utilities   Performance and Payment   19-Jun-07   19-Jun-08        
603,437  
37Wtr Constructors (Water Division)
  81365436   FEDERAL INSURANCE COMPANY (FED)   Connecticut Water Company  
Performance and Payment   27-Jun-07   30-May-08         466,270  
37Wtr Constructors (Water Division)
  81365438   FEDERAL INSURANCE COMPANY (FED)   PUL Alliance   Tax   10-Jul-07  
10-Jul-08         1,247,000  
37Wtr Constructors (Water Division)
  81365441   FEDERAL INSURANCE COMPANY (FED)   Sierra Nevada Construction, Inc.
  Performance and Payment   20-Jul-07   20-Jul-08         489,700  
37Wtr Constructors (Water Division)
  81365442   FEDERAL INSURANCE COMPANY (FED)   California American Water Company
  Performance and Payment   01-Aug-07   30-Dec-08         985,913  
37Wtr Constructors (Water Division)
  81365444   FEDERAL INSURANCE COMPANY (FED)   T-L Rural Water District
(Glasford, IL)   Performance and Payment   30-Aug-07   30-Sep-08         896,900
 
37Wtr Constructors (Water Division)
  81365447   FEDERAL INSURANCE COMPANY (FED)   West Earl Water Authority  
Performance and Payment   16-Aug-07   30-Nov-08         1,027,000  
37Wtr Constructors (Water Division)
  81365449   FEDERAL INSURANCE COMPANY (FED)   Johnston County Department of
Public Utilities   Performance and Payment   19-Jun-07   19-Jun-08        
581,700  
37Wtr Constructors (Water Division)
  81365450   FEDERAL INSURANCE COMPANY (FED)   Seneca Light and Water (City of  
Performance and Payment   28-Aug-07   31-Dec-08         1,787,000  
37Wtr Constructors (Water Division)
  81365467   FEDERAL INSURANCE COMPANY (FED)   Midway Water System, Inc.  
Performance and Payment   30-Nov-06   15-Nov-07         1,579,200  
37Wtr Constructors (Water Division)
  81365469   FEDERAL INSURANCE COMPANY (FED)   Mount Airy No.1 L.L.C.  
License/Permit   30-Nov-06   30-Nov-07         98,700  
37Wtr Constructors (Water Division)
  81365473   FEDERAL INSURANCE COMPANY (FED)   Batesville Water and Gas Utility
  Performance and Payment   01-Feb-07   30-Jul-08         1,036,300  
37Wtr Constructors (Water Division)
  81365478   FEDERAL INSURANCE COMPANY (FED)   HDR Design-Build, Inc.  
Performance and Payment   01-Feb-07   15-Apr-08         895,200  
37Wtr Constructors (Water Division)
  81365480   FEDERAL INSURANCE COMPANY (FED)   California-American Water Company
  Performance and Payment   06-Mar-07   03-Jan-08         2,090,000  
37Wtr Constructors (Water Division)
  81558699   FEDERAL INSURANCE COMPANY (FED)   Lincoln Water Commission  
Performance and Payment   12-May-06   19-Nov-07         1,627,000  
37Wtr Constructors (Water Division)
  81558712   FEDERAL INSURANCE COMPANY (FED)   Board of Public Works, East
Longmeadow, MA   Performance and Payment   10-May-06   10-Dec-07        
2,896,000  
37Wtr Constructors (Water Division)
  81558715   FEDERAL INSURANCE COMPANY (FED)   Town of Marion, Massachusetts  
Performance and Payment   28-Jun-06   22-Dec-07         1,973,000  
37Wtr Constructors (Water Division)
  81558756   FEDERAL INSURANCE COMPANY (FED)   Jacobs Engineering as agent for
Flint Hills Resources   Retention   23-Aug-04   23-Aug-08         264,008  
37Wtr Constructors (Water Division)
  81558813   FEDERAL INSURANCE COMPANY (FED)   City of Galesburg, MI  
Performance and Payment   27-Feb-06   30-Sep-07         1,023,000  
37Wtr Constructors (Water Division)
  81558837   FEDERAL INSURANCE COMPANY (FED)   Stanek Constructors, Inc.  
Performance and Payment   10-Jul-06   30-Nov-07         1,970,207  
37Wtr Constructors (Water Division)
  81558840   FEDERAL INSURANCE COMPANY (FED)   City of Rockford   Performance
and Payment   18-Jul-06   31-Oct-07         1,223,000  
37Wtr Constructors (Water Division)
  81558844   FEDERAL INSURANCE COMPANY (FED)   City of Kalamazoo, MI  
Performance and Payment   26-Jul-06   01-Jul-08         2,942,000  
37Wtr Constructors (Water Division)
  81558845   FEDERAL INSURANCE COMPANY (FED)   The City of Rock Hill  
Performance and Payment   04-Aug-06   31-Dec-07         1,775,000  
37Wtr Constructors (Water Division)
  81558847   FEDERAL INSURANCE COMPANY (FED)   County of Prince George, Virginia
  Performance and Payment   01-Oct-06   01-Nov-07         1,337,000  
37Wtr Constructors (Water Division)
  81558854   FEDERAL INSURANCE COMPANY (FED)   Iowa-American Water Company  
Performance Payment Maintance Bond   15-Sep-06   01-Nov-07         1,642,750  
37Wtr Constructors (Water Division)
  82038420   FEDERAL INSURANCE COMPANY (FED)   County of New Kent, Virginia  
Performance and Payment   13-Mar-07   28-Feb-08         1,036,000  
37Wtr Constructors (Water Division)
  69688524N   WESTERN SURETY COMPANY (WSC)   Julie Davis   License/Permit  
28-Mar-04   28-Mar-08         15,000  
37Wtr Constructors (Water Division)
  69688524N01   WESTERN SURETY COMPANY (WSC)   Julie Davis   Public   28-Mar-04
  28-Mar-08         15,000  
37Wtr Constructors (Water Division)
  CMS215367   RLI INSURANCE COMPANY (RLI)   Kalamazoo County   License/Permit  
26-Jul-04   26-Jul-08         1,700  
37Wtr Constructors (Water Division)
  CMS226304   RLI INSURANCE COMPANY (RLI)   MARYLAND STATE HIGHWAY
ADMINISTRATION - KENT COUNTY   License/Permit   01-Jul-05   30-Jun-08        
300,000  
37Wtr Constructors (Water Division)
  CMS226305   RLI INSURANCE COMPANY (RLI)   Knickerbocker Properties, LLC  
Maintenance   20-Dec-04   20-Dec-07         32,672  
37Wtr Constructors (Water Division)
  CMS226308   RLI INSURANCE COMPANY (RLI)   Mahoning County Engineer  
License/Permit   20-Jul-05   20-Jul-08         10,000  
37Wtr Constructors (Water Division)
  CMS226330   RLI INSURANCE COMPANY (RLI)   Calvert County Deparment of Public
Works   Performance   17-Apr-06   17-Apr-08         136,802  
37Wtr Constructors (Water Division)
  CMS226331   RLI INSURANCE COMPANY (RLI)   Calvert County Department of Project
Management   Performance   01-Jun-06   01-Jun-08         102,175  
37Wtr Constructors (Water Division)
  K07443936   WESTCHESTER FIRE INSURANCE COMPANY (WIF)   STATE OF NEVADA  
License/Permit   15-Nov-03   15-Nov-08         20,000  
37Wtr Constructors (Water Division)
  K07443985   WESTCHESTER FIRE INSURANCE COMPANY (WIF)   Road Commission for
Oakland County   License/Permit   24-May-06   24-May-08         2,000  
37Wtr Constructors (Water Division)
  K07444126   WESTCHESTER FIRE INSURANCE COMPANY (WIF)   Kalamazoo County Drain
Commission   License/Permit   01-Jan-06   01-Jan-08         6,250  
37Wtr Constructors (Water Division)
  K07444400   WESTCHESTER FIRE INSURANCE COMPANY (WIF)   County of Porter,
Recorder office   License/Permit   16-Oct-06   16-Oct-07         5,000  
37Wtr Constructors (Water Division)
  K07445076   WESTCHESTER FIRE INSURANCE COMPANY (WIF)   State of Mississippi  
License/Permit   17-Aug-07   17-Aug-08         43,645  
37Wtr Constructors (Water Division)
  ST2879   ST. PAUL FIRE AND MARINE INSURANCE COMPANY (SFM)   Town of Wake
Forest, N.C.   Court   07-Jun-02   07-Jun-08         72,000  
37Wtr Constructors (Water Division)
  TB6389   ST. PAUL FIRE AND MARINE INSURANCE COMPANY (SFM)   Dillingham-Ray
Wilson   Court   09-Oct-03   09-Oct-07         261,721  
37Wtr Constructors (Water Division)
  TB6462   ST. PAUL FIRE AND MARINE INSURANCE COMPANY (SFM)   State of Illinois.
Secretary of State   Public   13-Apr-04   13-Apr-08         5,000  
 
                                         
 
  Sub-total                                     111,003,245  

 

 



--------------------------------------------------------------------------------



 



CBI outstanding surety bonds as of 9/30/07

                                              Company ID   Bond #   ISSUING
company   BENEFICIARY   PURPOSE   ISSUED   EXPIRY   Curr   US Dollar  
39 CBI (Delaware)
  15832648   WESTERN SURETY COMPANY (WSC)   State of Texas   Public   13-Feb-07
  13-Feb-11         10,000  
39 CBI (Delaware)
  15832649   WESTERN SURETY COMPANY (WSC)   State of Texas   Public   26-Apr-07
  26-Apr-11         10,000  
39 CBI (Delaware)
  58618532   WESTERN SURETY COMPANY (WSC)   Jesse White, Secretary of State,
Index Dept.   Public   17-Aug-04   03-Oct-08         5,000  
39 CBI (Delaware)
  58618533   WESTERN SURETY COMPANY (WSC)   State of Alaska   License/Permit  
29-Sep-03   29-Sep-08         10,000  
39 CBI (Delaware)
  58618542   WESTERN SURETY COMPANY (WSC)   State of Iowa, Division of Labor  
License/Permit   09-Oct-02   09-Oct-08         50,000  
39 CBI (Delaware)
  58618595   WESTERN SURETY COMPANY (WSC)   State of Arizona, Registrar of
Contractors   License/Permit   22-Jan-03   22-Jan-08         40,000  
39 CBI (Delaware)
  58618596   WESTERN SURETY COMPANY (WSC)   State of Washington Department of
Labor and Indust   License/Permit   22-Jan-03   22-Jan-08         12,000  
39 CBI (Delaware)
  58643631   WESTERN SURETY COMPANY (WSC)   Douglas Water and Fire Protection
Authority   Performance and Payment   01-May-07   01-Sep-08         1,367,000  
39 CBI (Delaware)
  58643632   WESTERN SURETY COMPANY (WSC)   City of Northport   Performance and
Payment   25-Apr-07   25-Jun-08         1,687,000  
39 CBI (Delaware)
  70830017   WESTCHESTER FIRE INSURANCE COMPANY (WIF)   U. S. CUSTOMS AND BORDER
PROTECTION   Custom   20-Sep-07   20-Sep-08         60,000  
39 CBI (Delaware)
  CMS215359   RLI INSURANCE COMPANY (RLI)   State of Oregon   License/Permit  
07-Feb-02   07-Feb-08         15,000  
39 CBI (Delaware)
  CMS215363   RLI INSURANCE COMPANY (RLI)   State of Arizona Department of
Revenue   License/Permit   30-Jun-02   30-Jun-08         102,000  
39 CBI (Delaware)
  K07443948   WESTCHESTER FIRE INSURANCE COMPANY (WIF)   Village of Plainfield,
IL   License/Permit   16-May-06   16-May-08         10,000  
39 CBI (Delaware)
  TD8638   ST. PAUL FIRE AND MARINE INSURANCE COMPANY (SFM)   State of Illinois,
Jesse White, Secretary of State   Public   20-Aug-04   20-Aug-08         5,000  
 
                                         
 
  Sub-total                                     3,383,000  
 
                                           
40 CBI Services
  58618536   WESTERN SURETY COMPANY (WSC)   State of Alaska   License/Permit  
31-Aug-02   31-Aug-08         5,000  
40 CBI Services
  58618558   WESTERN SURETY COMPANY (WSC)   Iowa Division of Labor   Labor  
01-Nov-04   01-Nov-08         65,000  
40 CBI Services
  58618603   WESTERN SURETY COMPANY (WSC)   Operating Engineers Local 825
Service Fund   Performance   10-Jan-00   10-Jan-08         25,000  
40 CBI Services
  58618616   WESTERN SURETY COMPANY (WSC)   State of Connecticut  
License/Permit   19-Oct-04   08-Feb-08         4,039,750  
40 CBI Services
  58627861   WESTERN SURETY COMPANY (WSC)   Carpenters Health & Welfare Fund of
Philadelphia a   Wage and Welfare   01-May-02   01-May-08         50,000  
40 CBI Services
  58627862   WESTERN SURETY COMPANY (WSC)   Twin City Iron Workers Fringe
Benefits Funds   Wage and Welfare   27-Jan-03   27-Jan-08         25,000  
40 CBI Services
  58627863   WESTERN SURETY COMPANY (WSC)   Laborers Union Local #731   Wage and
Welfare   08-Nov-03   01-Mar-08         25,000  
40 CBI Services
  58627864   WESTERN SURETY COMPANY (WSC)   Nevada Department of Taxation   Tax
  01-Jan-04   01-Jan-08         100  
40 CBI Services
  58627865   WESTERN SURETY COMPANY (WSC)   International Assoc. of Heat & Frost
Insulators & Asbestos Workers   Wage and Welfare   01-Mar-05   01-Mar-08        
100,000  
40 CBI Services
  58627870   WESTERN SURETY COMPANY (WSC)   State of Oregon Construction
Contractors Board   License/Permit   26-Mar-02   26-Mar-08         15,000  
40 CBI Services
  58627876   WESTERN SURETY COMPANY (WSC)   Iron Workers’ Local No. 25 Fringe
Benefit Funds   Wage and Welfare   17-Mar-05   17-Mar-08         25,000  
40 CBI Services
  58633441   WESTERN SURETY COMPANY (WSC)   City of Tualatin, Oregon  
Maintenance   30-Mar-07   30-Mar-08         6,039,740  
40 CBI Services
  58633474   US Fidelity & Guaranty COMPANY   State of California  
License/Permit   13-Mar-99   13-Mar-09         12,500  
40 CBI Services
  58633475   US Fidelity & Guaranty COMPANY   State of Washington  
License/Permit   17-Jun-99   17-Jun-09         12,500  
40 CBI Services
  58633476   US Fidelity & Guaranty COMPANY   State of Washington  
License/Permit   17-Jun-04   17-Jun-09         12,000  
40 CBI Services
  58643628   WESTERN SURETY COMPANY (WSC)   New York State Office of General
Services   Performance and Payment   02-Apr-07   30-Sep-08         1,857,000  
40 CBI Services
  58643638   WESTERN SURETY COMPANY (WSC)   City of Marysville, WA   Retention  
30-May-07   30-May-08         1,391,947  
40 CBI Services
  58643663   WESTERN SURETY COMPANY (WSC)   Advatech LLC., Attn: Butch Beegle  
Performance and Payment   30-Sep-07   16-May-09         6,569,073  
40 CBI Services
  81365448   FEDERAL INSURANCE COMPANY (FED)   SGT LLC   Performance   16-Aug-07
  31-Dec-07         1,301,375  
40 CBI Services
  81365464   FEDERAL INSURANCE COMPANY (FED)   Merchantville-Pensauken Water
Commision   Performance and Payment   01-Nov-06   01-May-08         2,598,330  
40 CBI Services
  81365466   FEDERAL INSURANCE COMPANY (FED)   Township of Lower Municipal
Utilities Authority   Performance and Payment   26-Oct-06   01-Jan-08        
1,879,660  
40 CBI Services
  81365471   FEDERAL INSURANCE COMPANY (FED)   JH Kelly, LLC   Performance and
Payment   06-Oct-06   14-Oct-07         13,783,382  
40 CBI Services
  81365474   FEDERAL INSURANCE COMPANY (FED)   Wheelabrator Air Pollution
Control   Performance and Payment   22-Dec-06   01-Jan-08         930,000  
40 CBI Services
  81365475   FEDERAL INSURANCE COMPANY (FED)   Stone & Webster Construction Co.
  Performance and Payment   18-Dec-06   26-Jan-08         2,296,294  
40 CBI Services
  81365476   FEDERAL INSURANCE COMPANY (FED)   Pepper Construction Co.  
Performance   01-Jan-07   26-Jan-08         3,252,111  
40 CBI Services
  1000760916   U.S. SPECIALTY INSURANCE COMPANY (USS)   Advatech, LLC - Attn:
Butch Beagle   Performance and Payment   31-Mar-07   09-May-08         4,378,860
 
40 CBI Services
  CMS215358   RLI INSURANCE COMPANY (RLI)   State of Arkansas - Contractors
Licensing Board   License/Permit   30-Apr-05   30-Apr-08         10,000  
40 CBI Services
  CMS215364   RLI INSURANCE COMPANY (RLI)   State of California   Wage and
Welfare   16-Jul-02   07-Jun-08         220,000  
40 CBI Services
  CMS215368   RLI INSURANCE COMPANY (RLI)   State of Arizona   License/Permit  
27-Jul-98   27-Jul-08         40,000  
40 CBI Services
  CMS226301   RLI INSURANCE COMPANY (RLI)   United Association Local Union 322  
Wage and Welfare   17-Aug-05   30-Jun-08         200,000  
40 CBI Services
  CMS226302   RLI INSURANCE COMPANY (RLI)   Local 282 Welfare, Pension, Annuity,
  Welfare   04-Jul-05   04-Jul-08         10,000  
40 CBI Services
  CMS226303   RLI INSURANCE COMPANY (RLI)   Iron Workers Locals 40,361, & 417
Union   Welfare   04-Jul-05   04-Jul-08         30,000  
40 CBI Services
  CMS226311   RLI INSURANCE COMPANY (RLI)   Structural Steel and Bridge Painters
Local Union 806   Wage and Welfare   20-Sep-05   20-Sep-08         25,000  
40 CBI Services
  CMS226313   RLI INSURANCE COMPANY (RLI)   Missouri Depart of Revenue, Tax
Admin Bureau   Wage and Welfare   01-Oct-05   01-Oct-08         25,000  
41 Morse Construction
  CMS226327   RLI INSURANCE COMPANY (RLI)   Pacific Energy Group, LLC  
Retention   06-Jan-06   06-Jan-08         599,660  
40 CBI Services
  K07231684   WESTCHESTER FIRE INSURANCE COMPANY (WIF)   LG Constructors, Inc  
Performance and Payment   27-Jun-06   01-May-08         693,788  
40 CBI Services
  K07443821   WESTCHESTER FIRE INSURANCE COMPANY (WIF)   State of Nebraska  
License/Permit   24-Apr-06   24-Apr-08         47,000  
40 CBI Services
  K07443912   WESTCHESTER FIRE INSURANCE COMPANY (WIF)   Hitachi America Ltd.  
Maintenance   01-May-06   01-May-09         18,000  
40 CBI Services
  K07444394   WESTCHESTER FIRE INSURANCE COMPANY (WIF)   Nevada State
Contractors Board   License/Permit   04-Oct-06   04-Oct-07         50,000  
40 CBI Services
  K07444709   WESTCHESTER FIRE INSURANCE COMPANY (WIF)   Oregon Department of
Transportation   Tax   20-Mar-07   20-Mar-08         2,750  
40 CBI Services
  K07444965   WESTCHESTER FIRE INSURANCE COMPANY (WIF)   City of Marysville, WA
  Public   16-Jul-07   16-Jul-08         64,145  
40 CBI Services
  K07444977   WESTCHESTER FIRE INSURANCE COMPANY (WIF)   Lake County, IN  
License/Permit   16-Jul-07   16-Jul-08         5,000  
40 CBI Services
  K07445052   WESTCHESTER FIRE INSURANCE COMPANY (WIF)   Oregon Construction
Contractors Board   License/Permit   07-Aug-07   07-Aug-08         30,000  
 
                                         
 
  Sub-total                                     52,759,964  

 

 



--------------------------------------------------------------------------------



 



CBI outstanding surety bonds as of 9/30/07

                                              Company ID   Bond #   ISSUING
company   BENEFICIARY   PURPOSE   ISSUED   EXPIRY   Curr   US Dollar  
92 Howe Baker Engineers
  58618539   WESTERN SURETY COMPANY (WSC)   NEW CENTURY FINANCIAL   Court  
14-Sep-04   14-Sep-08         82,624  
92 Howe Baker Engineers
  58627877   WESTERN SURETY COMPANY (WSC)   State of California   License/Permit
  11-Mar-02   11-Mar-08         12,500  
92 Howe Baker Engineers
  58627879   WESTERN SURETY COMPANY (WSC)   State of Washington   License/Permit
  16-Apr-02   16-Apr-08         12,000  
92 Howe Baker Engineers
  58637902   WESTERN SURETY COMPANY (WSC)   California Contractor State
Licensing Board   License/Permit   01-Jan-07   01-Jan-08         12,500  
92 Howe Baker Engineers
  CMS215355   RLI INSURANCE COMPANY (RLI)   State of Wyoming   License/Permit  
31-Mar-05   31-Mar-08         776,311  
92 Howe Baker Engineers
  CMS215369   RLI INSURANCE COMPANY (RLI)   Construction Industries Board, State
of Oklahoma   License/Permit   17-Aug-04   17-Aug-08         5,000  
92 Howe Baker Engineers
  K0744414A   WESTCHESTER FIRE INSURANCE COMPANY (WIF)   Oklahoma State Dept of
Health   License/Permit   10-Jul-06   10-Jul-08         5,000  
92 Howe Baker Engineers
  TB6407   ST. PAUL FIRE AND MARINE INSURANCE COMPANY (SFM)   The Clerk of the
County of Gloucester   Court   05-Dec-03   05-Dec-07         342,042  
92 Howe Baker Engineers
  TB6408   ST. PAUL FIRE AND MARINE INSURANCE COMPANY (SFM)   The Clerk of the
County of Gloucester   Court   05-Dec-03   05-Dec-07         164,513  
92 Howe Baker Engineers
  TB6410   ST. PAUL FIRE AND MARINE INSURANCE COMPANY (SFM)   The Clerk of the
County of Gloucester   Court   05-Dec-03   05-Dec-07         559,895  
92 Howe Baker Engineers
  TB6413   ST. PAUL FIRE AND MARINE INSURANCE COMPANY (SFM)   The Clerk of the
County of Gloucester   Court   05-Dec-03   05-Dec-07         1,907,984  
92 Howe Baker Engineers
  TB6415   ST. PAUL FIRE AND MARINE INSURANCE COMPANY (SFM)   The Clerk of the
County of Gloucester   Court   05-Dec-03   05-Dec-07         674,725  
92 Howe Baker Engineers
  TB6416   ST. PAUL FIRE AND MARINE INSURANCE COMPANY (SFM)   The Clerk of the
County of Gloucester   Court   05-Dec-03   05-Dec-07         500,477  
 
                                         
 
  Sub-total                                     5,055,571  
 
                                           
33 A & B Builders, Ltd
  CMS226306   RLI INSURANCE COMPANY (RLI)   State of Wyoming   Payment  
01-Apr-05   01-Apr-08         12,000  
33 A & B Builders, Ltd
  CMS226317   RLI INSURANCE COMPANY (RLI)   City of Beaumont   License/Permit  
13-Sep-05   13-Sep-08         15,000  
33 A & B Builders, Ltd
  CMS226310   RLI INSURANCE COMPANY (RLI)   State of Louisiana   Tax   01-Aug-05
  01-Aug-08         5,893,247  
 
                                         
 
  Sub-total                                     5,920,247  
 
                                           
93 Matrix Engineering Ltd
  15690166   WESTERN SURETY COMPANY (WSC)   Secretary of State of Texas, Notary
Public Unit   Public   20-Aug-04   20-Aug-08         10,000  
93 Matrix Engineering Ltd
  15690167   WESTERN SURETY COMPANY (WSC)   Secretary of State of Texas, Notary
Public Unit   Public   01-Aug-04   21-Aug-08         10,000  
93 Matrix Engineering Ltd
  15830164   WESTERN SURETY COMPANY (WSC)   State of Texas   Public   25-Nov-06
  25-Nov-10         10,000  
93 Matrix Engineering Ltd
  CMS226309   RLI INSURANCE COMPANY (RLI)   State of Louisiana - Dept of Revenue
  Tax   01-Aug-05   01-Aug-08         11,901,472  
93 Matrix Engineering Ltd
  TB6422   ST. PAUL FIRE AND MARINE INSURANCE COMPANY (SFM)   J V Industrial MOB
1177   Court   08-Dec-03   08-Dec-07         783,129  
 
                                         
 
  Sub-total                                     12,714,601  
 
                                           
20 CBI Company Ltd
  83036024   FEDERAL INSURANCE COMPANY (FED)   Common Wealth of Puerto Rico,
Department of Treasurery   Excise Taxes   08-Apr-05   04-Oct-07         30,000  
 
                                         
 
  Sub-total                                     30,000  
 
                                           
42 CBI Americas Limited
  83036590   FEDERAL INSURANCE COMPANY (FED)   Estado Libre Asociado de Puerto
Rico   License/Permit   04-Oct-05   04-Oct-07         12,125  
42 CBI Americas Limited
  15838737   WESTERN SURETY COMPANY (WSC)   State of Texas   License/Permit  
16-Mar-07   20-Mar-11         10,000  
 
                                         
 
  Sub-total                                     22,125  
 
                                           
44 CBI Venezolana
  8853   Venezolano de Credito   Orifuels Sinoven, S.A.   Performance  
04-Jun-07   30-Jun-09   VZB     528,089  
44 CBI Venezolana
  8852   Venezolano de Credito   Orifuels Sinoven, S.A.   Labor   04-Jun-07  
31-Dec-09   VZB     264,045  
44 CBI Venezolana
  8028   Venezolano de Credito   Orifuels Sinovensa   Performance   26-Oct-04  
30-Jun-07   VZB     1,396,109  
44 CBI Venezolana
  8032   Venezolano de Credito   Orifuels Sinovensa   Labor   26-Oct-04  
30-Jun-07   VZB     698,100  
44 CBI Venezolana
  8043   Venezolano de Credito   Operadora Cerro Negro   Labor   28-Jun-05  
31-Dec-07   VZB     38,273  
44 CBI Venezolana
  8044   Venezolano de Credito   Operadora Cerro Negro   Performance   28-Jun-05
  31-Dec-07   VZB     76,545  
44 CBI Venezolana
  8045   Venezolano de Credito   Operadora Cerro Negro   Performance   28-Jun-05
  31-Dec-07         34,239  
44 CBI Venezolana
  8077   Venezolano de Credito   Crystallex International   Advance Payment  
21-Jul-05   21-Dec-07   VZB     304,501  
44 CBI Venezolana
  8143   Venezolano de Credito   Petrolera Zuata Petrozuata   Performance  
14-Sep-05   14-Sep-07         74,936  
44 CBI Venezolana
  8144   Venezolano de Credito   Petrozuata   Performance   07-Sep-05  
31-Dec-07   VZB     285,238  
44 CBI Venezolana
  8177   Venezolano de Credito   Orifuels Sinovensa   Labor   30-Sep-05  
30-Sep-07   VZB     43,250  
44 CBI Venezolana
  8178   Venezolano de Credito   Orifuels Sinovensa   Performance   30-Sep-05  
30-Sep-07   VZB     86,500  
44 CBI Venezolana
  8186   Venezolano de Credito   PDVSA Petroleo   Performance   03-Oct-05  
30-Jun-07   VZB     509,670  
44 CBI Venezolana
  8187   Venezolano de Credito   PDVSA Petroleo   Labor   03-Oct-05   31-Dec-07
  VZB     241,974  
44 CBI Venezolana
  8193   Venezolano de Credito   Orifuels Sinovensa   Advance Payment  
06-Oct-05   06-Oct-07   VZB     52,003  
44 CBI Venezolana
  8321   Venezolano de Credito   PDVSA   Performance   12-Jan-06   31-Dec-07  
VZB     623,141  
44 CBI Venezolana
  8322   Venezolano de Credito   PDVSA   Labor   12-Jan-06   31-Dec-08   VZB    
250,192  

 

 



--------------------------------------------------------------------------------



 



CBI outstanding surety bonds as of 9/30/07

                                              Company ID   Bond #   ISSUING
company   BENEFICIARY   PURPOSE   ISSUED   EXPIRY   Curr   US Dollar  
44 CBI Venezolana
  5100617501086   MAPFRE   Petrolera Zuata , Petrozuata   Performance  
13-Oct-06   13-Oct-08   VZB     924,528  
44 CBI Venezolana
  5110717500240   MAPFRE   Construcciones y Montajes Uriman   Advance Payment  
15-Aug-07   15-Aug-08   VZB     19,033  
44 CBI Venezolana
  5100717500825   MAPFRE   PDVSA   Performance   09-May-07   31-Dec-08   VZB    
893,949  
44 CBI Venezolana
  5100617501317   MAPFRE   Petrolera Ameriven   Performance   13-Dec-06  
13-Dec-07   VZB     44,213  
44 CBI Venezolana
  510717500145   MAPFRE   PDVSA   Labor   05-Sep-07   31-Dec-08   VZB    
294,528  
44 CBI Venezolana
  5100717500205   MAPFRE   Sincrudos de Oriente Sincor, C.A.   Performance  
01-Jan-07   01-Jan-08   VZB     79,501  
44 CBI Venezolana
  5100717500273   MAPFRE   Construcciones y Montajes Uriman, S.A.   Performance
  01-Jan-07   01-Jan-08   VZB     62,811  
44 CBI Venezolana
  5100717500274   MAPFRE   Construcciones y Montajes Uriman, S.A.   Performance
  01-Jan-07   01-Jan-08   VZB     17,109  
44 CBI Venezolana
  5110617500324   MAPFRE   Petrolera Zuata,Petrozuata   Advance Payment  
13-Oct-06   13-Oct-07   VZB     731,133  
44 CBI Venezolana
  5110717500051   MAPFRE   Orifuels Sinoven, S.A.   Advance Payment   01-Jan-07
  01-Jan-08   VZB     792,134  
44 CBI Venezolana
  5120617500186   MAPFRE   Petrolera Zuata , Petrozuata   Labor   13-Oct-06  
13-Oct-08   VZB     924,528  
44 CBI Venezolana
  5120617500243   MAPFRE   Petrolera Ameriven   Labor   13-Dec-06   13-Dec-07  
VZB     10,006  
44 CBI Venezolana
  5120717500042   MAPFRE   Sincrudos de Oriente Sincor, C.A.   Labor   01-Jan-07
  01-Jan-08   VZB     11,370  
44 CBI Venezolana
  5210717500053   MAPFRE   Republica Bolivariana de Venezuela   License  
01-Apr-07   01-Apr-08   VZB     31,240  
44 CBI Venezolana
  5210717500054   MAPFRE   Republica Bolivariana de Venezuela   License  
01-Apr-07   01-Apr-08   VZB     84,481  
44 CBI Venezolana
  5210717500430   MAPFRE   Vopak Venezuela S.A.   Performance   01-Apr-07  
01-Apr-08   VZB     234,668  
44 CBI Venezolana
  5210717500144   MAPFRE   PDVSA   Performance   01-Apr-07   01-Apr-08   VZB    
465  
44 CBI Venezolana
  01-16-100719   Seguros Mercantil   PDVSA   Labor   15-Nov-02   01-Jan-08   VZB
    102,489  
44 CBI Venezolana
  35-16-100097   Seguros Mercantil   Sincrudos de Oriente Sincor, C.A.   Labor  
01-Jun-02   01-Jan-08   VZB     229,229  
44 CBI Venezolana
  35-16-100098   Seguros Mercantil   Sincrudos de Oriente Sincor, C.A.   Labor  
01-Jun-02   01-Jan-08   VZB     33,302  
44 CBI Venezolana
  35-16-100099   Seguros Mercantil   Sincrudos de Oriente Sincor, C.A.   Labor  
01-Jun-02   01-Jan-08   VZB     303,104  
44 CBI Venezolana
  35-16-100100   Seguros Mercantil   Sincrudos de Oriente Sincor, C.A.   Labor  
01-Jun-02   01-Jan-08   VZB     84,682  
44 CBI Venezolana
  01-16-104526   Seguros Mercantil   Sincrudos de Oriente Sincor, C.A.   Labor  
01-Jun-02   01-Jan-08   VZB     104,190  
44 CBI Venezolana
  01-16-104527   Seguros Mercantil   Sincrudos de Oriente Sincor, C.A.   Labor  
01-Jun-02   01-Jan-08   VZB     52,095  
44 CBI Venezolana
  01-16-0101635   Seguros Mercantil   Petrolera Zuata, Petrozuata,C.A.   Labor  
27-May-04   01-Jan-08   VEB     95,939  
44 CBI Venezolana
  01-16-0101637   Seguros Mercantil   Petrolera Zuata, Petrozuata,C.A.   Advance
Payment   22-Jun-04   01-Jan-08   VEB     10,534  
44 CBI Venezolana
  01-16-100779   Seguros Mercantil   Sincrudos de Oriente Sincor, C.A.   Labor  
02-Jul-02   01-Jan-08   VEB     86,192  
44 CBI Venezolana
  01-16-100780   Seguros Mercantil   PDVSA Sincor   Labor   11-Jun-02  
01-Jan-08   VEB     29,848  
44 CBI Venezolana
  01-16-104012   Seguros Mercantil   INELECTRA   Performance   01-Jul-04  
01-Jan-08   VEB     78,751  
44 CBI Venezolana
  01-16-100820   Seguros Mercantil   SENIAT   Custom   27-Nov-02   01-Jan-08  
VEB     3,188  
44 CBI Venezolana
  01-16-104008   Seguros Mercantil   INELECTRA   Performance   17-May-04  
31-Dec-07   VZB     48,501  
44 CBI Venezolana
  01-16-104011   Seguros Mercantil   INELECTRA   Performance   17-May-04  
31-Dec-07   VZB     48,501  
44 CBI Venezolana
  01-16-104056   Seguros Mercantil   Operadora Cerro Negro   Advance Payment  
21-May-04   01-Jan-08   VZB     93,478  
44 CBI Venezolana
  01-16-104058   Seguros Mercantil   Operadora Cerro Negro   Performance  
21-May-04   01-Jan-08   VZB     93,478  
44 CBI Venezolana
  01-16-104059   Seguros Mercantil   Operadora Cerro Negro   Advance Payment  
21-May-04   01-Jan-08         105,388  
44 CBI Venezolana
  01-16-104060   Seguros Mercantil   Operadora Cerro Negro   Performance  
21-May-04   01-Jan-08         105,388  
44 CBI Venezolana
  01-16-104097   Seguros Mercantil   Operadora Cerro Negro   Labor   27-May-04  
01-Jan-08   VZB     46,739  
44 CBI Venezolana
  01-16-104230   Seguros Mercantil   Petrolera Ameriven   Advance Payment  
22-Jun-04   01-Jan-08   VZB     122,830  
44 CBI Venezolana
  01-16-104295   Seguros Mercantil   Petrolera Ameriven   Performance  
01-Jul-04   01-Jan-08   VZB     122,830  
44 CBI Venezolana
  01-16-104296   Seguros Mercantil   Petrolera Ameriven   Performance  
01-Jul-04   01-Jan-08         112,838  
44 CBI Venezolana
  01-16-104297   Seguros Mercantil   Petrolera Ameriven   Labor   01-Jul-04  
30-Jun-07   VZB     61,415  
44 CBI Venezolana
  01-16-105380   Seguros Mercantil   INELECTRA,S.A.   Performance   14-Dec-04  
01-Jan-08   VZB     100,567  
44 CBI Venezolana
  01-16-105384   Seguros Mercantil   Aduana Guanta   Custom   14-Nov-04  
01-Jan-08   VZB     84,956  
44 CBI Venezolana
  01-16-105385   Seguros Mercantil   Inelectra   Labor   14-Dec-04   01-Jan-08  
VZB     72,408  
44 CBI Venezolana
  01-16-105415   Seguros Mercantil   Aduana de Guanta   Custom   14-Dec-04  
30-Jun-07   VZB     44,986  
44 CBI Venezolana
  01-16-105671   Seguros Mercantil   Aduana Principal   Performance   16-Feb-05
  01-Jan-08   VZB     49,637  
44 CBI Venezolana
  01-16-105943   Seguros Mercantil   Operadora Cerr   Advance Payment  
15-Apr-05   01-Jan-08   VZB     14,387  
44 CBI Venezolana
  01-16-105944   Seguros Mercantil   Operadora Cerr   Advance Payment  
15-Apr-05   01-Jan-08         29,730  
 
                                         
 
  Sub-total                                     13,234,104  
 
                                           
55 Horton CBI, Ltd
  M413771   ACE INA INSURANCE (ACE)   Canadian Customs   Custom   27-Oct-06  
27-Oct-07   CAD     5,000  
 
                                         
 
  Sub-total                                     5,000  
 
                                         
 
                                           
 
  TOTAL                                     222,794,597  
 
                                         

 

 